EXHIBIT 10.3
EXECUTION VERSION




INDENTURE,
dated as of August 31, 2017,

among

A. M. CASTLE & CO.,
THE GUARANTORS PARTY HERETO,


WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Trustee

And
WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Collateral Agent

5.00% / 7.00% Convertible Senior Secured PIK Toggle Notes due 2022






EX-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
1
Section 1.01
Definitions
1
Section 1.02
Other Definitions
29
Section 1.03
Inapplicability of the Trust Indenture Act
30
Section 1.04
Rules of Construction
30
ARTICLE 2
THE NOTES
31
Section 2.01
Form and Dating
31
Section 2.02
Execution and Authentication
32
Section 2.03
Registrar, Paying Agent and Conversion Agent
32
Section 2.04
Paying Agent to Hold Money in Trust
33
Section 2.05
Holder Lists
33
Section 2.06
Transfer and Exchange
33
Section 2.07
Replacement Notes
45
Section 2.08
Outstanding Notes
45
Section 2.09
Treasury Notes
46
Section 2.10
Temporary Notes
46
Section 2.11
Cancellation
46
Section 2.12
Defaulted Interest
46
Section 2.13
CUSIP/ISIN Numbers
46
Section 2.14
Rights of Trustee and Agents
47
Section 2.15
Calculations
47
ARTICLE 3
NO REDEMPTION
48
Section 3.01
No Redemption
48
ARTICLE 4
COVENANTS
48
Section 4.01
Payment of Notes
48
Section 4.02
Maintenance of Office or Agency
48
Section 4.03
Reports
49
Section 4.04
Compliance Certificate
51
Section 4.05
Taxes
51
Section 4.06
Stay, Extension and Usury Laws
51
Section 4.07
Restricted Payments
51
Section 4.08
Dividend and Other Payment Restrictions Affecting Subsidiaries
55
Section 4.09
Incurrence of Indebtedness and Issuance of Preferred Stock
57



EX-i

--------------------------------------------------------------------------------





Section 4.10
Asset Sales
62
Section 4.11
Transactions with Affiliates
66
Section 4.12
Liens
68
Section 4.13
Business Activities
68
Section 4.14
Corporate Existence
68
Section 4.15
[Reserved]
68
Section 4.16
[Reserved]
68
Section 4.17
Real Estate Mortgages and Filings; Landlord Waivers
68
Section 4.18
Limitation on Sale and Leaseback Transactions
70
Section 4.19
[Reserved]
70
Section 4.20
Further Assurances
70
Section 4.21
[Reserved]
71
Section 4.22
Additional Note Guarantees
71
Section 4.23
Designation of Restricted and Unrestricted Subsidiaries
71
ARTICLE 5
SUCCESSORS
72
Section 5.01
Merger, Consolidation, or Sale of Assets
72
Section 5.02
Successor Corporation Substituted
73
ARTICLE 6
DEFAULTS AND REMEDIES
74
Section 6.01
Events of Default
74
Section 6.02
Acceleration
76
Section 6.03
Other Remedies
76
Section 6.04
Waiver of Past Defaults
76
Section 6.05
Control by Majority
77
Section 6.06
Limitation on Suits
77
Section 6.07
Rights of Holders of Notes to Receive Payment
77
Section 6.08
Collection Suit by Trustee
78
Section 6.09
Trustee May File Proofs of Claim
78
Section 6.10
Priorities
78
Section 6.11
Undertaking for Costs
79
ARTICLE 7
TRUSTEE
79
Section 7.01
Duties of Trustee
79
Section 7.02
Rights of Trustee
80
Section 7.03
Individual Rights of Trustee
82
Section 7.04
Trustee’s Disclaimer
82
Section 7.05
Notice of Defaults
82
Section 7.06
[Reserved]
82
Section 7.07
Compensation and Indemnity
83



EX-ii

--------------------------------------------------------------------------------





Section 7.08
Replacement of Trustee
84
Section 7.09
Successor Trustee by Merger, etc
85
Section 7.10
Eligibility; Disqualification
85
Section 7.11
[Reserved.]
85
Section 7.12
Trustee in Other Capacities
85
ARTICLE 8
COVENANT DEFEASANCE
85
Section 8.01
Option to Effect Covenant Defeasance
85
Section 8.02
Covenant Defeasance
85
Section 8.03
Conditions to Covenant Defeasance
86
Section 8.04
Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions
87
Section 8.05
Repayment to Company
87
Section 8.06
Reinstatement
87
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
88
Section 9.01
Without Consent of Holders of Notes
88
Section 9.02
With Consent of Holders of Notes
89
Section 9.03
Amendments or Supplements to Indenture
91
Section 9.04
Revocation and Effect of Consents
91
Section 9.05
Notation on or Exchange of Notes
91
Section 9.06
Trustee and the Collateral Agent to Sign Amendments, etc
91
ARTICLE 10
NOTE GUARANTEES
92
Section 10.01
Guarantee
92
Section 10.02
Limitation on Guarantor Liability
93
Section 10.03
Execution and Delivery of Note Guarantee
93
Section 10.04
Guarantors May Consolidate, etc., on Certain Terms
93
Section 10.05
Releases
94
ARTICLE 11
SATISFACTION AND DISCHARGE
95
Section 11.01
Satisfaction and Discharge
95
Section 11.02
Application of Trust Money
96
ARTICLE 12
MISCELLANEOUS
96
Section 12.01
[Reserved]
96
Section 12.02
Notices
96
Section 12.03
[Reserved]
98
Section 12.04
Certificate and Opinion as to Conditions Precedent
98
Section 12.05
Statements Required in Certificate or Opinion
98



EX-iii

--------------------------------------------------------------------------------





Section 12.06
Rules by Trustee and Agents
99
Section 12.07
No Personal Liability of Directors, Officers, Employees and Stockholders
99
Section 12.08
Governing Law
99
Section 12.09
No Adverse Interpretation of Other Agreements
99
Section 12.10
Successors
99
Section 12.11
Severability
99
Section 12.12
Counterpart Originals
99
Section 12.13
Table of Contents, Headings, etc
99
Section 12.14
Waiver of Jury Trial
100
Section 12.15
U.S.A. Patriot Act
100
ARTICLE 13
COLLATERAL AND SECURITY
100
Section 13.01
Grant of Security Interest
100
Section 13.02
Opinions
101
Section 13.03
Release of Collateral
101
Section 13.04
Specified Releases of Collateral
102
Section 13.05
Release upon Satisfaction or Defeasance of All Outstanding Obligations
102
Section 13.06
Form and Sufficiency of Release
103
Section 13.07
Purchaser Protected
103
Section 13.08
Authorization of Actions to Be Taken by the Collateral Agent Under the
Collateral Documents
103
Section 13.09
Authorization of Receipt of Funds by the Trustee Under the Collateral Documents
104
Section 13.10
Intercreditor Agreement
104
ARTICLE 14
CONVERSIONS
104
Section 14.01
Conversion Privilege and Conversion Rate
104
Section 14.02
Exercise of Conversion Privilege
106
Section 14.03
Fractions of Shares
110
Section 14.04
Adjustment of Conversion Rate
110
Section 14.05
Notice of Adjustments of Conversion Rate
119
Section 14.06
Company to Reserve Common Stock
119
Section 14.07
Taxes on Conversions
119
Section 14.08
Certain Covenants
119
Section 14.09
Cancellation of Converted Notes
120
Section 14.10
Provision in Case of Effect of Reclassification, Consolidation, Merger or Sale
120
Section 14.11
Responsibility of Trustee for Conversion Provisions
121
Section 14.12
Notice to Holders Prior to Certain Actions
122



EX-iv

--------------------------------------------------------------------------------





Section 14.13
Certain Limitations on Settlement
122
ARTICLE 15
REPURCHASE AT OPTION OF HOLDERS UPON A FUNDAMENTAL CHANGE
123
Section 15.01
Right to Require Repurchase upon a Fundamental Change
123
 
 
 
 
 
 

EXHIBITS
Exhibit A FORM OF NOTE
Exhibit B FORM OF CERTIFICATE OF TRANSFER
Exhibit C FORM OF CERTIFICATE OF EXCHANGE
Exhibit D FORM OF CERTIFICATE OF ACQUIRING ACCREDITED INVESTOR
Exhibit E FORM OF SUPPLEMENTAL INDENTURE






EX-v

--------------------------------------------------------------------------------






INDENTURE dated as of August 31, 2017 among A.M. Castle & Co., a Maryland
corporation, the Guarantors (as defined below), Wilmington Savings Fund Society,
FSB, as trustee (in such capacity the “Trustee”) and Wilmington Savings Fund
Society, FSB, as collateral agent (in such capacity the “Collateral Agent”).
The Company (as defined below), the Guarantors and the Trustee agree as follows
for the benefit of each other and for the equal and ratable benefit of the
Holders (as defined below) of the 5.00% / 7.00% Convertible Senior Secured PIK
Toggle Notes due 2022.
ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01    Definitions.
“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.
“20-Day VWAP” means, with respect to any Conversion Date, the average of the
Daily VWAPs for the 20 consecutive VWAP Trading Days prior to such Conversion
Date.
“Accredited Investor” means an “accredited investor” as defined in Rule 501(a)
under the Securities Act, who are not also QIBs.
“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person, whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Agent” means any Registrar, co-registrar, Paying Agent, additional paying
agent, Conversion Agent or additional conversion agent.


EX-1

--------------------------------------------------------------------------------





“AI Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Accredited Investors.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
“Asset Sale” means:
(1)    the sale, lease, conveyance or other disposition of any assets or rights
(other than as a result of an Involuntary Transfer); provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Company and its Restricted Subsidiaries taken as a whole will be governed
by Article 15 and/or Section 5.01 hereof and not by Section 4.10 hereof; and
(2)    the issuance of Equity Interests in any of the Company’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Restricted
Subsidiaries (other than directors’ qualifying shares or shares or interests
required to be held by foreign nationals pursuant to applicable local law).
Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:
(1)    any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $1.0 million;
(2)    a transfer of assets between or among the Company and its Restricted
Subsidiaries;
(3)    an issuance of Equity Interests by a Restricted Subsidiary of the Company
to the Company or to a Restricted Subsidiary of the Company;
(4)    the sale or lease of inventory, products or accounts receivable in the
ordinary course of business and any sale or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;
(5)    the licensing of intellectual property in the ordinary course of business
(other than any perpetual licensing) which do not materially interfere with the
business of the Company and its Restricted Subsidiaries;
(6)    the sale or other disposition of cash or Cash Equivalents;
(7)    the creation of a Permitted Lien;


EX-2

--------------------------------------------------------------------------------





(8)    to the extent allowable under Section 1031 of the Internal Revenue Code
of 1986, any exchange of like property (excluding any “boot” thereon) for use in
a Permitted Business;
(9)    a Restricted Payment that does not violate Section 4.07 hereof or a
Permitted Investment;
(10)    the surrender or waiver of litigation rights or the settlement, release
or surrender of tort or other litigation claims of any kind; and
(11)    the lapse of registered patents, trademarks and other intellectual
property or the termination of license agreements related thereto to the extent
not economically desirable to maintain or useful in the conduct of the business
of the Company and its Restricted Subsidiaries and so long as such lapse is not
materially adverse to the interests of the Holders.
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP; provided, however, that if such sale and leaseback transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation.”
“Bank Product Obligations” shall mean Obligations under the Senior Credit
Facility for any service or facility extended to the Company, any Guarantor or
any of their Subsidiaries, including credit cards, debit cards, purchase cards,
any processing services related to the foregoing, treasury cash management and
related services, return items, netting, overdraft and interstate depositary
network services and hedging arrangements.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Own” and
“Beneficially Owned” have a corresponding meaning.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;


EX-3

--------------------------------------------------------------------------------





(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Business Day” means any day other than a Legal Holiday.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Cash Equivalents” means:
(1)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;
(2)    certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any lender party to the Senior Credit Facility or with any domestic
commercial bank having capital and surplus in excess of $500.0 million and a
Thomson Bank Watch Rating of “B” or better and, with respect to any Foreign
Restricted Subsidiary, time deposits, certificates of deposits, overnight bank
deposits or bankers acceptances in the currency of any country in which such
Foreign Restricted Subsidiary transacts business having maturities of twelve
months or less from the date of acquisition issued by any


EX-4

--------------------------------------------------------------------------------





commercial bank that is (a) organized under the laws of such country and (b) has
capital and surplus in excess of $500.0 million (or its foreign currency
equivalent);
(3)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1) and (2) above
entered into with any financial institution meeting the qualifications specified
in clause (2) above;
(4)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within 364 days after the date of
acquisition;
(5)    money market funds that comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, and are rated “AAA”
by S&P and “AAA” by Moody’s;
(6)    money market funds at least 90% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition, United States dollars, Canadian dollars, Pounds Sterling and Euros;
and
(7)    instruments equivalent to those referred to in clauses (1) through (6) of
this definition denominated in Euros or any other foreign currency used by the
Company or any of its Restricted Subsidiaries to the extent reasonably required
in connection with any business conducted by the Company or such Restricted
Subsidiary and not for speculative purposes.
“Clearstream” means Clearstream Banking, S.A.
“Close of Business” means 5:00 p.m., Eastern time.
“Collateral” has the meaning assigned to it in the Collateral Documents.
“Collateral Agent” means Wilmington Savings Fund Society, FSB, not in its
individual capacity, but solely in its capacity as Collateral Agent, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
“Collateral Documents” means the security agreements (including the Security
Agreement and any intellectual property security agreements), pledge agreements,
Mortgages, collateral assignments, control agreements and related agreements and
instruments (including, without limitation, financing statements under the
Uniform Commercial Code of the relevant states) and the Intercreditor Agreement,
each as amended, supplemented, restated, renewed, replaced or otherwise modified
from time to time, to secure any Obligations under the Notes Documents or under
which rights or remedies with respect to any such Lien are governed.
“Common Stock” means the common stock of the Company, par value $0.01 per share,
or any other shares of Capital Stock of the Company into which such shares of
common stock are reclassified or changed after the date hereof, or in the event
of a merger, consolidation or other similar transaction involving the Company
that is otherwise permitted hereunder in which the Company is not the surviving
corporation, the common stock, common equity interests, ordinary


EX-5

--------------------------------------------------------------------------------





shares or depositary shares or other certificates representing common equity
interests of such surviving corporation or its direct or indirect parent
corporation.
“Company” means A.M. Castle & Co. and any and all successors thereto.
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period, adjusted as
follows (without duplication):
(1)    plus an amount equal to any extraordinary loss plus any net loss realized
by such Person or any of its Restricted Subsidiaries in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income;
(2)    plus provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income;
(3)    plus the Fixed Charges of such Person and its Restricted Subsidiaries for
such period, to the extent that such Fixed Charges were deducted in computing
such Consolidated Net Income;
(4)    plus depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income;
(5)    minus non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business, in
each case, on a consolidated basis and determined in accordance with GAAP.
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Company will be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Company only to the extent that
a corresponding amount would be permitted at the date of determination to be
dividended to the Company by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:


EX-6

--------------------------------------------------------------------------------





(1)    the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;
(2)    the Net Income of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
(3)    the cumulative effect of a change in accounting principles will be
excluded;
(4)    gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period will be
excluded;
(5)    non-cash compensation charges or other non-cash expenses or charges
arising from the grant of or issuance or re-pricing of stock, stock options or
other equity-based awards to the directors, officers and employees of the
Company and its Restricted Subsidiaries will be excluded;
(6)    any non-cash impairment charge or asset write-off under GAAP and the
amortization of intangibles arising under GAAP will be excluded;
(7)    gains, losses, charges or expenses due to (i) the early extinguishment of
indebtedness or (ii) the application of “fresh-start” accounting (or similar
accounting treatments), in each case, will be excluded; and
(8)    gains, losses, charges or expenses due to fair value measurements of
assets and liabilities under Accounting Standards Codification Topic 815,
“Derivatives and Hedging” or under Accounting Standards Codification Topic 820,
“Fair Value Measurements and Disclosures” will be excluded.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:
(1)    was a member of such Board of Directors on the Issue Date;
(2)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; or
(3) whose election or nomination to such Board of Directors was authorized under
and took place in accordance with the terms of the Stockholders Agreement in
effect as of the Issue Date.


EX-7

--------------------------------------------------------------------------------





“Conversion Price” means at any time an amount equal to $1.00 divided by the
applicable Conversion Rate at such time.
“Convertible Indebtedness” means Indebtedness of the Company (excluding the
Notes) or any Restricted Subsidiary of the Company that is convertible or
exchangeable into Common Stock (and cash in lieu of fractional shares) and/or
cash (in an amount determined by reference to the price of such Common Stock).
“Corporate Trust Office of the Trustee” will be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Company.
“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.
“Daily Cash Amount” means an amount of cash equal to 5.0% of the Cash Amount
specified (or deemed to be specified) by the Company in the notice regarding the
chosen Settlement Method.
“Daily Conversion Value” means, for each of the 20 consecutive VWAP Trading Days
during an Observation Period, 5.0% of the product of (i) the applicable
Conversion Rate on such Trading Day and (ii) the Daily VWAP of the Common Stock
for such VWAP Trading Day, as determined by the Company. Any such determination
by the Company shall be conclusive absent manifest error.
“Daily Settlement Amount” means, for any VWAP Trading Day during the relevant
Observation Period,
(i) an amount of cash equal to the lesser of (x) the Daily Cash Amount and (y)
the Daily Conversion Value for such VWAP Trading Day; and
(ii) if the Daily Conversion Value for such VWAP Trading Day exceeds the Daily
Cash Amount, a number of shares of Common Stock (together with cash in lieu of
any fractional shares of Common Stock, if any, as described in Section 14.03)
equal to (x) the difference between such Daily Conversion Value and the Daily
Cash Amount, divided by (y) the Daily VWAP for such VWAP Trading Day.
“Daily VWAP” means for any VWAP Trading Day, the per share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“CAS.N <equity> AQR” (or any successor thereto) in respect of the period from
the scheduled open of trading on the principal trading market for the Common
Stock to the scheduled close of trading of the primary trading session on such
VWAP Trading Day (or if such volume-weighted average price is not available, the
market value of one share of Common Stock on such VWAP Trading Day, as the Board
of Directors of the Company reasonably determines in good faith using a
volume-weighted average method). The Daily VWAP will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.


EX-8

--------------------------------------------------------------------------------





“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
“Designated Noncash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries as a
result of an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officers’ Certificate, setting forth the basis of
such valuation, executed by the chief financial officer of the Company, less the
amount of cash or Cash Equivalents received in connection with a subsequent
sale, conversion or other disposition of such Designated Noncash Consideration.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Company may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 4.07 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Indenture will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.
“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Company
that was formed under the laws of the United States or any state of the United
States or the District of Columbia.
“Effective Date” means the date a Fundamental Change occurs or becomes
effective.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding the Notes and any Convertible
Indebtedness).
“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.


EX-9

--------------------------------------------------------------------------------





“Ex-Date” means, with respect to any issuance or distribution on the Common
Stock, the first date on which the shares of Common Stock trade on the relevant
exchange or in the relevant market, regular way, without the right to receive
the issuance or distribution in question.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” means the Excluded Assets as defined in the Security
Agreement.
“Existing Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries (other than Indebtedness under the Senior Credit Facility and the
Notes) in existence on the Issue Date, until such amounts are repaid.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (a) Senior Management and (b) in
the case of any transaction involving aggregate consideration in excess of $10.0
million, the Board of Directors of the Company (unless otherwise provided in
this Indenture).
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect in
accordance with Regulation S-X under the Securities Act (other than any pro
forma cost or expense savings) as if they had occurred on the first day of the
four-quarter reference period;
(2)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;


EX-10

--------------------------------------------------------------------------------





(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;
(4)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
(5)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and
(6)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates;
(2)    plus the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period;
(3)    plus any interest on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon;
(4)    plus the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Restricted Subsidiaries, other than dividends on Equity Interests payable
solely in Equity Interests of the Company (other than Disqualified Stock) or to
the Company or a Restricted Subsidiary of the Company, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal;


EX-11

--------------------------------------------------------------------------------





(5)    less the consolidated interest income of such Person and its Restricted
Subsidiaries; in each case, determined on a consolidated basis in accordance
with GAAP.
“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Company
that is not a Domestic Restricted Subsidiary.
“Fundamental Change” will be deemed to have occurred at the time after the Issue
Date that any of the following occurs:
(1) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the Company’s common equity representing more
than 50% of the voting power of the Company’s common equity;
(2) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of the Company pursuant to which the Common
Stock will be converted into cash, securities or other property; or (C) any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of the Company and the
Company’s Subsidiaries, taken as a whole, to any person other than one of the
Company’s Subsidiaries; provided, however, that a transaction described in
clause (A) or clause (B) above, as the case may be, in which the holders of the
Company’s common equity immediately prior to such transaction own, directly or
indirectly, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee, or, in either case, the parent thereof,
immediately after such transaction in substantially the same proportions
(relative to each other) as such ownership immediately prior to such transaction
shall not, in either case, be a Fundamental Change pursuant to such clause (A)
or such clause (B);
(3) Continuing Directors cease to constitute at least a majority of the Board of
Directors; or
(4) the Company’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Company, provided, however, that a liquidation or
dissolution that is part of a transaction described in clause (2)(B) above that
is not a Fundamental Change pursuant to such clause (2)(B) shall not be a
Fundamental Change pursuant to this clause (4).
A transaction or transactions described in clauses (1) or (2) above will not
constitute a Fundamental Change, however, if at least 90% of the consideration
received or to be received by holders of common stock, excluding cash payments
for fractional shares and cash payments made pursuant to dissenters’ rights, in
connection with such transaction or transactions consists of shares of common
stock that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions and as a result of such
transaction or transactions such consideration becomes the Reference Property
(subject to the provisions of Section 14.01 and Section 14.02).


EX-12

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, as of the Issue Date.
“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depositary or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4) or 2.06(d)(2)
hereof.
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
“Guarantors” means (1) each of the Company’s Domestic Restricted Subsidiaries
existing on the Issue Date (other than any Immaterial Subsidiary), (2) A.M.
Castle & Co. (Canada) Inc., a corporation existing under the laws of the
province of British Columbia, Canada, (3) Castle Metals de México, S.A. de C.V.,
a sociedad anónima de capital variable organized under the laws of Mexico, (4)
Castle Metals de Mexicali, S.A. de C.V., a sociedad anónima de capital variable
organized under the laws of Mexico, and (5) each of the Company’s Restricted
Subsidiaries that in the future executes a supplemental indenture in accordance
with the provisions of this Indenture in which such Restricted Subsidiary agrees
to be bound by the terms of this Indenture as a Guarantor and, in each case,
their respective successors and assigns until the Note Guarantee of such Person
has been released in accordance with the provisions of this Indenture
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and


EX-13

--------------------------------------------------------------------------------





(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.
“Holder” means a Person in whose name a Note is registered.
“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of that date, are less than $1.0 million and whose total
revenues for the most recent 12-month period do not exceed $1.0 million;
provided that a Restricted Subsidiary will not be considered to be an Immaterial
Subsidiary if it, directly or indirectly, guarantees or otherwise provides
direct credit support for any Indebtedness of the Company; provided, further,
that the revenues and total assets of all such Subsidiaries shall not exceed
$2.5 million in the aggregate.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments;
(3)    all Obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction, whether or not then
due;
(4)    representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Company or any Guarantor under the
Bankruptcy Code or any similar federal or state law for the relief of debtors,
any other


EX-14

--------------------------------------------------------------------------------





proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Company or any Guarantor, any receivership
or assignment for the benefit of creditors relating to the Company or any
Guarantor or any similar case or proceeding relative to the Company or any
Guarantor or its creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any Guarantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any Guarantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intercreditor Agreement” means that certain intercreditor agreement, dated as
of the Issue Date, by and among the Senior Credit Facility Agent and the
Collateral Agent, as the same may be amended, modified, restated, supplemented
or replaced from time to time in accordance with its terms.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
If the Company or any Restricted Subsidiary of the Company sells or otherwise
disposes of any Equity Interests of any direct or indirect Subsidiary of the
Company such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary of the Company, the Company will be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Company’s Investments in such Restricted
Subsidiary that were not sold or disposed of in an amount determined as provided
in Section 4.07(d) hereof. The acquisition by the Company or any Restricted
Subsidiary of the Company of a Person that holds an Investment in a third Person
will be deemed to be an Investment by the Company or such Restricted Subsidiary
in such third Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person in an amount
determined as provided in Section 4.07(d) hereof. Except as otherwise provided
in this Indenture, the amount of an Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value.
“Involuntary Transfer” means, with respect to any property or asset of the
Company or any Restricted Subsidiary, (a) any damage to such asset that results
in an insurance settlement with respect thereto on the basis of a total loss or
a constructive or compromised total loss, (b) the confiscation, condemnation,
requisition, appropriation or similar taking regarding such asset by any
government or instrumentality or agency thereof, including by deed in lieu of
condemnation, or (c)


EX-15

--------------------------------------------------------------------------------





foreclosure or other enforcement of a Lien or the exercise by a holder of a Lien
of any rights with respect to it.
“Issue Date” means August 31, 2017.
“Junior Lien Debt” means the Notes Debt.
“Last Reported Sale Price” means, with respect to the Common Stock or any other
security for which a Last Reported Sale Price must be determined, on any Trading
Day, the closing sale price per share of the Common Stock or unit of such other
security (or, if no closing sale price is reported, the average of the last bid
and last ask prices or, if more than one in either case, the average of the
average last bid and the average last ask prices) on such Trading Day as
reported in composite transactions for the principal United States national or
regional securities exchange on which it is then traded, if any. If the Common
Stock or such other security is not listed for trading on a United States
national or regional securities exchange on the relevant date, the Last Reported
Sale Price shall be the average of the last quoted bid and ask prices per share
of Common Stock or such other security in the over-the-counter market on the
relevant date, as reported by the OTC Markets Group Inc. or a similar
organization. In absence of such quotation, the Last Reported Sale Price shall
be the average of the mid-point of the last bid and ask prices for the Common
Stock or such other security on the relevant date from each of at least three
nationally recognized independent investment banking firms, which may include
the Initial Purchaser, selected from time to time by the Company for that
purpose. The Last Reported Sale Price shall be determined without reference to
extended or after hours trading. Any such determination shall be made by the
Company and shall be conclusive absent manifest error.
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Market Disruption Event” means the occurrence or existence on any Scheduled
Trading Day of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock, and such suspension or limitation occurs or exists
at any time within the 30 minutes prior to the scheduled close of trading on
such Scheduled Trading Day.


EX-16

--------------------------------------------------------------------------------





“Maturity Date” means, with respect to the Notes, August 31, 2022, unless
earlier repurchased or converted.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means a collective reference to each mortgage, deed of trust, deed
to secure debt and any other document or instrument under which any Lien on the
Premises or any other Collateral secured by and described in such mortgages,
deeds of trust, deeds to secure debt or other documents or instruments is
granted to secure any Obligations of the Company or a Guarantor under any of the
Notes Documents or under which rights or remedies with respect to any such Liens
are governed.
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:
(1)    any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with: (a) any Asset Sale; or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and
(2)    any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness, other than Indebtedness under the Senior Credit
Facility, secured by a Lien on the asset or assets that were the subject of such
Asset Sale and any reserve for adjustment in respect of the sale price of such
asset or assets established in accordance with GAAP.
“Non-Recourse Debt” means Indebtedness:
(1)    as to which neither the Company nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
(2)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or


EX-17

--------------------------------------------------------------------------------





any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its Stated Maturity; and
(3)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries.
“Non-U.S. Person” means a Person who is not a U.S. Person.
“Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.
“Notes” means the Company’s 5.00% / 7.00% Convertible Senior Secured PIK Toggle
Notes due 2022, issued in accordance with Section 2.02 (whether issued on the
Issue Date, issued as Additional Notes, issued as PIK Notes, or otherwise issued
after the Issue Date), as amended or supplemented from time to time in
accordance with the terms of this Indenture.
“Notes Debt” shall mean all Obligations, including, without limitation,
obligations, liabilities and indebtedness of every kind, nature and description
owing by the Company or any Guarantor to any Notes Secured Party, including
principal, interest, charges, fees, premiums, indemnities and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under any of the Notes Documents, whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of the Notes Documents or after the commencement of any case with respect to the
Company or any Guarantor under any bankruptcy law or any other Insolvency or
Liquidation Proceeding (and including, without limitation, any principal,
interest, fees, costs, expenses and other amounts, which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case or similar proceeding),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured.
“Notes Documents” shall mean, collectively, this Indenture, the Notes, the Note
Guarantees, the Security Agreement, the other Collateral Documents, and all
agreements, documents and instruments at any time executed and/or delivered by
the Company or any Guarantor or any other person to, with or in favor of any
Notes Secured Party in connection therewith or related thereto, as all of the
foregoing now exist or, subject to any restrictions set forth in the
Intercreditor Agreement, may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreements with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the Notes Debt).
“Notes Secured Parties” shall mean, collectively, (a) the Trustee, (b) the
Collateral Agent, (c) the Agents, (d) the Holders of the Notes, (e) each other
person to whom any of the Notes Debt are owed and (f) the successors,
replacements and assigns of each of the foregoing; sometimes being referred to
herein individually as a “Notes Secured Party.”


EX-18

--------------------------------------------------------------------------------





“Obligations” means any principal, interest (including, to the extent legally
permitted, all interest accruing after the commencement of any Insolvency or
Liquidation Proceeding at the rate provided for in the documentation with
respect thereto, including any applicable post-default rate, even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities payable under the documentation governing any
Indebtedness.
“Observation Period” means, for any Note:
(i) if the Conversion Date for such Note occurs on or after the Close of
Business on the 22nd Scheduled Trading Day immediately preceding the Maturity
Date, and Cash Settlement or Combination Settlement applies to such Note, the 20
consecutive VWAP Trading Day period beginning on, and including, the 21st
Scheduled Trading Day immediately preceding the Maturity Date; and
(ii) in all other instances, the 20 consecutive VWAP Trading Day period
beginning on, and including, the third VWAP Trading Day immediately following
the related Conversion Date in respect of such Notes.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 12.05
hereof.
“Open of Business” means 9:00 a.m., Eastern time.
“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 12.05 hereof.
The counsel may be an employee of or counsel to the Company or any Subsidiary of
the Company or if the Trustee so elects, in its sole discretion, an employee of
or counsel to the Trustee.
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
“Permitted Business” means any business conducted by the Company and its
Restricted Subsidiaries on the Issue Date and any business reasonably related,
ancillary or complementary to, or reasonable extensions of, the business of the
Company and its Restricted Subsidiaries on the Issue Date.
“Permitted Investments” means:


EX-19

--------------------------------------------------------------------------------





(1)    any Investment in the Company or in a Restricted Subsidiary of the
Company that is a Guarantor;
(2)    any Investment in Cash Equivalents;
(3)    any Investment by the Company or any Restricted Subsidiary of the Company
in a Person, if as a result of such Investment:
(a)    such Person becomes a Restricted Subsidiary of the Company and a
Guarantor; or
(b)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company that is a Guarantor;
(4)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.10
hereof or any disposition of assets and rights not constituting an Asset Sale;
(5)    any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;
(6)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes;
(7)    Investments represented by Hedging Obligations permitted under clause (8)
of the definition of Permitted Debt;
(8)    loans or advances to directors, officers and employees made in the
ordinary course of business of the Company or any Restricted Subsidiary of the
Company in an aggregate principal amount not to exceed $1.0 million at any one
time outstanding;
(9)    repurchases of the Notes;
(10)    (i) accounts, chattel paper and notes receivable owing to the Company or
any Restricted Subsidiary and advances to suppliers, if created, acquired or
made in the ordinary course of business, (ii) endorsements for collection or
deposit in the ordinary course of business, (iii) lease, utility and similar
deposits and deposits with suppliers in the ordinary course of business, (iv)
extensions of trade credit in the ordinary course of business and (v) deposits
made in the ordinary course to secure operating leases;
(11)    Investments existing on the Issue Date or made pursuant to binding
commitments in effect on the Issue Date;


EX-20

--------------------------------------------------------------------------------





(12)    Investments (a) in Foreign Restricted Subsidiaries or joint ventures by
the Company or any Restricted Subsidiary, which Investment has an aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (12)(a) that are at the time
outstanding, not to exceed $25.0 million, (b) in Foreign Restricted Subsidiaries
by any other Foreign Restricted Subsidiary and (c) consisting of Guarantees by
the Company or any Restricted Subsidiary of Indebtedness incurred by a Foreign
Restricted Subsidiary pursuant to clause (16) or (18) of the definition of
Permitted Debt; and
(13)    other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (13) that are at the time outstanding, not to
exceed $5.0 million;
provided that, notwithstanding anything to the contrary in the foregoing, an
Investment in any Convertible Indebtedness shall not constitute a Permitted
Investment.
“Permitted Liens” means:
(1)    Liens securing Permitted Debt described in clause (1) of the definition
thereof and related Obligations, Bank Product Obligations and Hedging
Obligations, which Liens shall be Liens securing “First Lien Debt” for purposes
of the Intercreditor Agreement;
(2)    Liens securing (i) Indebtedness incurred pursuant to Sections 4.09(b)(3)
and 4.09(b)(19) and any Obligations in respect of any of the foregoing and under
the Note Documents relating to any of the foregoing Obligations, which Liens
shall be Liens securing “Junior Lien Debt” for purposes of the Intercreditor
Agreement;
(3)    Liens in favor of the Company or the Guarantors;
(4)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Restricted Subsidiary of
the Company; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Company or
the Subsidiary;
(5)    Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Restricted Subsidiary of the
Company; provided that such Liens were in existence prior to, such acquisition,
and not incurred in contemplation of, such acquisition;
(6)    Liens to secure the performance of statutory obligations or Indebtedness
in respect of commercial letters of credit, performance bonds, surety bonds or
like obligations in respect of performance guarantees or similar commitments of
the Company or any of its Restricted Subsidiaries incurred in the ordinary
course of business;


EX-21

--------------------------------------------------------------------------------





(7)    Liens to secure Permitted Debt (including Capital Lease Obligations)
described in clause (4) of the definition thereof covering only the assets
acquired with or financed by such Indebtedness and Liens on assets that are the
subject of a sale leaseback transaction relating to Attributable Debt incurred
pursuant to clause (19) of the definition of Permitted Debt;
(8)    Liens existing on the Issue Date;
(9)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(10)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(11)    (i) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person
and (ii) with respect to any real estate located in Canada, reservations,
limitations, provisos and conditions expressed in any original grant from the
Federal government of Canada or Her Majesty the Queen in right of Canada, that
do not materially affect the use of the affected land for the purpose for which
it is used by that Person;
(12)    Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:
(a)    the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof);
(b)    the new Lien shall be of the same or junior priority relative to the
Liens securing the Notes Debt as the original Lien; and
(c)    the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;
(13)    any judgment Lien not giving rise to an Event of Default;
(14)    Liens upon specific items of inventory or other goods and proceeds of
the Company or any of its Restricted Subsidiaries securing such Person’s
obligations in respect


EX-22

--------------------------------------------------------------------------------





of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(15)    Liens securing Hedging Obligations incurred pursuant to clause (8) of
the definition of Permitted Debt, so long as the related Indebtedness is, and is
permitted to be under this Indenture, secured by a Lien on the same property
securing such Hedging Obligations;
(16)    any provision for the retention of title to an asset by the vendor or
transferor of such asset (including any lessor) which asset is acquired by the
Company or any Restricted Subsidiary of the Company in a transaction entered
into in the ordinary course of business of the Company or such Restricted
Subsidiary;
(17)    grants of licenses or sublicenses of intellectual property in the
ordinary course of business that do not materially interfere with the ordinary
conduct of the business of the Company or any of its Restricted Subsidiaries;
(18)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(19)    Liens securing reimbursement obligations with respect to letters of
credit, bankers’ acceptances or other sureties or pledges and deposits in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
similar reimbursement-type obligations issued in the ordinary course of business
and consistent with past practice; provided, however, that upon the drawing of
such letters of credit, such obligations are reimbursed and extinguished within
30 days following such drawing;
(20)    Liens securing reimbursement obligations in respect of commercial
letters of credit and covering goods (or the documents of title in respect
thereof) financed by such commercial letters of credit and the proceeds and
products thereof;
(21)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(22)    Liens solely on any cash earnest money deposits made by the Company or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Indenture;
(23)    Liens arising from precautionary Uniform Commercial Code (or equivalent
statute) financing statement filings regarding operating leases entered into in
the ordinary course of business to the extent such Liens only relate to the
assets, property, products or merchandise that are the subject of such lease or
consignment, as the case may be;
(24)    Liens securing Permitted Debt described in clause (16) or (18) of the
definition thereof; provided that, any Lien securing such Permitted Debt may
only attach to, be granted in respect of, or exist on, assets of Foreign
Restricted Subsidiaries;


EX-23

--------------------------------------------------------------------------------





(26)    Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary of the Company with respect to obligations that do not
exceed $5.0 million at any one time outstanding and that (a) are not incurred in
connection with the borrowing of money or the obtaining of advances or credit
and (b) do not in the aggregate materially detract from the value of the
property or materially impair the use thereof in the operation of business by
the Company or such Restricted Subsidiary; and
(27)    Liens not given in connection with the issuance of Indebtedness and
incurred in the ordinary course of business and consistent with past practice of
the Company or any of its Restricted Subsidiaries on cash or securities in a
depositary account in favor of the depositary, to the extent such Lien secures
the obligation of the Company or any of its Restricted Subsidiaries to the fees
and compensation of such depositary for services in connection with the
maintenance of such account.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of the Company or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);
(2)    such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;
(3)    if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged;
(4)    shall not include Indebtedness of a Restricted Subsidiary of the Company
that is not a Guarantor that refinances Indebtedness of the Company or a
Guarantor; and
(5)    if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is (i) unsecured, such Permitted Refinancing Indebtedness
may not be secured or (ii) is secured by an existing Lien on the Collateral,
such Permitted Refinancing Indebtedness may not be secured by a Lien on the
Collateral with a higher priority than such existing Lien on the Collateral.


EX-24

--------------------------------------------------------------------------------





“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Plan” means the Debtors’ Prepackaged Joint Chapter 11 Plan of Reorganization,
dated as of May 15, 2017 [Docket No. 16], filed in the Company’s chapter 11 case
in the United States Bankruptcy Court for the District of Delaware, Case No.
17-11330 (as it may be amended, modified or supplemented from time to time).
“Private Placement Legend” means the legend set forth in Section 2.06(f)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.
“Public Equity Offering” means an underwritten public offering of the Capital
Stock of the Company pursuant to a registration statement filed with the SEC
(other than on Form S-8).
“Qualified Cash” means the aggregate amount of unrestricted cash and cash
equivalents of the borrowers under the Senior Credit Facility that (a) is
subject to a first priority security interest and lien in favor of the Senior
Credit Facility Agent, and (b) is subject to a deposit account control agreement
or an investment property control agreement, in form and substance reasonably
satisfactory to the Senior Credit Facility Agent.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes sold in reliance on Rule 903 of Regulation S.
“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
“Restricted Investment” means an Investment other than a Permitted Investment.


EX-25

--------------------------------------------------------------------------------





“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“Rule 144” means Rule 144 promulgated under the Securities Act.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Rule 903” means Rule 903 promulgated under the Securities Act.
“Rule 904” means Rule 904 promulgated under the Securities Act.
“S&P” means Standard & Poor’s Ratings Group.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal United States national securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” shall mean the Pledge and Security Agreement, dated as of
August 31, 2017, by and among the Company, the Guarantors and Collateral Agent,
as collateral agent, as may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
“Senior Credit Facility” means the Revolving Credit and Security Agreement,
dated as of the date hereof, among the Company, Total Plastics, Inc., HY-Alloy
Steels Company, Keystone Tube Company, LLC, Keystone Service, Inc., the other
borrowers from time to time party thereto, the guarantors party thereto, the
lenders party thereto and PNC Bank, National Association, as administrative and
collateral agent for the Lenders , together with the related agreements and
instruments thereto (including, without limitation, any guarantee agreements and
security documents) and any other debt facilities or commercial paper facilities
with banks or other institutional lenders providing for revolving credit loans,
term loans or letters of credit or issuances of debt securities evidenced by
notes, debentures, bonds or similar instruments, in each case, as amended as of
the Issue Date or as may hereafter be amended, restated, modified, supplemented,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced in whole or in part from time to time that extend the maturity of,
refinance, replace or otherwise restructure (including increasing the amount of
available borrowings thereunder (provided that such increase in borrowings is
permitted to be incurred pursuant to clause (1) of the definition of the term
Permitted Debt) or adding Restricted Subsidiaries of the Company as additional
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement or any successor or replacement agreement and whether by the same
or any other agent, lender or group of lenders.


EX-26

--------------------------------------------------------------------------------





“Senior Credit Facility Agent” means PNC Bank, National Association, and its
successors and assigns in its capacity as administrative agent and First Lien
Agent pursuant to the First Lien Documents (as defined in the Intercreditor
Agreement) acting for and on behalf of the other First Lien Secured Parties (as
defined in the Intercreditor Agreement) and any successor or replacement agent.
“Senior Management” means the Chief Executive Officer and the Chief Financial
Officer of the Company.
“Settlement Method” means either Cash Settlement, Physical Settlement or
Combination Settlement, as specified in Section 14.02(a).
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Issue
Date.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Stock Price” means the price paid per share of Common Stock in connection with
a Fundamental Change, which shall be equal to (i) if holders of Common Stock
receive only cash in such Fundamental Change, the cash amount paid per share of
Common Stock and (ii) in all other cases, the average of the Last Reported Sale
Prices of the Common Stock over the 10 consecutive Trading Day period ending on,
and including, the Trading Day immediately preceding the Effective Date of the
Fundamental Change.
“Stockholders Agreement” means the Stockholders Agreement dated as even date
herewith by and among the Company and the stockholders that are party thereto,
as the same may be amended, supplemented, or otherwise modified from time to
time.
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).


EX-27

--------------------------------------------------------------------------------





“Trading Day” means a day during which (i) trading in the Common Stock generally
occurs on the principal United States national securities exchange or market on
which the Common Stock is listed or admitted for trading and (ii) there is no
Market Disruption Event.
“Transactions” means the transactions contemplated by the Plan.
“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).
“Trustee” means Wilmington Savings Fund Society, FSB, not in its individual
capacity, but solely in its capacity as Trustee, until a successor replaces it
in accordance with the applicable provisions of this Indenture and thereafter
means the successor serving hereunder.
“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.
“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors, but only to the extent that such
Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt;
(2)    except as permitted by Section 4.11 hereof, is not party to any
agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;
(3)    is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
(4)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries.
“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.
“VWAP Market Disruption Event” means (i) a failure by the primary United States
national or regional securities exchange or market on which the Common Stock is
listed or admitted to trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m., Eastern time, on
any Scheduled Trading Day for the Common Stock for more than a one half-hour
period in the aggregate during regular trading hours of any suspension or


EX-28

--------------------------------------------------------------------------------





limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Common Stock or in
any options contracts or futures contracts relating to the Common Stock.
“VWAP Trading Day” means a day during which (i) trading in the Common Stock
generally occurs on the principal United States national or regional securities
exchange or market on which the Common Stock is listed or admitted for trading
and (ii) there is no VWAP Market Disruption Event. If the Common Stock is not so
listed or traded, then “VWAP Trading Day” means a Business Day.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
Section 1.02    Other Definitions.
Term
Section
Accredited Investor
2.06(f)(1)(A)
Additional Notes
2.02
Adjustment Determination Date
14.04(m)
Adjustment Event
14.04(m)
Aggregated Person
14.06(b)
Affiliate Transaction
4.11(a)
Asset Sale Offer
4.10(c)
Authentication Order
2.02
Averaging Period
14.04(f)
Cash Amount
14.02(b)(i)
Cash Interest
Exhibit A
Cash Settlement
14.02(a)(i)
Calculation Date
1.01
Collateral Agent
Preamble
Combination Settlement
14.02(a)(iii)
Conversion Agent
2.03
Conversion Date
14.02(d)



EX-29

--------------------------------------------------------------------------------





Term
Section
Conversion Obligation
14.01(a)
Conversion Rate
14.01(a)
Covenant Defeasance
8.02
Distributed Property
14.04(d)
DTC
2.06(f)(2)
Event of Default
6.01
Excess Proceeds
4.10(c)
Expiration Date
14.04(f)
Fundamental Change Cash Amount
14.01(b)(ii)(1)
Fundamental Change Conversion Number
14.01(b)(ii)(3)
Fundamental Change Conversion Value
14.01(b)(iii)
Fundamental Change Expiration Time
15.01(b)(ix)
Fundamental Change Repurchase Date
15.01(a)
Fundamental Change Repurchase Notice
15.01(a)(i)
Fundamental Change Repurchase Price
15.01(a)
Fundamental Change Repurchase Right Notice
15.01(b)
incur
4.09(a)
Notice of Conversion
14.02(d)
Offer Amount
4.10(d)
Offer Period
4.10(d)
OID Legend
2.06(f)
Paying Agent
2.03
Payment Default
6.01(5)(a)
Permitted Debt
4.09(b)
Physical Settlement
14.02(a)(ii)
PIK Interest
Exhibit A
PIK Notes
2.02
PIK Payment
2.02
Premises
4.17
Purchase Date
4.10(d)
Qualified Institutional Buyer
2.06(f)(1)(A)
Reference Property
14.11
Registrar
2.03
Restricted Payments
0
Section 16 Conversion Blocker
14.06(b)



EX-30

--------------------------------------------------------------------------------





Term
Section
Securities Act
2.06(f)(1)(A)
Trustee
Preamble
Valuation Period
14.04(d)
 
 

Section 1.03    Inapplicability of the Trust Indenture Act.
This Indenture has not been and is not required to be qualified under the TIA
and is not subject to the provisions of the TIA (including, without limitation,
Sections 314(d) and 316(b) of the TIA and related interpretations thereof). To
the extent that terms or provisions contained in this Indenture are similar to
terms or provisions used in the TIA, the definitions of such terms and the
interpretations of such provisions under the TIA shall not be dispositive for
purposes of this Indenture.
Section 1.04    Rules of Construction.
Unless the context otherwise requires:
(1)    a term has the meaning assigned to it;
(2)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(3)    “or” is not exclusive;
(4)    words in the singular include the plural, and in the plural include the
singular;
(5)    “will” shall be interpreted to express a command;
(6)    provisions apply to successive events and transactions;
(7)    references to laws, rules, regulations and forms (and sections or parts
thereof) shall be deemed to be references to successors to such laws, rules,
regulations and forms (and sections or parts thereof);
(8)    for all purposes of this Indenture, references to Notes include any PIK
Notes; and
(9)    for all purposes of this Indenture, references to “principal amount” of
the Notes includes any increase in the principal amount of the outstanding Notes
as a result of a PIK Payment.


EX-31

--------------------------------------------------------------------------------





ARTICLE 2

THE NOTES
Section 2.01    Form and Dating.
(a)    General. The Notes and the Trustee’s certificate of authentication will
be substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1.00 in excess thereof,
provided, that PIK Notes will be issued in minimum denominations of $1.00 and
integral multiples of $1.00 in excess thereof, and thereafter, the minimum
denominations of the Notes will be $1.00 and integral multiples of $1.00 in
excess thereof. PIK Notes, if issued, will be issued in the amount of the
applicable PIK Interest (rounded up to the nearest $1.00).
The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and each of the Company, the
Guarantors, the Trustee and the Collateral Agent, by its execution and delivery
of this Indenture, expressly agree to such terms and provisions and to be bound
thereby. However, to the extent any provision of any Note conflicts with the
express provisions of this Indenture, the provisions of this Indenture shall
govern and be controlling.
(b)    Global Notes. Notes issued in global form will be substantially in the
form of Exhibit A hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form will be substantially in the form of Exhibit A hereto
(but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and conversions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.
Section 2.02    Execution and Authentication. At least one Officer must sign the
Notes for the Company by manual, facsimile or electronic (in “.pdf” or “tif”
format) signature.
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.
A Note will not be valid until authenticated by the manual, facsimile or
electronic (in “.pdf” or “tif” format) signature of the Trustee. The signature
will be conclusive evidence that the Note has been authenticated under this
Indenture.


EX-32

--------------------------------------------------------------------------------





The Trustee shall, upon a written order of the Company signed by one Officer (an
“Authentication Order”), authenticate Notes for original issue on the Issue Date
in an aggregate principal amount not to exceed $167,400,000 (other than as
provided in Section 2.07). Such Authentication Order shall specify the number,
principal amount of Notes and registered Holder of each of the Notes to be
authenticated, whether the Notes are to be issued as Definitive Notes or Global
Notes, delivery instructions and such other information as the Trustee shall
reasonably request.
The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate Notes. An authenticating agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with Holders or an
Affiliate of the Company.
In connection with the payment of PIK Interest in respect of the Notes, the
Company is entitled to, without the consent of the holders, increase the
outstanding principal amount of the Notes or issue additional Notes (the “PIK
Notes”) under this Indenture on the same terms and conditions as the Notes (in
each case, the “PIK Payment”). The Company may issue additional Notes
(“Additional Notes”) under the indenture from time to time, to the extent the
incurrence of the relevant Indebtedness and Liens are permitted hereunder. The
Trustee shall, upon the receipt of an Authentication Order, and an Opinion of
Counsel and an Officers’ Certificate as to the due authorization and
enforceability of the Additional Notes, the satisfaction of the conditions
precedent to the issuance of the Additional Notes, and such other matters as the
Trustee may reasonably require, authenticate and deliver any Additional Notes
for an aggregate principal amount specified in such Authentication Order for
such Additional Notes issued hereunder. The Notes, any PIK Notes and any
Additional Notes subsequently issued hereunder will be treated as a single class
for all purposes, including waivers, amendments, conversions and offers to
purchase. Unless the context requires otherwise, references to ‘‘Notes’’ for all
purposes hereunder include any PIK Notes and any Additional Notes that are
actually issued; provided that Additional Notes will not be issued with the same
CUSIP, if any, as any other Notes unless such Additional Notes are fungible with
such Notes for U.S. federal income tax purposes.
Section 2.03    Registrar, Paying Agent and Conversion Agent. The Company will
maintain an office or agency where Notes may be presented for registration of
transfer or for exchange (“Registrar”), an office or agency where Notes may be
presented for payment (“Paying Agent”) and an office or agency where Notes may
be presented for conversion (“Conversion Agent”). The Registrar will keep a
register of the Notes and of their transfer, exchange and conversion. The
Company may appoint one or more co-registrars, one or more additional paying
agents and one or more additional conversion agents. The term “Registrar”
includes any co-registrar, the term “Paying Agent” includes any additional
paying agent and the term “Conversion Agent” includes any additional conversion
agent. The Company may change any Paying Agent, Registrar or Conversion Agent
without notice to any Holder. The Company will notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Company
fails to appoint or maintain another entity as Registrar, Paying Agent or


EX-33

--------------------------------------------------------------------------------





Conversion Agent, the Trustee shall act as such. The Company or any of its
Subsidiaries may act as Paying Agent, Registrar or Conversion Agent.
The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
The Company initially appoints the Trustee to act as the Registrar, Paying Agent
and Conversion Agent and to act as Custodian with respect to the Global Notes.
Section 2.04    Paying Agent to Hold Money in Trust. The Company will require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent will hold in trust for the benefit of Holders or the Trustee all money
held by the Paying Agent for the payment of principal, interest or premium, if
any, on the Notes, and will notify the Trustee of any default by the Company in
making any such payment. While any such default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustee. The Company
at any time may require a Paying Agent to pay all money held by it to the
Trustee. Upon payment over to the Trustee, the Paying Agent (if other than the
Company or a Subsidiary) will have no further liability for the money. If the
Company or a Subsidiary acts as Paying Agent, it will segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Company, the Trustee will serve as Paying Agent for the Notes.
Section 2.05    Holder Lists. The Trustee will preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders. If the Trustee is not the Registrar, the Company will
furnish to the Trustee at least seven Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders of Notes.
Section 2.06    Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchanged by
the Company for Definitive Notes if:
(1)    the Company delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Company within 90 days after the
date of such notice from the Depositary; or
(2)    there has occurred and is continuing a Default or Event of Default with
respect to the Notes and a beneficial holder of the Notes or the Depositary so
requests.


EX-34

--------------------------------------------------------------------------------





Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (c) hereof.
(b)    Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
(1)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person. Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note. No written orders or instructions shall be required to
be delivered to the Registrar to effect the transfers described in this
Section 2.06(b)(1).
(2)    All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(1) above, the transferor of such
beneficial interest must deliver to the Registrar either:
(A)    both:
(i)    a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and
(ii)    instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
(B)    both:


EX-35

--------------------------------------------------------------------------------





(i)    a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and
(ii)    instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above.
In no event shall Definitive Notes be issued upon the transfer or exchange of
beneficial interests in the Regulation S Global Note prior to (A) the expiration
of the Restricted Period and (B) the receipt by the Registrar of any statement
of beneficial interest required pursuant to Rule 903(b)(3)(ii)(B) of Regulation
S.


Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.
(3)    Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:
(A)    if the transferee will take delivery in the form of a beneficial interest
in the 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof;
(B)    if the transferee will take delivery in the form of a beneficial interest
in the Regulation S Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (2)
thereof; and
(C)    if the transferee will take delivery in the form of a beneficial interest
in the AI Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications, certificates and Opinion
of Counsel required by item (3) thereof, if applicable.
(4)    Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global


EX-36

--------------------------------------------------------------------------------





Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(a) thereof; or
(B)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof; and, in each such case set forth in this
subsection (4), if the Registrar so requests or if the Applicable Procedures so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
If any such transfer is effected at a time when an Unrestricted Global Note has
not yet been issued, the Company shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the aggregate principal amount of beneficial interests
transferred pursuant to this subsection (4).
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
(c)    Transfer or Exchange of Beneficial Interests for Definitive Notes.
(1)    Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;
(B)    if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;
(C)    if such beneficial interest is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (2) thereof;
(D)    if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;


EX-37

--------------------------------------------------------------------------------





(E)    if such beneficial interest is being transferred to an Accredited
Investor in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable; or
(F)    if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof;
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Company shall execute and, upon receipt of an Authentication Order in accordance
with Section 2.02 hereof, the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.
(2)    Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if: the Registrar receives the
following:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or
(B)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof; and, in each such case set forth in this subsection (2), if
the Registrar so requests or if the Applicable Procedures so require, an Opinion
of Counsel in form reasonably acceptable to the Registrar to the effect that
such exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.


EX-38

--------------------------------------------------------------------------------





(3)    Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(g) hereof, and the Company will execute and, upon
receipt of an Authentication Order in accordance with Section 2.02 hereof, the
Trustee will authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(3) will be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest requests through instructions to the Registrar from or through the
Depositary and the Participant or Indirect Participant. The Trustee will deliver
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(3) will not bear the Private Placement Legend.
(d)    Transfer and Exchange of Definitive Notes for Beneficial Interests.
(1)    Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
(A)    if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;
(B)    if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
(C)    if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
(D)    if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
(E)    if such Restricted Definitive Note is being transferred to an Accredited
Investor in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable;


EX-39

--------------------------------------------------------------------------------





(F)    if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
(G)    if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof, the Trustee will cancel the Restricted Definitive Note, increase
or cause to be increased the aggregate principal amount of, in the case of
clause (A) above, the appropriate Restricted Global Note, in the case of clause
(B) above, the 144A Global Note, in the case of clause (C) above, the Regulation
S Global Note, and in all other cases, the AI Global Note.
(2)    Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:
(A)    if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or
(B)    if the Holder of such Definitive Notes proposes to transfer such Notes to
a Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subsection (2), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.
(3)    Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee will cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.


EX-40

--------------------------------------------------------------------------------





If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to Section 2.06(d)(2) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.
(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar will register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e).
(1)    Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
(A)    if the transfer will be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
(B)    if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
(C)    if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.
(2)    Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:
(A)    if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
(B)    if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the


EX-41

--------------------------------------------------------------------------------





certifications in item (4) thereof; and, in each such case set forth in this
subsection (2), if the Registrar so requests, an Opinion of Counsel in form
reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
(3)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
(f)    Legends. The following legends will appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
(1)    Private Placement Legend.
(A)    Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED EXCEPT AS SET
FORTH BELOW .
THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (B) IT IS A NON-U.S. PERSON AND IS ACQUIRING THIS SECURITY IN
AN OFFSHORE TRANSACTION WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH THE LAWS APPLICABLE TO SUCH PURCHASER IN THE
JURISDICTION IN WHICH SUCH PURCHASE IS MADE, OR (C) IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT AND (2) AGREES
TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE EXPIRATION OF
THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT, ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A, TO A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR


EX-42

--------------------------------------------------------------------------------





THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO OFFERS AND
SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH THE LAWS
APPLICABLE TO IT IN THE JURISDICTION IN WHICH SUCH PURCHASE IS MADE, (D) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT
THAT IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (E) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S, OR REGISTRAR’S, AS APPLICABLE, RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C), (D) OR (F) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE OR REGISTRAR. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF
THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.”
(B)    Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2), (e)(3)
or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.
(2)    Global Note Legend. Each Global Note will bear a legend in substantially
the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN


EX-43

--------------------------------------------------------------------------------





PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS GLOBAL NOTE MAY BE
DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE
INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”
(3)    Regulation S Global Note Legend. Each Regulation S Global Note will bear
a legend in substantially the following form:
“THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).”


(4)    OID Legend. To the extent required by Section 1275(c)(1)(A) of the
Internal Revenue Code of 1986, as amended, and Treasury Regulation Section
1.1275-3(b)(1), each Note issued at a discount to its stated redemption price at
maturity shall bear a legend (the “OID Legend”) in substantially the following
form (with any necessary amendments thereto to reflect any amendments occurring
after the Issue Date to the applicable sections):
“FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. YOU
MAY CONTACT THE ISSUER AT A.M CASTLE & CO., 1420 KENSINGTON ROAD, SUITE 220, OAK
BROOK, IL 60523, ATTENTION: GENERAL COUNSEL, AND THE ISSUER WILL PROVIDE YOU
WITH THE ISSUE PRICE, THE AMOUNT OF ORIGINAL


EX-44

--------------------------------------------------------------------------------





ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.”


(g)    Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
(h)    General Provisions Relating to Transfers and Exchanges.
(1)    To permit registrations of transfers and exchanges, the Company will
execute and the Trustee will authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.
(2)    No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 4.10, 9.05 and 15.01 hereof).
(3)    All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
(4)    Neither the Registrar nor the Company will be required:
(A)    to register the transfer of or to exchange any Notes surrendered for
conversion or, if a portion of any Note is surrendered for conversion, such
portion thereof surrendered for conversion or (ii) any Notes, or a portion of
any Note, surrendered for repurchase (and not withdrawn) in accordance with
Article 15; or
(B)    to register the transfer of or to exchange a Note between a record date
and the next succeeding interest payment date.


EX-45

--------------------------------------------------------------------------------





(5)    Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.
(6)    The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
(7)    All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile (with the
originals to be delivered promptly to the Registrar).
(8)    The Trustee and the Agents shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer or
exchange imposed under this Indenture or under applicable law with respect to
any transfer or exchange of any interest in any Note other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
Section 2.07    Replacement Notes. If any mutilated Note is surrendered to the
Trustee or the Company and the Trustee receives evidence to its satisfaction of
the destruction, loss or theft of any Note, the Company will issue and the
Trustee, upon receipt of an Authentication Order, will authenticate a
replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Company, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Company may charge for its
expenses in replacing a Note.
Every replacement Note is an additional obligation of the Company and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08    Outstanding Notes. The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof, and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Company
or an Affiliate of the Company holds the Note.
If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.


EX-46

--------------------------------------------------------------------------------





If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a maturity date, money sufficient to pay Notes payable on
that date, then on and after that date such Notes will be deemed to be no longer
outstanding and will cease to accrue interest.
If a Note is converted in accordance with Article 14 and required to be
cancelled pursuant to Section 2.11, then from and after the time of conversion
on the Conversion Date, such Note shall cease to be outstanding, and interest,
if any, shall cease to accrue on such Note.
Section 2.09    Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver, vote
or consent, Notes owned by the Company or any Guarantor, or by any Person
directly or indirectly controlled by the Company or any Guarantor, will be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee will be protected in relying on any such
direction, waiver, vote or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned will be so disregarded.
Section 2.10    Temporary Notes. Until certificates representing Notes are ready
for delivery, the Company may prepare and the Trustee, upon receipt of an
Authentication Order, will authenticate temporary Notes. Temporary Notes will be
substantially in the form of certificated Notes but may have variations that the
Company considers appropriate for temporary Notes and as may be reasonably
acceptable to the Trustee. Without unreasonable delay, the Company will prepare
and the Trustee will authenticate definitive Notes in exchange for temporary
Notes.
Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.
Section 2.11    Cancellation. The Company at any time may deliver Notes to the
Trustee for cancellation. The Registrar, the Paying Agent and the Conversion
Agent will forward to the Trustee any Notes surrendered to them for registration
of transfer, exchange, payment or conversion. The Trustee and no one else will
cancel all Notes surrendered for registration of transfer, exchange, payment,
replacement, conversion or cancellation and will destroy canceled Notes (subject
to the record retention requirement of the Exchange Act). Certification of the
destruction of all canceled Notes will be delivered to the Company. The Company
may not issue new Notes to replace Notes that it has paid or that have been
delivered to the Trustee for cancellation.
Section 2.12    Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it will pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to the
Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in Section 4.01 hereof. The Company will notify
the Trustee in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment. The Company will fix or cause
to be fixed each such special record date and payment date; provided that no
such special record date may be less than 10 days prior to the related payment
date for such defaulted interest. At least 15 days before the special


EX-47

--------------------------------------------------------------------------------





record date, the Company (or, upon the written request of the Company, the
Trustee in the name and at the expense of the Company) will deliver or cause to
be delivered to Holders a notice that states the special record date, the
related payment date and the amount of such interest to be paid.
Section 2.13    CUSIP/ISIN Numbers. The Company in issuing the Notes may use
CUSIP and ISIN numbers (if then generally in use) and, if so, the Trustee shall
use CUSIP and ISIN numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Company will as
promptly as practicable notify the Trustee of any change in the CUSIP and ISIN
numbers.
Section 2.14    Rights of Trustee and Agents.
(a)    The Trustee, the Collateral Agent, and the Agents will not be charged
with knowledge of the existence of any facts that would prohibit the making of
any payment or distribution by the Trustee and the Paying Agent, and the Trustee
and the Paying Agent may continue to make payments on the Notes, unless the
Trustee has received at its Corporate Trust Office (and the Paying Agent, if not
the Trustee, has also received), at least three Business Days prior to the date
of such payment, written notice of facts from the Company that would prohibit
the making of any payment or distribution by the Trustee and the Paying Agent.
(b)    The Trustee, the Collateral Agent, and the Agents shall have no
responsibility or obligation to any beneficial owner of a Global Note, a member
of, or a participant in, DTC or other Person with respect to the accuracy of the
records of DTC or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than DTC) of
any notice (including any notice of redemption or purchase) or the payment of
any amount or delivery of any Notes (or other security or property) under or
with respect to such Notes.
(c)    All notices and communications to be given to the Holders and all
payments to be made to Holders in respect of the Notes shall be given or made
only to the registered Holders (which shall be DTC or its nominee in the case of
a Global Note). The Trustee, the Collateral Agent, and the Agents may
conclusively rely and shall be fully protected in relying upon information
furnished by DTC with respect to its members, participants and any beneficial
owners in any Global Note.
Section 2.15    Calculations. Except as otherwise provided herein, the Company
shall be responsible for making all calculations called for under the Notes.
These calculations include, but are not limited to, determination of accrued
interest payable on the Notes. The Trustee is entitled to rely conclusively upon
the accuracy of the Company’s calculations without independent verification. The
Company shall make all these calculations in good faith and, absent manifest
error, the Company’s calculations shall be final and binding on Holders of
Notes. Upon written request, the Company shall promptly provide a schedule of
its calculations to the Trustee and the Paying Agent.


EX-48

--------------------------------------------------------------------------------





ARTICLE 3

NO REDEMPTION
Section 3.01    No Redemption. The Notes may not be redeemed by the Company in
whole or in part at any time, except as provided in Section 4.10 or Article 15.
No sinking fund, mandatory redemption or other similar provision shall apply to
the Notes.
ARTICLE 4

COVENANTS
Section 4.01    Payment of Notes. The Company will pay or cause to be paid the
principal of, interest or premium, if any, on, the Notes on the dates and in the
manner provided in the Notes. Principal, interest or premium, if any, will be
considered paid on the date due if (i) the Paying Agent, if other than the
Company or a Subsidiary thereof, holds as of 10:00 a.m. Eastern time on the due
date money deposited by the Company in immediately available funds and
designated for and sufficient to pay all principal, interest or premium, if any,
then due (other than PIK Interest) or (ii) as of 10:00 a.m. Eastern time on the
due date, (x) the Company shall have executed and delivered in accordance with
Section 2.02 of this Indenture and the Notes to each Holder of record PIK Notes
equal to the amount of all PIK Interest then due to such Holder or (y) in
accordance with Section 2.02 of this Indenture and the Notes, the Company shall
have delivered a written order to the Trustee to increase the outstanding
principal amount of the Notes equal to the amount of all PIK Interest then due
to the Holders.
The Company will pay interest (including post-petition interest in any
proceeding under the Bankruptcy Code) on overdue principal at the rate equal to
1.0% per annum in excess of the then applicable interest rate on the Notes to
the extent lawful; it will pay interest (including post-petition interest in any
proceeding under the Bankruptcy Code) on overdue installments of interest or
premium, if any, without regard to any applicable grace period at the same rate
to the extent lawful.
Section 4.02    Maintenance of Office or Agency. The Company will maintain an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer, for exchange or for conversion and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company fails to maintain any such required office or agency or fails
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency


EX-49

--------------------------------------------------------------------------------





for such purposes. The Company will give prompt written notice to the Trustee of
any such designation or rescission and of any change in the location of any such
other office or agency.
The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.
Section 4.03    Reports.
(a)    During any period from and after the Issue Date during which the Company
is not subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act and does not otherwise report on an annual and quarterly basis on
forms provided for such annual and quarterly reporting pursuant to rules and
regulations promulgated by the SEC, the Company shall furnish to the Holders of
Notes and the Trustee, within 15 days after the time periods specified below:
(1)    within 90 days after the end of each fiscal year, all information that
would be required to be contained in an annual report on Form 10-K filed with
the SEC as of the Issue Date (other than Part I, Items 1B and 4, Part II, Items
5 and the supplementary data required by Item 8(a) and Items 9A and 9B, Part
III, Items 11, 12 and 14 of Form 10-K, any exhibits related to such Items and
any exhibits required by paragraphs (11), (12), (13), (22), (23), (24), (31),
(32), (33), (34), (35), (95), (99), (100), (101) and (102) of Item 601 of
Regulation S-K) and a report on the annual financial statements by the Company’s
independent registered public accounting firm;
(2)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, all information that would be required to be contained in a
quarterly report on Form 10-Q filed with the SEC as of the Issue Date (other
than Part I, Item 4 and Part II, Items 2 and 4 of Form 10-Q, any exhibits
related to such Items and any exhibits required by paragraphs (11), (15), (22),
(23), (24), (31), (32), (95), (99), (100) and (101) of Item 601 of Regulation
S-K);
(3)    within the time periods specified for filing current reports on Form 8-K,
all current reports that would be required to be filed with the SEC on Form 8-K
as of the Issue Date if the Company were required to file such reports (other
than reports related to Items 1.04, 2.05, 2.06, 3.01, 3.02, 3.03, 5.02(e), 5.04,
5.06, 5.07, 5.08, 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and 7.01 of Form 8-K and
any exhibits related to such Items),
in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided, however, that the Company shall
not be required to provide separate financial statements or other information
contemplated by Rule 3-09 or Rule 3-16 of Regulation S-X, or in each case any
successor provisions or any schedules required by Regulation S-X; provided,
further that the financial statements required to be provided for acquired
businesses will be limited to the financial statements (in whatever form and
whether or not audited) that the Company receives in connection with the
acquisition of such acquired businesses; provided, further that the Company
shall be required to provide separate financial statements and other information
contemplated by Rule 3-10 of Regulation S-X, or any successor provisions or any
schedules required by Regulation S-X. In addition, notwithstanding the
foregoing, the Company will not be required to (i) comply with Sections 302, 906
and 404 of the Sarbanes-Oxley Act of 2002, as amended, or (ii) otherwise furnish
any information, certificates or reports required by Items 307 or 308 of
Regulation S-K.


EX-50

--------------------------------------------------------------------------------





The Company shall not be so obligated to furnish such reports with the SEC so
long as the Company makes available such information to prospective purchasers
of the Notes and securities analysts and market making financial institutions
(that are, in the case of securities analysts and market making financial
institutions, reasonably satisfactory to the Company), in addition to providing
such information to the Trustee and the Holders of the Notes, in each case, at
the Company’s expense and by the applicable date the Company would be required
to furnish such information pursuant to the immediately preceding sentence. To
the extent any such information is not so filed or furnished, as applicable,
within the time periods specified above and such information is subsequently
filed or furnished, as applicable, the Company will be deemed to have satisfied
its obligations with respect thereto at such time and any Default with respect
thereto shall be deemed to have been cured; provided that such cure shall not
otherwise affect the rights of the Holders under Section 6.01 if Holders of at
least 25% in principal amount of the then total outstanding Notes have declared
the principal, premium, if any, interest and any other monetary obligations on
all the then outstanding Notes to be due and payable immediately and such
declaration shall not have been rescinded or cancelled prior to such cure.
(b)    Substantially concurrently with the furnishing or making such information
available to the Trustee pursuant to Section 4.03(a), the Company shall also use
its commercially reasonable efforts to post copies of such information required
by Section 4.03(a) on a website (which may be nonpublic and may be maintained by
the Company or a third party) to which access will be given to Holders,
prospective investors in the Notes (which prospective investors shall be limited
to “qualified institutional buyers” within the meaning of Rule 144A of the
Securities Act or non-U.S. persons (as defined in Regulation S under the
Securities Act) that certify their status as such to the reasonable satisfaction
of the Company), and securities analysts and market making financial
institutions that are, in the case of securities analysts and market making
financial institutions, reasonably satisfactory to the Company. To the extent
the Company determines in good faith that it cannot make such reports available
in the manner described in the preceding sentence after the use of its
commercially reasonable efforts, the Company shall furnish such reports to the
Holders of the Notes and upon request, such prospective investors in the Notes,
securities analysts and market making financial institutions
The availability of the foregoing materials on the SEC’s EDGAR service (or any
successor thereto) shall be deemed to satisfy the Company’s delivery obligation.
(c)    If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
Section 4.03(a) hereof will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company.
(d)    Furthermore, the Company agrees that, for so long as any Notes remain
outstanding, it will furnish to the Holders of Notes, beneficial owners of the
Notes, bona fide prospective investors, securities analysts and market makers,
upon their request, the reports


EX-51

--------------------------------------------------------------------------------





described above and any other information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
Section 4.04    Compliance Certificate.
(a)    The Company shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Restricted Subsidiaries during the preceding
fiscal year has been made under the supervision of the signing Officers with a
view to determining whether the Company has kept, observed, performed and
fulfilled its obligations under this Indenture and the other Notes Documents,
and further stating, as to each such Officer signing such certificate, that to
the best of his or her knowledge the Company has kept, observed, performed and
fulfilled each and every covenant contained in this Indenture and the other
Notes Documents and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture and the other Notes
Documents (or, if a Default or Event of Default has occurred, describing all
such Defaults or Events of Default of which he or she may have knowledge and
what action the Company is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Company is taking or proposes to
take with respect thereto.
(b)    So long as any of the Notes are outstanding, the Company will deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.
Section 4.05    Taxes. The Company will pay, and will cause each of its
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes.
Section 4.06    Stay, Extension and Usury Laws. Each of the Company and the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and each of the Company and the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law has been enacted.
Section 4.07    Restricted Payments.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:


EX-52

--------------------------------------------------------------------------------





(i)    declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Company and other than dividends or distributions payable to the Company or
a Restricted Subsidiary of the Company);
(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent of
the Company;
(iii)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (x) any Indebtedness of the Company or any
Guarantor that is subordinated in right of payment to the Notes or to any Note
Guarantee (excluding any intercompany Indebtedness between or among the Company
and any of its Restricted Subsidiaries), or (y) any Indebtedness of the Company
or any Guarantor that is unsecured or is secured by a Lien on the Collateral
that ranks junior to the Liens securing the Notes or the Guarantees, as the case
may be (collectively, the Indebtedness described in clauses (x) and (y),
“Subordinated Indebtedness”), except a payment of interest or principal at the
Stated Maturity thereof; or
(iv)    make any Restricted Investment
(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”), unless, at the
time of and after giving effect to such Restricted Payment:
(1)    no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;
(2)    the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) hereof; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries since
the Issue Date (excluding Restricted Payments permitted by clauses (2), (3),
(4), (5), (6), (7), (11), (12) and (14) of paragraph (b) of this Section 4.07),
is less than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Company for the period (taken
as one accounting period) from the Issue Date to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such


EX-53

--------------------------------------------------------------------------------





Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus
(B)    100% of the aggregate net cash proceeds received by the Company since the
Issue Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests of the Company (other than Disqualified Stock)
(excluding any net proceeds from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Company that have been converted into or exchanged for such Equity
Interests (other than Equity Interests or Disqualified Stock or debt securities)
sold to a Subsidiary of the Company); plus
(C)    to the extent that any Restricted Investment that was made after the
Issue Date is sold for cash or otherwise liquidated or repaid for cash, the
lesser of (i) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (ii) the initial amount of
such Restricted Investment; plus
(D)    to the extent that any Unrestricted Subsidiary of the Company designated
as such after the Issue Date is redesignated as a Restricted Subsidiary after
the Issue Date, the lesser of (i) the Fair Market Value of the Company’s
Investment in such Subsidiary as of the date of such redesignation or (ii) such
Fair Market Value as of the date on which such Subsidiary was originally
designated as an Unrestricted Subsidiary after the Issue Date; plus
(E)    50% of any dividends received by the Company or a Restricted Subsidiary
of the Company after the Issue Date from an Unrestricted Subsidiary of the
Company, to the extent that such dividends were not otherwise included in the
Consolidated Net Income of the Company for such period.
(b)    The provisions of Section 4.07(a) hereof will not prohibit:
(1)    the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Indenture;
(2)    the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Company) of, Equity Interests of the Company (other than Disqualified
Stock) or from the substantially concurrent contribution of common equity
capital to the Company; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from
Section 4.07(a)(3)(B) hereof;
(3)    the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;


EX-54

--------------------------------------------------------------------------------





(4)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Company to the holders of its Equity Interests on a pro rata basis;
(5)    so long as no Default has occurred and is continuing or would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company or any Restricted Subsidiary of the
Company held by any current or former officer, director or employee of the
Company or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed $1.0
million in any twelve month period plus (a) the net cash proceeds from the sale
of Equity Interests (other than Disqualified Stock) to officers, directors or
employees that occurs after the Issue Date to the extent that the net cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the making of Restricted Payments pursuant to Section 4.07(a)(3) or (b)(2)
hereof and (b) any unused amounts under this clause (5) from the immediately
preceding twelve month period occurring subsequent to the Issue Date; it being
understood that the cancellation of Indebtedness owed by management to the
Company in connection with such repurchase or redemption will not be deemed to
be a Restricted Payment;
(6)    the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options;
(7)    so long as no Default has occurred and is continuing or would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of the Company or any
Restricted Subsidiary of the Company issued on or after the Issue Date in
accordance with the Fixed Charge Coverage Ratio test described under
Section 4.09 hereof;
(8)    so long as no Default has occurred and is continuing or would be caused
thereby, in the event of a Fundamental Change and after the completion of a
Fundamental Change and all actions required hereunder in connection with such
Fundamental Change (including any conversions and the purchase of all Notes
tendered and not validly withdrawn), any purchase, defeasance, retirement,
redemption or other acquisition of Subordinated Indebtedness at a price not
greater than 101% of the principal amount of such Indebtedness (of if such
Indebtedness was issued with original issue discount, 101% of the accreted
value), together with any accrued and unpaid interest thereon;
(9)    so long as no Default has occurred and is continuing or would be caused
thereby, in the event of an Asset Sale and after the completion of the Asset
Sale Offer (including the purchase of all Notes tendered and not validly
withdrawn), any purchase, defeasance, retirement, redemption or other
acquisition of Subordinated Indebtedness at a price not greater than 100% of the
principal amount of such Indebtedness (of if such Indebtedness was issued with
original issue discount, 100% of the accreted value), together with any accrued
and unpaid interest thereon, using the proceeds of such Asset Sale (excluding
proceeds applied to the purchase of Notes in such Asset Sale Offer);


EX-55

--------------------------------------------------------------------------------





(10)    the payment of dividends on the Capital Stock of the Company of up to
6.0% per annum of the net proceeds received by the Company from any Public
Equity Offering consummated after the Issue Date;
(11)    any Restricted Payment made in connection with the Transactions;
(12)    cash payment in lieu of issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Company;
(13)    payments or distributions to dissenting stockholders pursuant to
applicable law in connection with or in contemplation of a merger, consolidation
or transfer of assets that complies with Section 5.01 hereof; and
(14)    so long as no Default has occurred and is continuing or would be caused
thereby, other Restricted Payments in an aggregate amount not to exceed $5.0
million since the Issue Date.
(c)    For purposes of determining compliance with this Section 4.07, if a
Restricted Payment meets the criteria of more than one of the exceptions
described in Section 4.07(b)(1) through (14) hereof or is entitled to be made
according to Section 4.07(a) hereof, the Company may, in its sole discretion,
classify or reclassify such Restricted Payment (or any portion thereof) in any
manner that complies with this Section 4.07.
(d)    The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 4.07 will be determined by (a) Senior Management and (b) if such Fair
Market Value exceeds $10.0 million, the Board of Directors of the Company whose
resolution with respect thereto, accompanied by an Officers’ Certificate, will
be delivered to the Trustee. The Board of Directors’ determination must be based
upon an opinion or appraisal issued by an accounting, appraisal or investment
banking firm of national standing if the Fair Market Value exceeds $15.0
million.
Section 4.08    Dividend and Other Payment Restrictions Affecting Subsidiaries.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
(1)    pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries;


EX-56

--------------------------------------------------------------------------------





(2)    make loans or advances to the Company or any of its Restricted
Subsidiaries; or
(3)    sell, lease or transfer any of its properties or assets to the Company or
any of its Restricted Subsidiaries.
(b)    The restrictions in Section 4.08(a) hereof will not apply to encumbrances
or restrictions existing under or by reason of:
(1)    applicable law, rule, regulation or order;
(2)    agreements governing Existing Indebtedness and the Senior Credit
Facility, in each case, as in effect on the Issue Date and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not (i) materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the Issue Date or (ii) materially more restrictive than those customary in
comparable financings as reasonably determined by the Board of Directors of the
Company;
(3)    the Notes Documents;
(4)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Indenture to be incurred;
(5)    Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
(6)    agreements governing other Indebtedness incurred in compliance with
Section 4.09 hereof; provided that the encumbrances or restrictions contained
therein, taken as a whole, are not materially more restrictive than those
contained in the Notes Documents, in each case, as then in effect;
(7)    customary non-assignment and similar provisions in contracts, leases and
licenses entered into in the ordinary course of business;
(8)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in Section 4.08(a)(3)
hereof;


EX-57

--------------------------------------------------------------------------------





(9)    any agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions by that Restricted Subsidiary pending
the sale or other disposition;
(10)    Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the debtor to dispose of the assets subject to such Liens;
(11)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(12)    any encumbrance or restriction in connection with an acquisition of
property, so long as such encumbrance or restriction relates solely to the
property so acquired and was not created in connection with or in anticipation
of such acquisition;
(13)    provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Equity Interests of a Person other than on a pro rata basis;
(14)    customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture that restrict the transfer of
ownership interests in such joint venture;
(15)    restrictions on the sale or transfer of assets imposed under any
agreement to sell such assets or granting an option to purchase such assets
entered into with the approval of Senior Management; provided that such sale or
transfer complies with the other provisions of this Indenture; and
(16)    and instrument governing Indebtedness of a Foreign Restricted
Subsidiary; provided that such Indebtedness was not prohibited by the terms of
this Indenture.
Section 4.09    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Stock and will not permit
any of its Restricted Subsidiaries to issue any shares of preferred stock;
provided that the Company may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and the Guarantors may incur Indebtedness (including
Acquired Debt), if the Fixed Charge Coverage Ratio for the Company’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such preferred stock is
issued, as the case may be, would have been at least 3.00 to 1.00, determined on
a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred stock had been issued, as the case may be,
and the proceeds thereof applied at the beginning of such four-quarter period.


EX-58

--------------------------------------------------------------------------------





(b)    The provisions of Section 4.09(a) hereof will not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):
(1)    the incurrence by the Company or any Restricted Subsidiary of the Company
of additional Indebtedness and letters of credit under the Senior Credit
Facility in an aggregate principal amount at any one time outstanding under this
clause (1) not to exceed $125.0 million (plus up to an additional (a) $25.0
million to the extent the Company exercises its right to obtain additional
revolving commitments under the Senior Credit Facility, as in effect on the
Issue Date, in accordance with the terms thereof, and (b) $15.0 million in
respect of additional principal (including overadvances) under the Senior Credit
Facility, as in effect on the Issue Date), less (b) the sum of (x) the aggregate
amount of all repayments, optional or mandatory, of the principal of any term
Indebtedness thereunder that have been made by the Company or any of its
Restricted Subsidiaries since the Issue Date as a result of the application of
any Net Proceeds of Asset Sales pursuant to Section 4.10(b)(1)(a) hereof and (y)
the aggregate amount of all commitment reductions with respect to any revolving
credit extensions thereunder that have been made by the Company or any of its
Restricted Subsidiaries since the Issue Date as a result of the application of
any Net Proceeds of Asset Sales pursuant to Section 4.10(b)(1)(a) hereof;
(2)    the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness;
(3)    the incurrence by the Company and the Guarantors of Indebtedness
represented by (i) the Notes to be issued on the Issue Date, (ii) PIK Notes
issued as PIK Interest on the Notes issued on the Issue Date (or issued as PIK
Interest on PIK Notes previously issued under this subclause (ii)) and (iii)
guarantees of the Notes described in subclauses (i) and (ii);
(4)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred within 360 days of the
acquisition or completion of construction or installation for the purpose of
financing all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Company or any of its Restricted Subsidiaries, or Attributable Debt
relating to a sale leaseback transaction, in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (4), not to exceed $7.5 million at any time outstanding;
(5)    the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Indenture to be incurred under Section 4.09(a) or clauses (2), (3), (5), (14),
(15) and (18) of this paragraph (b);
(6)    the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, however, that:


EX-59

--------------------------------------------------------------------------------





(A)    if the Company or any Guarantor is the obligor on such Indebtedness and
the payee is not the Company or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations then due
with respect to the Notes, in the case of the Company, or the Note Guarantee, in
the case of a Guarantor; and
(B)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary of the Company and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary of the Company, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6);
(7)    the issuance by any of the Company’s Restricted Subsidiaries to the
Company or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
(A)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Company or a
Restricted Subsidiary of the Company; and
(B)    any sale or other transfer of any such preferred stock to a Person that
is not either the Company or a Restricted Subsidiary of the Company, will be
deemed, in each case, to constitute an issuance of such preferred stock by such
Restricted Subsidiary that was not permitted by this clause (7);
(8)    the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations in the ordinary course of business and not for speculative
purposes;
(9)    the guarantee by the Company or any of the Guarantors of Indebtedness of
the Company or a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.09; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with the Notes,
then the Guarantee shall be subordinated or pari passu, as applicable, to the
same extent as the Indebtedness guaranteed;
(10)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, health disability or
other employee benefits or property, casualty or liability insurance or
self-insurance obligations, reimbursement obligations with respect to commercial
letters of credit, bankers’ acceptances and performance and surety bonds in the
ordinary course of business;
(11)    Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn-out
or other similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Restricted Subsidiary in
accordance with the terms of this Indenture, other than Indebtedness or
guarantees of Indebtedness incurred or assumed by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such


EX-60

--------------------------------------------------------------------------------





acquisition; provided that the maximum assumable liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds actually received
by the Company and its Restricted Subsidiaries in connection with such
disposition;
(12)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;
(13)    endorsements of instruments or other items of deposit;
(14)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness owed to any current or former officer, director or employee of the
Company or any of its Restricted Subsidiaries in connection with the repurchase,
redemption or other acquisition or retirement of Equity Interests held by any
such current or former officer, director or employee of the Company or any of
its Restricted Subsidiaries; provided that such repurchase, redemption or other
acquisition or retirement is permitted by Section 4.07(b)(5) hereof;
(15)    Indebtedness of a Restricted Subsidiary incurred and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Company or any Restricted Subsidiary or merged into the Company or a Restricted
Subsidiary in accordance with the terms of this Indenture (other than
Indebtedness incurred in contemplation of, or in connection with, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary of or was otherwise acquired by or
merged into the Company or such Restricted Subsidiary); provided that after
giving effect to such transaction, (a) the Company would have been able to incur
at least $1.00 of additional Indebtedness pursuant to Section 4.09(a) hereof and
(b) such Restricted Subsidiary is (i) a Domestic Restricted Subsidiary and
becomes a Guarantor or (ii) is a Foreign Restricted Subsidiary and the aggregate
principal amount of Indebtedness at any time outstanding under this clause
(15)(b)(ii), together with the aggregate principal amount of Indebtedness
outstanding under clause (16) below, not to exceed $12.5 million;
(16)    the incurrence by Foreign Restricted Subsidiaries of the Company of
Indebtedness in an aggregate principal amount at any time outstanding pursuant
to this clause (16), together with the aggregate principal amount outstanding
pursuant to clause (15)(b)(ii) above, not to exceed the excess of (a) $15.0
million over (b) the sum of (x) the aggregate amount of all optional repayments
of the principal of any term Indebtedness thereunder that have been made by the
Company or any of its Restricted Subsidiaries since the Issue Date and (y) the
aggregate amount of all commitment reductions with respect to any revolving
credit extensions thereunder that have been made by the Company or any of its
Restricted Subsidiaries since the Issue Date;
(17)    [reserved];
(18)    the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund,


EX-61

--------------------------------------------------------------------------------





refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (18), not to exceed $10.0 million; and
(19)    the incurrence by the Company and the Guarantors of Indebtedness
represented by (i) Additional Notes in an aggregate principal amount not to
exceed $25.0 million, the proceeds of which are used to finance the acquisition
of a Permitted Business or a Person engaged in a Permitted Business, (ii) PIK
Notes issued as PIK Interest on such Additional Notes (or issued as PIK Interest
on PIK Notes previously issued under this subclause (ii)) and (iii) guarantees
of the Additional Notes described in subclauses (i) and (ii).
(c)    The Company will not incur, and will not permit any Guarantor to incur,
any Indebtedness (including Permitted Debt) that is subordinated in right of
payment to any other Indebtedness of the Company or such Guarantor unless such
Indebtedness is also subordinated in right of payment to the Notes and the
applicable Note Guarantee on substantially identical terms; provided, however,
that no Indebtedness will be deemed to be subordinated in right of payment to
any other Indebtedness of the Company solely by virtue of being unsecured or by
virtue of being secured on a junior priority basis with respect to the same
Collateral.
(d)    For purposes of determining compliance with this Section 4.09, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in clauses (1) through (19) above,
or is entitled to be incurred pursuant to Section 4.09(a) hereof, the Company
will be permitted to classify such item of Indebtedness on the date of its
incurrence, or later reclassify all or a portion of such item of Indebtedness,
in any manner that complies with this covenant. Indebtedness under the Senior
Credit Facility outstanding on the Issue Date (or within 30 days after the Issue
Date) will be deemed to have been incurred in reliance on the exception provided
by clause (1) of the definition of Permitted Debt. The accrual of interest or
premium, the accretion or amortization of original issue discount, the payment
of interest on any Indebtedness in the form of additional Indebtedness with the
same terms, the reclassification of preferred stock as Indebtedness due to a
change in accounting principles, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this Section 4.09; provided, in each such
case, that the amount of any such accrual, accretion or payment is included in
Fixed Charges of the Company as accrued. Notwithstanding any other provision of
this Section 4.09, the maximum amount of Indebtedness that the Company or any
Restricted Subsidiary may incur pursuant to this Section 4.09 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.
(e)    The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(2)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and


EX-62

--------------------------------------------------------------------------------





(3)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:
(A)    the Fair Market Value of such assets at the date of determination; and
(B)    the amount of the Indebtedness of the other Person.
Section 4.10    Asset Sales.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:
(1)    the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of; and
(2)    at least 75% of the consideration received in the Asset Sale by the
Company or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:
(A)    any liabilities, as shown on the Company’s most recent consolidated
balance sheet, of the Company or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms unsecured or
subordinated in right of payment or as to Lien priority to the Notes or any Note
Guarantee) that are assumed by the transferee of any such assets pursuant to a
customary novation agreement that releases the Company or such Restricted
Subsidiary from further liability;
(B)    any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are within 180 days after
such Asset Sale, converted by the Company or such Restricted Subsidiary into
cash, to the extent of the cash received in that conversion;
(C)    any stock or assets of the kind referred to in Section 4.10(b)(2) or (4)
hereof; and
(D)    any Designated Noncash Consideration received by the Company or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (D), not to exceed $5.0 million, with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value.
(b)    Within 360 days after the receipt of any Net Proceeds from an Asset Sale,
the Company (or the applicable Restricted Subsidiary, as the case may be) may
apply such Net Proceeds:


EX-63

--------------------------------------------------------------------------------





(1)    (a) to repay Indebtedness and other Obligations under the Senior Credit
Facility and to correspondingly permanently reduce any revolving commitments
with respect thereto and (b) in the case of an Asset Sale of the asset or
property of a Foreign Restricted Subsidiary of the Company, to repay
Indebtedness and other Obligations under the agreements governing Permitted Debt
described in clause (16) of the definition thereof;
(2)    to acquire all or substantially all of the assets of, or any Capital
Stock of, another Person engaged in a Permitted Business, if, after giving
effect to any such acquisition, the Permitted Business is or becomes a
Restricted Subsidiary or a line of business of the Company;
(3)    to make a capital expenditure;
(4)    to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business; and
(5)    any combination of the foregoing;
provided that in the case of clauses (2), (3) and (4) above, a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment so long as the Company or such Restricted
Subsidiary, as the case may be, enters into such commitment with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days of such commitment and, in the event any such commitment is
later cancelled or terminated for any reason before the Net Proceeds are applied
in connection therewith, then such Net Proceeds must be applied as set forth
herein or if such cancellation or termination occurs later than the 360-day
period referred to below, shall constitute Excess Proceeds.
Pending the final application of any Net Proceeds, the Company may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Indenture.
(c)    Any Net Proceeds from Asset Sales that are not applied or invested as
provided in the second paragraph of this covenant will constitute “Excess
Proceeds.” Within 15 days after the aggregate amount of Excess Proceeds exceeds
$12.5 million, the Company will make an offer (an “Asset Sale Offer”) to all
Holders of Notes to purchase the maximum principal amount of Notes that may be
purchased with the Excess Proceeds. The offer price in any Asset Sale Offer will
be equal to 100% of the principal amount plus accrued and unpaid interest, if
any, to the date of purchase, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes tendered into such Asset
Sale Offer exceeds the amount of Excess Proceeds, the Trustee will select the
Notes to be purchased on a pro rata basis for definitive Notes but subject to
the procedures of the Depositary for Global Notes. Upon completion of each Asset
Sale Offer, the amount of Excess Proceeds will be reset at zero.
(d)    The Asset Sale Offer will remain open for a period of at least 20
Business Days following its commencement and not more than 30 Business Days,
except to the extent that


EX-64

--------------------------------------------------------------------------------





a longer period is required by applicable law (the “Offer Period”). No later
than three Business Days after the termination of the Offer Period (the
“Purchase Date”), the Company will apply all Excess Proceeds (the “Offer
Amount”) to the purchase of Notes or, if less than the Offer Amount has been
tendered, all Notes tendered in response to the Asset Sale Offer. Payment for
any Notes so purchased will be made in the same manner as interest payments are
made.
If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest and premium, if
any, will be paid to the Person in whose name a Note is registered at the close
of business on such record date.
Upon the commencement of an Asset Sale Offer, the Company will send, by first
class mail, a notice to the Trustee and each of the Holders, which contains all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer. The notice, which will govern the terms of the
Asset Sale Offer, will state:
(1)    that the Asset Sale Offer is being made pursuant to this Section 4.10 and
the length of time the Asset Sale Offer will remain open;
(2)    the Offer Amount, the purchase price and the Purchase Date;
(3)    that any Note not tendered or accepted for payment will continue to
accrue interest;
(4)    that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest after the Purchase Date;
(5)    that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $1.00 only;
provided that no Notes in denominations of $2,000 or less may be redeemed or
purchased in part, or if a PIK Payment has occurred, no Notes of $1.00 or less
shall be redeemed or purchased in part;
(6)    that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Company, a Depositary, if appointed by the Company,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;
(7)    that Holders will be entitled to withdraw their election if the Company,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;


EX-65

--------------------------------------------------------------------------------





(8)    that, if the aggregate principal amount of Notes surrendered by the
Holders exceeds the Offer Amount, the Trustee will select the Notes to be
purchased on a pro rata basis; and
(9)    that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officers’ Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in accordance with the terms of this
Section 4.10. The Company, the Depositary or the Paying Agent, as the case may
be, will promptly (but in any case not later than five days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of the Notes tendered by such Holder and accepted by the Company for
purchase, and the Company will promptly issue a new Note, and the Trustee, upon
written request from the Company, will authenticate and mail or deliver (or
cause to be transferred by book entry) such new Note to such Holder, in a
principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company will publicly announce the results of the Asset Sale
Offer on the Purchase Date.
If less than all of the Notes are to be purchased in an Asset Sale Offer at any
time, the Trustee will select Notes for purchase on a pro rata basis, by lot or
other method in any case the Trustee considers appropriate, with respect to
Global Notes, subject to the rules and procedures of the Depositary unless
otherwise required by law or applicable stock exchange requirements, not less
than 30 nor more than 60 days prior to the Purchase Date by the Trustee from the
outstanding Notes not previously purchased.
The Trustee will promptly notify the Company in writing of the Notes selected
for purchase and, in the case of any Note selected for partial purchase, the
principal amount thereof to be purchased. Notes and portions of Notes selected
will be in amounts of $1,000 or whole multiples of $1.00; provided that if all
of the Notes of a Holder are to be purchased, the entire outstanding amount of
Notes held by such Holder shall be purchased; provided, further, that no Notes
in denominations of $2,000 or less may be purchased in part or if a PIK Payment
has occurred, no Notes of $1.00 or less shall be purchased in part. Except as
provided in the preceding sentence, provisions of this Indenture that apply to
Notes purchased also apply to portions of Notes purchased.
No later than 10:00 a.m. Eastern time on the Purchase Date, the Company will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
purchase price of and accrued interest or premium, if any, on all Notes to be
purchased on that date. The Trustee or the Paying Agent will promptly return to
the Company any money deposited with the Trustee or the Paying Agent by the
Company in excess of the amounts necessary to pay the purchase price of, and
accrued interest or premium, if any, on all Notes to be purchased.


EX-66

--------------------------------------------------------------------------------





If the Company complies with the provisions of the preceding paragraph, on and
after the Purchase Date, interest will cease to accrue on the Notes or the
portions of Notes purchased. If a Note is purchased on or after an interest
record date but on or prior to the related interest payment date, then any
accrued and unpaid interest shall be paid to the Person in whose name such Note
was registered at the close of business on such record date. If any Note
purchased is not so paid upon surrender for redemption or purchase because of
the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption or purchase date
until such principal is paid, and to the extent lawful on any interest not paid
on such unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01 hereof.
(e)    The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Section 4.10, the Company will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
this Section 4.10 by virtue of such compliance.
Section 4.11    Transactions with Affiliates.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (each, an “Affiliate Transaction”), unless:
(1)    the Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and
(2)    the Company delivers to the Trustee:
(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
resolution of the Board of Directors of the Company accompanied by an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of the Board of Directors of the Company; and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, an
opinion as to the fairness to the Company or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.


EX-67

--------------------------------------------------------------------------------





(b)    The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 4.11(a) hereof:
(1)    payment of reasonable fees, compensation, expenses, bonus, separation or
severance to employees, officers or directors (including indemnification to the
fullest extent permitted by applicable law, directors’ and officers’ insurance
and similar arrangements, employment contracts, non-competition and
confidentiality agreements and similar instruments or payments) in the ordinary
course of business which have been approved by a majority of the disinterested
members of the Board of Directors of the Company;
(2)    maintenance in the ordinary course of business of reasonable benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, SERPs, split dollar life
insurance plans, deferred compensation plans, retirement or savings plans, stock
option plans, stock ownership or purchase plans or any other similar
arrangements or plans;
(3)    transactions between or among the Company and/or its Restricted
Subsidiaries;
(4)    transactions with a Person (other than an Unrestricted Subsidiary of the
Company) that is an Affiliate of the Company solely because the Company owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;
(5)    any issuance of Equity Interests (other than Disqualified Stock) of the
Company to Affiliates of the Company or any contribution of capital to the
Company and the granting of registration rights in connection therewith;
(6)    Restricted Payments that do not violate Section 4.07 hereof;
(7)    Permitted Investments described under clauses (8) and (13) of the
definition of the term “Permitted Investments”;
(8)    any transaction pursuant to any contract or agreement as in effect on the
Issue Date as the same may be amended, modified or replaced from time to time so
long as any such amendment, modification or replacement is not materially more
disadvantageous to the Company or its Restricted Subsidiaries, taken as a whole,
than the contract or agreement as in effect on the Issue Date;
(9)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services, in each case in the ordinary
course of business of the Company and its Restricted Subsidiaries and otherwise
in compliance with the terms of this Indenture; provided that in the reasonable
determination of the Board of Directors of the Company or Senior Management,
such transactions are on terms that are no less favorable to the Company or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person;


EX-68

--------------------------------------------------------------------------------





(10)    transactions with an Affiliate in its capacity as a purchaser or holder
of Indebtedness or other securities of the Company or any Restricted Subsidiary
of the Company in which such Affiliate is treated no more favorably than the
other purchasers or holders of Indebtedness or other securities of the Company
or such Restricted Subsidiary (except as otherwise permitted under this Section
4.11);
(11)    investments by Affiliates of the Company in securities of the Company or
any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
investment is being offered by the Company or such Restricted Subsidiary
generally to other non-affiliated third party investors on the same or more
favorable terms; and
(12)    any transaction pursuant to any employment agreement entered into
between the Company and any employee of the Company on the Issue Date or
pursuant to the Company’s 2017 Management Incentive Plan dated as of the Issue
Date, as each are in effect on the Issue Date.
Section 4.12    Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired, except Permitted Liens.
Section 4.13    Business Activities. The Company will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole.
Section 4.14    Corporate Existence. Subject to Article 5 hereof, the Company
shall do or cause to be done all things necessary to preserve and keep in full
force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; and
(2)    the rights (charter and statutory), licenses and franchises of the
Company and its Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Subsidiaries, if the Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and its Subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Holders of the Notes.
Section 4.15    [Reserved].
Section 4.16    [Reserved].
Section 4.17    Real Estate Mortgages and Filings; Landlord Waivers. With
respect to any real property, other than real property that constitutes an
Excluded Asset, owned by the Company or any Guarantor on the Issue Date or
acquired by the Company or any Guarantor at any time


EX-69

--------------------------------------------------------------------------------





thereafter (individually and collectively, the “Premises”), the Company or such
Guarantor shall deliver to the Collateral Agent, if and only to the extent such
Premises are pledged to secure any other Indebtedness on the date that such
premises are pledged to secure any other Indebtedness (or, in the case of
Premises acquired after the Issue Date, no later than 90 days after the date of
such acquisition):
(1)    fully executed counterparts of Mortgages, duly executed by the Company or
the applicable Guarantor, as the case may be, in favor of the Collateral Agent,
as mortgagee or beneficiary, as applicable, and corresponding UCC fixture
filings, together with evidence of the completion (or satisfactory arrangements
for the completion) of all recordings and filings of such Mortgages and
corresponding UCC fixture filings as may be necessary to create a valid,
perfected Lien, subject to Permitted Liens, against the Premises purported to be
covered thereby;
(2)    (i) mortgagee’s title insurance policies in favor of the Collateral
Agent, as mortgagee for the ratable benefit of the Collateral Agent, the Trustee
and the Holders in an amount equal to 100% of the estimated fair market value of
the Premises purported to be covered by the related Mortgage, insuring that
title to such property is vested in the Company or the applicable Guarantor and
that the interests created by the Mortgage constitute valid Liens thereon free
and clear of all Liens, defects and encumbrances other than Permitted Liens
together with, to the extent available, such endorsements, as are customary for
financings of this type, accompanied by evidence of the payment in full of all
premiums thereon and (ii) such affidavits, certificates, instruments of
indemnification and other items (including a so-called “gap” indemnification) of
the Company or the applicable Guarantor as shall be reasonably required to
induce the title insurer to issue the title insurance policies and endorsements
referenced herein with respect to each of the Premises;
(3)    (i) with respect to each Premises owned or leased on the Issue Date, ALTA
surveys with respect to each of such Premises, as well as any updates or
affidavits the title insurer may reasonably request in connection with removing
all standard survey exceptions from the mortgagee’s title insurance policies and
issuing the survey related and other endorsements to such policies required
pursuant to clause (2) above and (ii) with respect to each Premises acquired
after the Issue Date, ALTA surveys (to the extent existing at the time of
acquisition);
(4)    “Life of Loan” Federal Emergency Standard Flood Hazard Determinations
with respect to each Premises (together with notice about special flood hazard
area status and flood disaster assistance, duly executed by the Company or the
applicable Guarantor, and evidence of flood insurance in the event such Premises
is located in a special flood hazard area); and
(5)    Opinions of Counsel in the jurisdiction where each Premises is located
and the jurisdiction of formation of the Company or the applicable Guarantor
entering into the relevant Mortgage covering such matters as are customary for
financings of this type, including, without limitation, the due authorization,
execution and delivery of the relevant Mortgages and the enforceability thereof.


EX-70

--------------------------------------------------------------------------------





The Company and any Guarantor that is a lessee of real property where Collateral
is located is, and will be, required to use commercially reasonable efforts
(which for the avoidance of doubt, shall not require the payment by the Company
or such Guarantor, as the case may be, of any fee to the lessor in connection
with the obtaining of any such collateral access agreement) to deliver to the
Collateral Agent a collateral access agreement, executed by the lessor of such
real property but only to the extent such lessor has provided a collateral
access agreement to the Senior Credit Facility Agent pursuant to the Senior
Credit Facility; provided that in the case where such lease is a lease in
existence on the Issue Date, the Company or Guarantor that is the lessee
thereunder shall have 90 days from the Issue Date to satisfy such requirement.
For the avoidance of doubt, if the Company or any applicable Guarantor fails to
enter into a collateral access agreement after using commercially reasonable
efforts (it being understood that the Company shall be solely responsible for
determining whether it has used commercially reasonable efforts, which shall be
set forth in an Officers’ Certificate delivered to the Trustee and the
Collateral Agent (upon which the Trustee and the Collateral Agent may
conclusively rely without any investigation)) and the Company shall notify the
Holders of such event. Neither the Collateral Agent nor the Trustee shall have
any obligation to enter into such an agreement and the Trustee or the Collateral
Agent each shall have the right to decline signing such an agreement if, after
being advised by counsel, the Trustee or the Collateral Agent, as the case may
be, determines in good faith that such action would expose the Trustee or the
Collateral Agent, respectively, to liability or if doing so is consistent with
its rights, privileges, protections and immunities set forth in this Indenture
or the Collateral Documents.
Section 4.18    Limitation on Sale and Leaseback Transactions. The Company will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
sale and leaseback transaction; provided that the Company or any Guarantor may
enter into a sale and leaseback transaction if:
(1)    the Company or that Restricted Subsidiary, as applicable, could have (A)
incurred Indebtedness in an amount equal to the Attributable Debt relating to
such sale and leaseback transaction under (i) the Fixed Charge Coverage Ratio
test in Section 4.09(a) hereof or (ii) clause (4) or (18) of the definition of
Permitted Debt and (B) incurred a Lien to secure such Indebtedness pursuant to
Section 4.12 hereof;
(2)    the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value, as determined in good faith by the Board
of Directors of the Company and set forth in an Officers’ Certificate delivered
to the Trustee, of the property that is the subject of that sale and leaseback
transaction; and
(3)    the transfer of assets in that sale and leaseback transaction is
permitted by, and the Company applies the proceeds of such transaction in
compliance with, Section 4.10 hereof.
Section 4.19    [Reserved].
Section 4.20    Further Assurances. The Company will do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, as
applicable, any and all such further acts, deeds, conveyances, security
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other


EX-71

--------------------------------------------------------------------------------





instruments as may be required from time to time, or that the Collateral Agent
from time to time may reasonably request (but shall have no duty to), in order
to:
(1)    carry out the terms and provisions of the Collateral Documents;
(2)    subject to the Liens created by any of the Collateral Documents any of
the properties, rights or interests required to be encumbered thereby;
(3)    perfect and maintain the validity, effectively and priority of any of the
Collateral Documents and the Liens intended to be created thereby; and
(4)    assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Collateral Agent any of the rights granted now or hereafter intended by the
parties thereto to be granted to the Collateral Agent under the Collateral
Documents or under any other instrument executed in connection herewith.
Upon the exercise by the Trustee or any Holder of any power, right, privilege or
remedy under this Indenture or any of the Collateral Documents which requires
any consent, approval, recording, qualification or authorization of any
governmental authority, the Company will execute and deliver all applications,
certifications, instruments and other documents and papers that may be required
from the Company for such governmental consent, approval, recording,
qualification or authorization.
Section 4.21    [Reserved].
Section 4.22    Additional Note Guarantees. If (i) the Company or any of its
Restricted Subsidiaries acquires or creates another Domestic Restricted
Subsidiary after the Issue Date or (ii) if any Restricted Subsidiary shall
guarantee any Indebtedness of the Company or any Guarantor, then, in each case
of clause (i) or (ii), such Restricted Subsidiary shall within 10 Business Days
of the date on which it was acquired or created (or, in the case of clause (ii),
simultaneously with the guarantee of such other Indebtedness) (i) execute and
deliver to the Trustee a supplemental indenture, substantially in the form
attached as Exhibit E hereto, pursuant to which such Restricted Subsidiary will
Guarantee the Notes, (ii) execute and deliver to the Collateral Agent joinder
agreements or other similar agreements with respect the applicable Collateral
Documents (and, in the case any Restricted Subsidiary that is not a Domestic
Restricted Subsidiary, execute Collateral Documents (or joinders thereto)
granting Liens to the Collateral Agent on the same assets as any Liens granted
by such Restricted Subsidiary to secure its obligations as a guarantor of such
other Indebtedness and governed by the same governing law as any documentation
granting such Liens to secure such other Indebtedness) and (iii) deliver to the
Trustee an Opinion of Counsel and Officers’ Certificate that such supplemental
indenture and other documents required to be delivered pursuant to clause (ii)
above have been duly authorized, executed and delivered and constitute legally
valid and binding and enforceable obligations (subject to customary
qualifications and exceptions) and is authorized or permitted by this Indenture;
provided that any Restricted Subsidiary that constitutes an Immaterial
Subsidiary need not become a Guarantor until such time as it ceases to be an
Immaterial Subsidiary. The form of such Note Guarantee is attached as Exhibit E
hereto.


EX-72

--------------------------------------------------------------------------------





Section 4.23    Designation of Restricted and Unrestricted Subsidiaries. The
Board of Directors of the Company may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in the Subsidiary designated as Unrestricted will be
deemed to be an Investment made as of the time of the designation and will be
treated as a Restricted Payment under Section 4.07 hereof or a Permitted
Investment under one or more clauses of the definition of Permitted Investments,
as determined by the Company. That designation will only be permitted if the
Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. The Board of
Directors of the Company may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if that redesignation would not cause a Default.
Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by delivering to the Trustee a certified copy
of a resolution of the Board of Directors giving effect to such designation and
an Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.07 hereof. If, at any time,
any Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 4.09 hereof, the Company will be in
default of such covenant. The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Company; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period; and (2) no Default or Event of
Default would be in existence following such designation.
ARTICLE 5

SUCCESSORS
Section 5.01    Merger, Consolidation, or Sale of Assets.
(a)    The Company will not, directly or indirectly: (1) consolidate or merge
with or into another Person (whether or not the Company is the surviving
corporation); or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:
(1)    either:
(A)    the Company is the surviving corporation; or


EX-73

--------------------------------------------------------------------------------





(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Company) or to which such sale, assignment, transfer, conveyance
or other disposition has been made (the “Successor Company”) is a corporation
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;
(2)    the Successor Company assumes all the obligations of the Company under
the Notes, this Indenture and the Collateral Documents pursuant to agreements
reasonably satisfactory to the Trustee;
(3)    the Successor Company shall take such action (or agree to take such
action) and deliver such agreements, instruments, or documents as may be
necessary or appropriate to cause any property or assets that constitute
Collateral owned by or transferred to the Successor Company to be subject to the
Liens of the Collateral Agent in the manner and to the extent required under the
Collateral Documents;
(4)    immediately after such transaction, no Default or Event of Default
exists;
(5)    the Company or the Successor Company would, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, either (a) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) hereof or (b) have a Fixed Charge Coverage Ratio
greater than the Fixed Charge Coverage Ratio immediately prior to such
transactions; and
(6)    the Company shall have delivered to the Trustee (i) an Officers’
Certificate and an Opinion of Counsel, each stating that (x) such consolidation,
merger, sale, assignment, transfer, conveyance or other disposition and the
agreements, instruments or documents required by Sections 5.01(a)(2) and (3)
(including any supplemental indentures) comply with this Indenture and the other
Notes Documents and (y) the agreements, instruments or documents required by
Section 5.01(a)(2) and (3) (including any supplemental indentures) constitute
legal, valid and binding obligations of the Company or Successor Company (as
appropriate) and the Guarantors, enforceable (subject to customary exceptions)
in accordance with their terms, and (ii) if applicable, any documentation and
other information about the Successor Company reasonably requested in writing by
the Trustee that the Trustee shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act.
In addition, the Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.
(b)    Clauses (3) and (4) of Section 5.01(a) will not apply to:
(1)    a merger of the Company with an Affiliate solely for the purpose of
reincorporating the Company in another jurisdiction; or


EX-74

--------------------------------------------------------------------------------





(2)    any consolidation or merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Company,
the Guarantors and Immaterial Subsidiaries.
Section 5.02    Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties or assets of the
Company in a transaction that is subject to, and that complies with the
provisions of, Section 5.01 hereof, the Successor Company shall succeed to, and
be substituted for (so that from and after the date of such consolidation,
merger, sale, assignment, transfer, lease, conveyance or other disposition, the
provisions of this Indenture referring to the “Company” shall refer instead to
the Successor Company and not to the Company), and may exercise every right and
power of the Company under this Indenture with the same effect as if the
Successor Company had been named as the Company herein; provided, however, that
the predecessor Company shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale of all of
the Company’s assets in a transaction that is subject to, and that complies with
the provisions of, Section 5.01 hereof.
ARTICLE 6

DEFAULTS AND REMEDIES
Section 6.01    Events of Default.
Each of the following is an “Event of Default”:
(1)    default for 30 days in the payment when due of interest on the Notes;
(2)    default in the payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on, the Notes;
(3)    failure by the Company or any of its Restricted Subsidiaries to comply
with Section 4.07, 4.09, 4.10, 5.01 or Article 15 hereof;
(4)    failure by the Company or any of its Restricted Subsidiaries for 60 days
after notice to the Company by the Trustee or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding voting as a single
class to comply with any of the other agreements in the Notes Documents;
(5)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), whether such Indebtedness or Guarantee now exists, or is created
after the Issue Date, if that default:
(a)    is caused by a failure to pay principal of, or interest or premium, if
any, on, such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness on the date of such default (a “Payment Default”); or


EX-75

--------------------------------------------------------------------------------





(b)    results in the acceleration of such Indebtedness prior to its express
maturity, and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $15.0 million or more;
(6)    failure by the Company or any of its Restricted Subsidiaries to pay final
judgments entered by a court or courts of competent jurisdiction aggregating in
excess of $15.0 million (net of any amounts which are covered by enforceable
insurance policies issued by a reputable and solvent carrier and with respect to
which such carrier has not disclaimed coverage), which judgments are not paid,
discharged or stayed for a period of 60 days;
(7)    except as permitted by this Indenture and the Collateral Documents, with
respect to any assets or property having a Fair Market Value in excess of $10.0
million, individually or in the aggregate, that constitutes, or under this
Indenture or any Collateral Document is required to constitute, Collateral, (a)
any of the Collateral Documents shall for any reason cease to be in full force
and effect in all material respects, or the Company or a Guarantor shall so
assert, or (b) any security interest created, or purported to be created, by any
of the Collateral Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby, if such Default does not result
from any unauthorized action by the Collateral Agent in express violation of any
provision of the Collateral Documents;
(8)    except as permitted by this Indenture, any Note Guarantee of any
Restricted Subsidiary that is a Significant Subsidiary or the Note Guarantees of
any group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary, are held in any judicial proceeding to be unenforceable
or invalid or cease for any reason to be in full force and effect, or any
Guarantor, or any Person acting on behalf of any Guarantor, denies or disaffirms
its obligations under its Note Guarantee;
(9)    the Company or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of the Bankruptcy Code:
(a)    commences a voluntary case,
(b)    consents to the entry of an order for relief against it in an involuntary
case,
(c)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(d)    makes a general assignment for the benefit of its creditors, or
(e)    generally is not paying its debts as they become due;


EX-76

--------------------------------------------------------------------------------





(10)    a court of competent jurisdiction enters an order or decree under the
Bankruptcy Code that:
(a)    is for relief against the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary in an
involuntary case;
(b)    appoints a custodian of the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary or for
all or substantially all of the property of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary; or
(c)    orders the liquidation of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days;
and
(11)    failure by the Company to comply with its obligation to convert the
Notes into cash, shares of Common Stock or a combination of cash and shares of
Common Stock, as applicable, upon exercise of a Holder’s conversion right and
such failure continues for five calendar days.
Section 6.02    Acceleration. In the case of an Event of Default specified in
clause (9) or (10) of Section 6.01 hereof, with respect to the Company, any
Restricted Subsidiary of the Company that is a Significant Subsidiary or any
group of Restricted Subsidiaries of the Company that, taken together, would
constitute a Significant Subsidiary, all outstanding Notes will become due and
payable immediately without further action or notice. If any other Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately.
Upon any such declaration, the Notes shall become due and payable immediately.
The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of all of the Holders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium, if any, that has become
due solely because of the acceleration) have been cured or waived.
Section 6.03    Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal,
interest and premium, if any, or to enforce the performance of any provision of
the Notes or this Indenture.


EX-77

--------------------------------------------------------------------------------





The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.
Section 6.04    Waiver of Past Defaults. Holders of not less than a majority in
aggregate principal amount of the then outstanding Notes by notice to the
Trustee may on behalf of the Holders of all of the Notes waive an existing
Default or Event of Default and its consequences hereunder, except a continuing
Default or Event of Default in the payment of the principal of or interest or
premium, if any, on the Notes (including in connection with an offer to
purchase); provided, however, that the Holders of a majority in aggregate
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.
Section 6.05    Control by Majority. Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee or exercising any trust or power conferred on it. However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture
that the Trustee determines may be unduly prejudicial to the rights of other
Holders of Notes or that may involve the Trustee in personal liability.
Section 6.06    Limitation on Suits. A Holder may pursue a remedy with respect
to this Indenture or the Notes only if:
(1)    such Holder gives to the Trustee written notice that an Event of Default
is continuing;
(2)    Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
(3)    such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;
(4)    the Trustee does not comply with the request within 60 days after receipt
of the request and the offer of security or indemnity; and
(5)    during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.
A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.


EX-78

--------------------------------------------------------------------------------





Section 6.07    Rights of Holders of Notes to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Holder of a Note to
receive payment of principal and interest and premium, if any, on the Note, on
or after the respective due dates expressed in the Note (including in connection
with an offer to purchase), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder; provided that a Holder shall not have the
right to institute any such suit for the enforcement of payment if and to the
extent that the institution or prosecution thereof or the entry of judgment
therein would, under applicable law, result in the surrender, impairment, waiver
or loss of the Lien of this Indenture upon any property subject to such Lien.
Section 6.08    Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(1) or (2) hereof occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company for the whole amount of principal of and interest and
premium, if any, remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
Section 6.09    Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Company (or any other obligor upon the
Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
Section 6.10    Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:
First: to the Trustee (which for purposes of this Section 6.10 shall include
each of its officers, directors, employees, agents, advisors, attorneys, and
representatives) for amounts due


EX-79

--------------------------------------------------------------------------------





under Section 7.07 hereof, and under the Notes Documents, including payment of
all compensation, expenses and liabilities incurred, and all advances made, by
the Trustee and the Collateral Agent and the costs and expenses of collection;
Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, interest and premium, if any, ratably, without preference or priority
of any kind, according to the amounts due and payable on the Notes for
principal, interest and premium, if any, respectively; and
Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.
Section 6.11    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.11 does not apply to a suit by the
Trustee, a suit by a Holder of a Note pursuant to Section 6.07 hereof, or a suit
by Holders of more than 10% in aggregate principal amount of the then
outstanding Notes.
ARTICLE 7

TRUSTEE
Section 7.01    Duties of Trustee.
(a)    If an Event of Default has occurred and is continuing (of which the
Trustee is deemed to have notice thereof within the meaning of Section 7.02(l)
hereof), the Trustee will exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
(b)    Except during the occurrence and continuance of an Event of Default (of
which the Trustee is deemed to have notice thereof within the meaning of Section
7.02(l) hereof):
(1)    the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
(2)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, in the case of any
such certificates or opinions which by any provision hereof are


EX-80

--------------------------------------------------------------------------------





specifically required to be furnished to the Trustee, the Trustee will examine
the certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).
(c)    The Trustee may not be relieved from liabilities for its own grossly
negligent action, its own grossly negligent failure to act, or its own willful
misconduct, except that:
(1)    this paragraph does not limit the effect of paragraph (b), (d), (e), or
(f) of this Section 7.01;
(2)    the Trustee will not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts, as determined by a court of
competent jurisdiction in a final and nonappealable judgment; and
(3)    the Trustee will not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
(d)    None of the provisions of this Indenture or the Notes Documents shall
require the Trustee to expend or risk its own funds or incur any liability,
financial or otherwise, in the performance of any of its duties hereunder or
thereunder, or in the exercise of any of its rights or powers. The Trustee shall
be under no obligation to exercise any of its rights or powers under this
Indenture at the request or direction of any of the Holders unless such Holders
have offered to the Trustee security and indemnity satisfactory to the Trustee
against any loss, liability or expense.
(e)    The permissive rights of the Trustee to take certain actions under this
Indenture or the other Note Documents shall not be construed as a duty unless so
expressly specified herein or therein.
(f)    The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
(g)    Whether or not therein expressly so provided, every provision of this
Indenture and the Notes Documents that in any way relates to the Trustee is
subject to paragraphs (a) through (f) of this Section 7.01.
Section 7.02    Rights of Trustee.
(a)    The Trustee may conclusively rely upon any resolution, certificate,
statement, instrument, opinion, report, notice, letter, request, direction,
consent, order or other document (whether in original, electronic, or facsimile
form) believed by it to be genuine and to have been signed or presented by the
proper Person. The Trustee need not investigate any fact or matter stated
therein.


EX-81

--------------------------------------------------------------------------------





(b)    Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate and/or Opinion of Counsel. The Trustee may consult
with counsel of its own selection and the advice of such counsel or any Opinion
of Counsel will be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
(c)    The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d)    The Trustee will not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture or the other Notes Documents or its role
hereunder or thereunder.
(e)    Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company will be sufficient if signed by an
Officer of the Company.
(f)    The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders
unless such Holders have offered to the Trustee security and indemnity
satisfactory to the Trustee against any loss, liability or expense.
(g)    No Depositary shall be deemed an agent of the Trustee, and the Trustee
shall not be responsible for any act or omission by any Depositary.
(h)    In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(i)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder and under the other Notes Documents (including, without limitation, as
Collateral Agent, Paying Agent, Registrar, Custodian, and Conversion Agent), and
each agent, custodian and other Person employed to act hereunder or thereunder
(including, without limitation, the Collateral Agent, Paying Agent, Registrar,
Custodian, and Conversion Agent).
(j)    In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood and agreed that the
Trustee shall use reasonable efforts which are


EX-82

--------------------------------------------------------------------------------





consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
(k)    The Trustee shall not be required to give any note, bond or surety in
respect of the trusts and powers under this Indenture.
(l)    The Trustee shall not be deemed to have notice of any Default or Event of
Default unless written notice of any event which is in fact such a default is
received by a Responsible Officer of the Trustee at the Corporate Trust Office
of the Trustee, and such notice references the Notes and this Indenture and
state that such notice is a “notice of default”.
The Collateral Agent shall not be deemed to have notice of any Default or Event
of Default unless written notice of any event which is in fact such a default is
received by an officer of the Collateral Agent, and such notice references the
Notes and this Indenture and state that such notice is a “notice of default”.
After the occurrence and continuance of an Event of Default, the Trustee, acting
in accordance with the terms of this Indenture, may direct the Collateral Agent
in connection with any action required or permitted by this Indenture or the
Collateral Documents. The Collateral Agent shall take such action with respect
to such Event of Default as may be requested by the Trustee.
(m)    The Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture or the other Notes
Documents.
Section 7.03    Individual Rights of Trustee. The Trustee, in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or any Affiliate of the Company with the same rights it
would have if it were not Trustee. However, in the event that the Trustee
acquires any conflicting interest it must eliminate such conflict within 90 days
or resign. The Collateral Agent, the Custodian, and any Agent may do the same
with like rights and duties. The Trustee is also subject to Sections 7.10 and
7.11 hereof.
Section 7.04    Trustee’s Disclaimer. The Trustee will not be responsible for
and makes no representation or warranty as to (i) the validity, enforceability,
or adequacy of this Indenture, the Notes, or the other Notes Documents, (ii) the
adequacy of the security for the Notes or the Collateral Documents, (iii) the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, (iv) the existence, genuineness, validity, sufficiency, value, or
condition of any of the Collateral or other property covered or intended to be
covered by the Collateral Documents, (v) the validity of the title of the
Company or any Guarantor to any of the Collateral, (vi) insuring the Collateral
or (vii) the payment of taxes, charges, assessments or Liens upon the Collateral
or otherwise as to the maintenance of the Collateral. The Trustee shall not be
accountable for the Company’s use of the proceeds from the Notes or any money
paid to the Company or upon the Company’s direction under any provision of this
Indenture. The Trustee will not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee. The Trustee will not
be responsible for any statement or recital herein, in the other Notes Documents
or in any other document in connection with the issuance of the Notes or
pursuant to this Indenture or any other Notes Documents, other than its
certificate of authentication. The Trustee shall be


EX-83

--------------------------------------------------------------------------------





under no obligation to ascertain or to inquire as to the observance or
performance of any of the agreements and covenants contained in, or conditions
of, this Indenture or the other Notes Documents or to inspect the properties,
books, or records of the Company or any of its affiliates.
Section 7.05    [Reserved].
Section 7.06    Compensation and Indemnity.
(a)    The Company will pay to the Trustee upon request from time to time
reasonable compensation for its acceptance of this Indenture and services
hereunder and under the Notes Documents as the parties shall agree in writing
from time to time. The Trustee’s compensation will not be limited by any law on
compensation of a trustee of an express trust. The Company will reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses will include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.
(b)    The Company and the Guarantors, jointly and severally, will indemnify the
Trustee and any predecessor Trustee (which for purposes of this Section 7.07
shall include each of their respective officers, directors, employees, agents,
advisors, attorneys, and representatives), against any and all losses,
liabilities, damages, claims or expenses, including, without limitation,
attorneys’ fees and taxes (other than taxes based upon, measured by or
determined by income of the Trustee), incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture or the other Notes Documents, including the costs and expenses of
enforcing this Indenture or the other Notes Documents against the Company and
the Guarantors (including this Section 7.07) and defending itself against any
claim (whether asserted by the Company, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder or under the other Notes Documents, except to the
extent any such loss, liability or expense may be attributable to its gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision. The Trustee will notify the
Company promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Company will not relieve the Company or any of the
Guarantors of their obligations hereunder. The Company or such Guarantor will
defend the claim and the Trustee will cooperate in the defense. The Trustee may
have separate counsel and the Company will pay the reasonable fees and expenses
of such counsel. Neither the Company nor any Guarantor need pay for any
settlement made without its consent, which consent will not be unreasonably
withheld.
(c)    The obligations of the Company and the Guarantors under this Section 7.07
will survive the satisfaction and discharge or the termination for any reason of
this Indenture or any other Note Document and the resignation or removal of the
Trustee.
(d)    To secure the Company’s and the Guarantors’ payment obligations in this
Section 7.07, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien will survive the
satisfaction and discharge of this Indenture.


EX-84

--------------------------------------------------------------------------------





(e)    When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(9) or (10) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under the
Bankruptcy Code.
Section 7.07    Replacement of Trustee.
(a)    A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
(b)    The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Company in writing. The Company may remove
the Trustee if:
(1)    the Trustee fails to comply with Section 7.10 hereof;
(2)    the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under the Bankruptcy Code;
(3)    a custodian or public officer takes charge of the Trustee or its
property; or
(4)    the Trustee becomes incapable of acting.
(c)    If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Company will promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Company.
(d)    If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company, or the Holders of at least 10% in aggregate principal
amount of the then outstanding Notes may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
(e)    If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.
(f)    A successor Trustee will deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon, the resignation or
removal of the retiring Trustee will become effective, and the successor Trustee
will have all the rights, powers and duties of the Trustee under this Indenture.
The successor Trustee will deliver a notice of its succession to Holders. The
retiring Trustee will promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien


EX-85

--------------------------------------------------------------------------------





provided for in Section 7.07 hereof. Notwithstanding replacement of the Trustee
pursuant to this Section 7.08, the Company’s obligations under Section 7.07
hereof will continue for the benefit of the retiring Trustee.
Section 7.08    Successor Trustee by Merger, etc. If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act will be the successor Trustee.
Section 7.09    Eligibility; Disqualification. There will at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100.0 million as set forth in its most
recent published annual report of condition.
Section 7.10    [Reserved.]Trustee in Other Capacities
Section 7.11    Option to Effect Covenant Defeasance. The Company may at any
time, at the option of its Board of Directors evidenced by a resolution
accompanied by an Officers’ Certificate, elect to have Section 8.02 hereof be
applied to all outstanding Notes upon compliance with the conditions set forth
below in this Article 8.
Section 7.12    Covenant Defeasance. Upon the Company’s exercise under Section
8.01 hereof of the option applicable to this Section 8.02, the Company and each
of the Guarantors will, subject to the satisfaction of the conditions set forth
in Section 8.03 hereof, be released from each of their obligations under the
covenants contained in Sections 4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22 and 4.23 hereof and clause (4) of
Section 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.03 hereof are satisfied (it being
understood, for the avoidance of doubt, that the obligations of the Company
pursuant to Article 14 and 15 hereof shall remain in full force and effect)
(hereinafter, “Covenant Defeasance”), and the Notes will thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Company and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, subject to the satisfaction of the conditions
set forth in Section 8.03 hereof, Sections 6.01(3) through 6.01(8) hereof will
not constitute Events of Default.


EX-86

--------------------------------------------------------------------------------





Section 7.13    Conditions to Covenant Defeasance. In order to exercise Covenant
Defeasance under Section 8.02 hereof, the Company must meet the following
conditions:
(1)    the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of and interest and
premium, if any, on the outstanding Notes on the stated date for payment thereof
or on the applicable redemption date, as the case may be, and the Company must
specify whether the Notes are being defeased to such stated date for payment or
to a particular redemption date;
(2)    the Company must deliver to the Trustee an Opinion of Counsel confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;
(3)    no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit) and the deposit will
not result in a breach or violation of, or constitute a default under, any other
instrument to which the Company or any Guarantor is a party or by which the
Company or any Guarantor is bound;
(4)    such Covenant Defeasance will not result in a breach or violation of, or
constitute a default under, any material agreement or instrument (other than
this Indenture) to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;
(5)    the Company must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of preferring the
Holders of Notes over the other creditors of the Company with the intent of
defeating, hindering, delaying or defrauding any creditors of the Company or
others; and
(6)    the Company must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Covenant Defeasance have been complied with.
Section 7.14    Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions. Subject to Section 8.05 hereof, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.04, the “Trustee”) pursuant to Section 8.03 hereof in respect of the
outstanding Notes will be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, interest and
premium,


EX-87

--------------------------------------------------------------------------------





if any, and interest, but such money need not be segregated from other funds
except to the extent required by law.
The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.03 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.03 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.03(2) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Covenant Defeasance.
Section 7.15    Repayment to Company. Any money deposited with the Trustee or
any Paying Agent, or then held by the Company, in trust for the payment of the
principal of or interest or premium, if any, on any Note and remaining unclaimed
for two years after such principal, interest or premium, if any, has become due
and payable shall be paid to the Company on its request or (if then held by the
Company) will be discharged from such trust; and the Holder of such Note will
thereafter be permitted to look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, will thereupon cease.
Section 7.16    Reinstatement. If the Trustee or Paying Agent is unable to apply
any U.S. dollars or non-callable Government Securities in accordance with
Section 8.02 hereof, as the case may be, by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Company’s and the Guarantors’ obligations
under this Indenture and the Notes and the Note Guarantees will be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 hereof
until such time as the Trustee or Paying Agent is permitted to apply all such
money in accordance with Section 8.02 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of or interest or
premium, if any, on any Note following the reinstatement of its obligations, the
Company will be subrogated to the rights of the Holders of such Notes to receive
such payment from the money held by the Trustee or Paying Agent.
ARTICLE 8
COVENANT DEFEASANCE
Section 8.01    Option to Effect Covenant Defeasance. The Company may at any
time, at the option of its Board of Directors evidenced by a resolution
accompanied by an Officers’ Certificate, elect to have Section 8.02 hereof be
applied to all outstanding Notes upon compliance with the conditions set forth
below in this Article 8.


EX-88

--------------------------------------------------------------------------------





Section 8.02    Covenant Defeasance. Upon the Company’s exercise under Section
8.01 hereof of the option applicable to this Section 8.02, the Company and each
of the Guarantors will, subject to the satisfaction of the conditions set forth
in Section 8.03 hereof, be released from each of their obligations under the
covenants contained in Sections 4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22 and 4.23 hereof and clause (4) of
Section 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.03 hereof are satisfied (it being
understood, for the avoidance of doubt, that the obligations of the Company
pursuant to Article 14 and 15 hereof shall remain in full force and effect)
(hereinafter, “Covenant Defeasance”), and the Notes will thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Company and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, subject to the satisfaction of the conditions
set forth in Section 8.03 hereof, Sections 6.01(3) through 6.01(8) hereof will
not constitute Events of Default.
Section 8.03    Conditions to Covenant Defeasance. In order to exercise Covenant
Defeasance under Section 8.02 hereof, the Company must meet the following
conditions:
(1)the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of and interest and
premium, if any, on the outstanding Notes on the stated date for payment thereof
or on the applicable redemption date, as the case may be, and the Company must
specify whether the Notes are being defeased to such stated date for payment or
to a particular redemption date;
(2)the Company must deliver to the Trustee an Opinion of Counsel confirming that
the Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;
(3)no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit) and the deposit will not
result in a breach or violation of, or


EX-89

--------------------------------------------------------------------------------





constitute a default under, any other instrument to which the Company or any
Guarantor is a party or by which the Company or any Guarantor is bound;
(4)such Covenant Defeasance will not result in a breach or violation of, or
constitute a default under, any material agreement or instrument (other than
this Indenture) to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;
(5)the Company must deliver to the Trustee an Officers’ Certificate stating that
the deposit was not made by the Company with the intent of preferring the
Holders of Notes over the other creditors of the Company with the intent of
defeating, hindering, delaying or defrauding any creditors of the Company or
others; and
(6)the Company must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Covenant Defeasance have been complied with.
Section 8.04    Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions. Subject to Section 8.05 hereof, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.04, the “Trustee”) pursuant to Section 8.03 hereof in respect of the
outstanding Notes will be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, interest and
premium, if any, and interest, but such money need not be segregated from other
funds except to the extent required by law.
The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.03 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.03 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.03(2) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Covenant Defeasance.
Section 8.05    Repayment to Company. Any money deposited with the Trustee or
any Paying Agent, or then held by the Company, in trust for the payment of the
principal of or interest or premium, if any, on any Note and remaining unclaimed
for two years after such principal, interest or premium, if any, has become due
and payable shall be paid to the Company on its request or (if then held by the
Company) will be discharged from such trust; and the Holder of such Note will


EX-90

--------------------------------------------------------------------------------





thereafter be permitted to look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, will thereupon cease.
Section 8.06    Reinstatement. If the Trustee or Paying Agent is unable to apply
any U.S. dollars or non-callable Government Securities in accordance with
Section 8.02 hereof, as the case may be, by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Company’s and the Guarantors’ obligations
under this Indenture and the Notes and the Note Guarantees will be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 hereof
until such time as the Trustee or Paying Agent is permitted to apply all such
money in accordance with Section 8.02 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of or interest or
premium, if any, on any Note following the reinstatement of its obligations, the
Company will be subrogated to the rights of the Holders of such Notes to receive
such payment from the money held by the Trustee or Paying Agent.
ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01    Without Consent of Holders of Notes. Notwithstanding Section
9.02 hereof, the Company, the Guarantors, the Trustee and the Collateral Agent
may amend or supplement the Notes Documents without the consent of any Holder of
Note:
(1)    to cure any ambiguity, omission, mistake, defect or inconsistency;
(2)    to provide for uncertificated Notes in addition to or in place of
certificated Notes;
(3)    to provide for the assumption of the Company’s or a Guarantor’s
obligations to the Holders of the Notes and Note Guarantees by a successor to
the Company or such Guarantor pursuant to Article 5 or Article 10 hereof;
(4)    to make any change that would provide any additional rights or benefits
to the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder as determined by the Board of Directors evidenced
by a resolution thereof and Officers’ Certificate delivered to the Trustee;
(5)    to comply with requirements of the SEC in order to effect the
qualification of this Indenture under the TIA (should such qualification be
obtained or sought);
(6)    to provide for the issuance of Additional Notes and PIK Notes in each
case in accordance with this Indenture;
(7)    to allow any Guarantor to execute a supplemental indenture and/or a Note
Guarantee with respect to the Notes or to evidence the release of any Guarantor
from its Note Guarantee, in each case in accordance with this Indenture;


EX-91

--------------------------------------------------------------------------------





(8)    to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes as determined by the
Board of Directors evidenced by a resolution thereof and Officers’ Certificate
delivered to the Trustee;
(9)    to add security to or for the benefit of the Notes and, in the case of
the Collateral Documents, to or for the benefit of the other secured parties
named therein, or to conform and evidence the release, termination or discharge
of the Liens securing the Notes Debt when such release, termination or discharge
is permitted by this Indenture and the other Note Documents or as required by
the Intercreditor Agreement;
(10)    to modify the Collateral Documents to secure additional extensions of
credit and add additional secured creditors not prohibited by the provisions of
this Indenture;
(11)    to make, complete or confirm any grant of Collateral permitted or
required by any of the Notes Documents;
(12)    to comply with the requirements of the Depositary (including its
nominees) with respect to transfers of beneficial interests in the Notes; or
(13)    to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee or Collateral Agent thereunder pursuant to the
requirements thereof.
Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amendment or supplement to this
Indenture or any other Notes Document, and upon receipt by the Trustee and the
Collateral Agent of the documents described in Section 7.02 hereof, the Trustee
and the Collateral Agent will join with the Company in the execution of such
amendment or supplement to this Indenture or such other Notes Document
authorized or permitted by the terms of this Indenture and the other Notes
Documents to make any further appropriate agreements and stipulations that may
be therein contained, but neither the Trustee nor the Collateral Agent will be
obligated to enter into any amendment or supplement to this Indenture or any
other Notes Document that affects its own rights, duties or immunities under
this Indenture, the other Notes Documents, or otherwise.
Section 9.02    With Consent of Holders of Notes. Except as provided below in
this Section 9.02, the Company, the Trustee and the Collateral Agent may amend
or supplement the Notes Documents (including, without limitation, Section 4.10
and Article 15 of this Indenture) with the consent of the Holders of at least a
majority in aggregate principal amount of the then outstanding Notes voting as a
single class (including, without limitation, consents obtained in connection
with a tender offer or exchange offer for, or purchase of, the Notes), and,
subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the
principal of or interest or premium, if any, on the Notes, except a payment
default


EX-92

--------------------------------------------------------------------------------





resulting from an acceleration that has been rescinded) or compliance with any
provision of the Notes Documents may be waived with the consent of the Holders
of a majority in aggregate principal amount of the then outstanding Notes voting
as a single class (including, without limitation, consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the
Notes).
Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amendment, supplement, or waiver
to the Notes Documents, and upon the delivery to the Trustee and the Collateral
Agent of evidence satisfactory to the Trustee and the Collateral Agent of the
consent of the Holders of Notes as aforesaid, and upon receipt by the Trustee of
the documents described in Section 7.02 hereof, the Trustee and the Collateral
Agent will join with the Company in the execution of such amendment, supplement,
or waiver to the Notes Documents unless such amendment, supplement, or waiver to
the Notes Documents directly affects the Trustee’s or the Collateral Agent’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee and the Collateral Agent may in their discretion, but will not be
obligated to, enter into such amendment, supplement, or waiver to the Notes
Documents.
It is not necessary for the consent of the Holders of Notes under this Section
9.02 to approve the particular form of any proposed amendment, supplement or
waiver, but it is sufficient if such consent approves the substance thereof.
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will deliver to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to deliver such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the other Notes Documents. However, without
the consent of each Holder affected, an amendment, supplement or waiver under
this Section 9.02 may not (with respect to any Notes held by a non-consenting
Holder):
(1)    reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
(2)    reduce the principal of or change the fixed maturity of any Note or alter
or waive any of the provisions with respect to the redemption of the Notes
(other than Section 4.10 or Article 15 hereof);
(3)    reduce the rate of or change the time for payment of interest, including
default interest, on any Note;
(4)    waive a Default or Event of Default in the payment of principal of or
interest or premium, if any, on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes and a waiver of the payment default that resulted
from such acceleration);


EX-93

--------------------------------------------------------------------------------





(5)    make any Note payable in money other than that stated in the Notes;
(6)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders to receive payments of principal of or
interest or premium, if any, on the Notes;
(7)    waive a redemption payment with respect to any Note (other than a payment
required by Section 4.10 or Article 15 hereof);
(8)    release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except as set forth under Article 10 hereof;
(9)    make any change in the preceding amendment and waiver provisions; or
(10)    make any change that adversely affects the conversion rights of any
Notes.
In addition, any amendment to, or waiver of, the provisions of this Indenture
relating to the Collateral or the Collateral Documents that has the effect of
releasing all or substantially all of the Collateral from the Liens securing the
Notes will require the consent of the Holders of at least 66-2/3% in aggregate
principal amount of the Notes then outstanding.
Section 9.03    Amendments or Supplements to Indenture. Every amendment or
supplement to this Indenture or the Notes will be set forth in an amended or
supplemental indenture in accordance with the applicable provisions of this
Indenture.
Section 9.04    Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder of a Note or subsequent Holder of a Note may revoke the consent
as to its Note if the Trustee receives written notice of revocation before the
date the amendment, supplement or waiver becomes effective. An amendment,
supplement or waiver becomes effective in accordance with its terms and
thereafter binds every Holder.
Section 9.05    Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Company in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.
Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.
Section 9.06    Trustee and the Collateral Agent to Sign Amendments, etc. The
Trustee and the Collateral Agent will sign any amended or supplemental indenture
authorized pursuant to this Article 9 if the amendment or supplement does not
adversely affect the rights, duties, liabilities or


EX-94

--------------------------------------------------------------------------------





immunities of the Trustee or the Collateral Agent, as applicable. The Company
may not sign an amended or supplemental indenture until the Board of Directors
of the Company approves it. In executing any amended or supplemental indenture,
the Trustee and the Collateral Agent will be entitled to receive and (subject to
Section 7.01 hereof) will be fully protected in relying upon, in addition to the
documents required by Section 12.04 hereof, an Officers’ Certificate and an
Opinion of Counsel stating that the execution of such amended or supplemental
indenture is authorized or permitted by, and complies with the provisions of,
this Indenture and the other Notes Documents.
ARTICLE 10

NOTE GUARANTEES
Section 10.01    Guarantee.
(a)    Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and the other Notes Secured Parties
and their respective successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Company
hereunder or thereunder, that:
(1)    the principal of and interest and premium, if any, on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration or
otherwise, and interest on the overdue principal of and interest on the Notes,
if any, if lawful, and all other obligations of the Company to the Holders, the
Trustee or the other Notes Secured Parties hereunder or thereunder will be
promptly paid in full or performed, all in accordance with the terms hereof and
thereof; and
(2)    in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.
(b)    The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.


EX-95

--------------------------------------------------------------------------------





(c)    If any Holder, the Trustee or any other Notes Secured Party is required
by any court or otherwise to return to the Company, the Guarantors or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Company or the Guarantors any amount paid by either to such Holder,
the Trustee, or any other such Notes Secured Party, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.
(d)    Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, the Trustee and the other Notes Secured Parties, on the other hand,
(1) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article 6 hereof for the purposes of this Note Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (2) in the
event of any declaration of acceleration of such obligations as provided in
Article 6 hereof, such obligations (whether or not due and payable) will
forthwith become due and payable by the Guarantors for the purpose of this Note
Guarantee. The Guarantors will have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders, the Trustee, or the other Notes Secured Parties under the
Note Guarantee.
Section 10.02    Limitation on Guarantor Liability. Each Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Note Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state law to the extent applicable to any Note Guarantee. To
effectuate the foregoing intention, the Trustee, the Holders, the other Notes
Secured Parties, and the Guarantors hereby irrevocably agree that the
obligations of such Guarantor will be limited to the maximum amount that will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 10, result in the
obligations of such Guarantor under its Note Guarantee not constituting a
fraudulent transfer or conveyance.
Section 10.03    Execution and Delivery of Note Guarantee. Each Guarantor hereby
agrees that its execution and delivery of this Indenture or any supplemental
indenture substantially in the form attached as Exhibit E hereto executed on
behalf of such Guarantor by an Officer thereof in accordance with Section 4.22
hereof shall evidence its Note Guarantee set forth in this Article 10 without
the need for any further notation on the Notes.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors. If an Officer whose signature is on this
Indenture or any supplemental indenture no longer holds that office at the time
the Trustee authenticates a Note, the Note Guarantee will be valid nevertheless.


EX-96

--------------------------------------------------------------------------------





If required by Section 4.22 hereof, the Company will cause each Restricted
Subsidiary to comply with the provisions of Section 4.22 hereof and this Article
10, to the extent applicable.
Section 10.04    Guarantors May Consolidate, etc., on Certain Terms. Except as
otherwise provided in Section 10.05 hereof, no Guarantor may sell or otherwise
dispose of all or substantially all of its assets to, or consolidate with or
merge with or into (whether or not such Guarantor is the surviving Person)
another Person, other than the Company or another Guarantor, unless:
(1)    immediately after giving effect to such transaction, no Default or Event
of Default exists; and
(2)    either:
(a)    subject to Section 10.05 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Guarantor under this Indenture, its Note Guarantee and appropriate Collateral
Documents pursuant to agreements reasonably satisfactory to the Trustee; or
(b)    in the case of a sale or other disposition of all or substantially all of
the assets of a Guarantor, such sale or other disposition is otherwise not
prohibited by this Indenture.
In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee, of the Note Guarantee endorsed upon the Notes and the
due and punctual performance of all of the covenants and conditions of this
Indenture to be performed by the Guarantor, such successor Person will succeed
to and be substituted for the Guarantor with the same effect as if it had been
named herein as a Guarantor. Such successor Person thereupon may cause to be
signed any or all of the Note Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee. All the Note Guarantees so issued will in all
respects have the same legal rank and benefit under this Indenture as the Note
Guarantees theretofore and thereafter issued in accordance with the terms of
this Indenture as though all of such Note Guarantees had been issued on the
Issue Date.
Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(a)
and (b) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or will prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.
Section 10.05    Releases.
(a)    The Note Guarantee of a Guarantor will be released:


EX-97

--------------------------------------------------------------------------------





(1)    in connection with any sale or other disposition of all of the Capital
Stock of that Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Company or a Restricted Subsidiary of the
Company, if the sale or other disposition does not violate Section 4.10 hereof;
(2)    if the Company designates any Restricted Subsidiary that is a Guarantor
to be an Unrestricted Subsidiary in accordance with Section 4.23 hereof;
(3)    upon the liquidation or dissolution of such Guarantor; provided that no
Default or Event of Default shall occur as a result thereof or has occurred and
is continuing; or
(4)    upon a Covenant Defeasance in accordance with Article 8 hereof or
satisfaction and discharge of this Indenture in accordance with Article 11
hereof.
(b)    Any Guarantor not released from its obligations under its Note Guarantee
as provided in this Section 10.05 will remain liable for the full amount of
principal of and interest and premium, if any, on the Notes and for the other
obligations of any Guarantor under this Indenture as provided in this Article
10.
ARTICLE 11

SATISFACTION AND DISCHARGE
Section 11.01    Satisfaction and Discharge.
This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:
(1)    either:
(A)    all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has
theretofore been deposited in trust and thereafter repaid to the Company, have
been delivered to the Trustee for cancellation; or
(B)    all Notes that have not been delivered to the Trustee for cancellation
(i) have become due and payable and the Company or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, interest and premium, if any, to the date of
maturity or (ii) have been deposited for conversion and the Company shall
deliver to the Holders shares of Common Stock sufficient to pay all amounts
owing in respect of all such Notes;
(2)    no Default or Event of Default has occurred and is continuing on the date
of such deposit (other than a Default or Event of Default resulting from the
borrowing of funds


EX-98

--------------------------------------------------------------------------------





to be applied to such deposit) and the deposit will not result in a breach or
violation of, or constitute a default under, any other instrument to which the
Company or any Guarantor is a party or by which the Company or any Guarantor is
bound;
(3)    the Company or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture and the other Note Documents; and
(4)    the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity.
In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.
Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (B) of clause (1) of this
Section 11.01, the provisions of Sections 11.02, 8.06 and Article 14 hereof will
survive. In addition, nothing in this Section 11.01 will be deemed to discharge
those provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.
Section 11.02    Application of Trust Money. Subject to the provisions of
Section 8.06 hereof, all money deposited with the Trustee pursuant to Section
11.01 hereof shall be held in trust and applied by it, in accordance with the
provisions of the Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as its own Paying Agent)
as the Trustee may determine, to the Persons entitled thereto, of the principal,
interest and premium, if any, for whose payment such money has been deposited
with the Trustee (provided that, if there is a tender offer by the Company for
outstanding Notes that is in progress at the time of such deposit, such money
deposited with the Trustee pursuant to Section 11.01 hereof may be applied to
pay any cash consideration for any Notes validly tendered into such tender offer
and not validly withdrawn); but such money need not be segregated from other
funds except to the extent required by law.
If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of or interest or premium, if any, on any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.
ARTICLE 12

MISCELLANEOUS
Section 12.01    [Reserved].


EX-99

--------------------------------------------------------------------------------





Section 12.02    Notices. Any notice or communication by the Company, any
Guarantor or the Trustee to the others is duly given if in writing and delivered
in Person or by first class mail (registered or certified, return receipt
requested), facsimile transmission or overnight air courier guaranteeing next
day delivery, to the others’ address:
If to the Company and/or any Guarantor:
A.M. Castle & Co.
1420 Kensington Court, Suite 220
Oak Brook, IL 60523
Facsimile No.: (847) 241-8214
Attention: Chief Financial Officer
With a copy to:
McDermott, Will & Emery
444 West Lake Street, Suite 4000
Chicago, IL 60606-0029
Facsimile No.: (312) 984-7700
Attention: Eric Orsic, Esq.
If to the Trustee:
Wilmington Savings Fund Society, FSB
500 Delaware Avenue, 11th Floor
Wilmington, DE 19801
Facsimile No.: 302-421-9137
Attention: Patrick Healy
With a copy to (which shall not constitute notice):
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Facsimile No.: (646) 728-1663
Attention: Mark Somerstein, Esq.
The Company, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile or electronic
image scan; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.


EX-100

--------------------------------------------------------------------------------





Any notice or communication to a Holder will be sent electronically or mailed by
first class mail, certified or registered, return receipt requested, or by
overnight air courier guaranteeing next day delivery to its address shown on the
register kept by the Registrar. Failure to mail a notice or communication to a
Holder or any defect in it will not affect its sufficiency with respect to other
Holders.
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it,
except in the case of notices or communications given to the Trustee, which
shall be effective only upon actual receipt.
If the Company mails a notice or communication to Holders, it will mail a copy
to the Trustee and each Agent at the same time.
Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Notes Document provides for notice of any event (including any
notice of redemption or purchase) to a Holder of a Global Note (whether by mail
or otherwise), such notice shall be sufficiently given if given to the
Depositary for such Note (or its designee) pursuant to the standing instructions
from such Depositary.
Section 12.03    [Reserved].
Section 12.04    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee or the Collateral Agent to
take any action under this Indenture, the Company shall furnish to the Trustee
or the Collateral Agent, as applicable:
(1)    an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee or the Collateral Agent, as applicable (which must include the
statements set forth in Section 12.05 hereof) stating that, in the opinion of
the signers, all conditions precedent and covenants, if any, provided for in
this Indenture and the other Notes Documents relating to the proposed action
have been satisfied; and
(2)    an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee or the Collateral Agent, as applicable (which must include the
statements set forth in Section 12.05 hereof) stating that, in the opinion of
such counsel, all such conditions precedent and covenants have been satisfied.
Section 12.05    Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture must include:
(1)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(2)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


EX-101

--------------------------------------------------------------------------------





(3)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(4)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
Section 12.06    Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
its functions.
Section 12.07    No Personal Liability of Directors, Officers, Employees and
Stockholders. No past, present or future director, officer, employee,
incorporator or stockholder of the Company or any Guarantor, as such, will have
any liability for any obligations of the Company or the Guarantors under the
Notes, this Indenture, the Note Guarantees, the Collateral Documents or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the
federal securities laws.
Section 12.08    Governing Law. THIS INDENTURE AND THE OTHER NOTES DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH
OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES, THE GUARANTEES, THE COLLATERAL DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED BY THIS INDENTURE.
Section 12.09    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Company or its Subsidiaries or of any other Person. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.
Section 12.10    Successors. All agreements of the Company in this Indenture and
the Notes will bind its successors. All agreements of the Trustee in this
Indenture will bind its successors. All agreements of each Guarantor in this
Indenture will bind its successors, except as otherwise provided in Section
10.05 hereof.
Section 12.11    Severability. In case any provision in this Indenture or in the
Notes is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


EX-102

--------------------------------------------------------------------------------





Section 12.12    Counterpart Originals. The parties may sign any number of
copies of this Indenture. Each signed copy will be an original, but all of them
together represent the same agreement.
Section 12.13    Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and will in no way modify or restrict any of
the terms or provisions hereof.
Section 12.14    Waiver of Jury Trial. EACH OF THE COMPANY, THE GUARANTORS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 12.15    U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.
ARTICLE 13

COLLATERAL AND SECURITY
Section 13.01    Grant of Security Interest.
(a)    The due and punctual payment of the principal of, premium, if any, and
interest on the Notes and amounts due hereunder and under the Note Guarantees
when and as the same shall be due and payable, whether on an interest payment
date, by acceleration, purchase, repurchase, redemption or otherwise, and
interest on the overdue principal of, premium, if any, and interest (to the
extent permitted by law) on the Notes, the performance of all other Obligations
of the Company and the Guarantors to the Holders, the Trustee, or the Collateral
Agent under this Indenture and the other Notes Documents, and all other Notes
Debt shall be secured as provided in the Collateral Documents. Notwithstanding
anything to the contrary herein, no Collateral shall consist of any Excluded
Assets.
(b)    Each Holder, by its acceptance of a Note, consents and agrees to the
terms of each Collateral Document, as the same may be in effect or may be
amended from time to time in accordance with its respective terms, and
authorizes and directs the Collateral Agent, on behalf of the Notes Secured
Parties, to enter into this Indenture and the other Notes Documents to which the
Collateral Agent is party and to perform its obligations and exercise its rights
thereunder in accordance therewith. The Company shall, and the Company shall
cause each of its Restricted Subsidiaries to, do or cause to be done, at its
sole cost and expense, all such actions and things as


EX-103

--------------------------------------------------------------------------------





may be required by the provisions of the Indenture and the other Notes Documents
to assure and confirm to the Collateral Agent the security interests in the
Collateral contemplated by the Indenture and the other Notes Documents, as from
time to time constituted, so as to render the same available for the security
and benefit of this Indenture and of the Notes and Note Guarantees secured
hereby, according to the intent and purpose herein and therein expressed and
subject to the Intercreditor Agreement, if any, including taking all
commercially reasonable actions required to cause the Collateral Documents to
create and maintain, as security for the Obligations contained in this Indenture
and the other Notes Documents valid and enforceable, perfected (to the extent
required therein) security interests in and on all the Collateral, in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
other than as set forth in the Intercreditor Agreement, if any, and subject to
no other Liens, in each case, except as expressly provided herein or therein. If
required for the purpose of meeting the legal requirements of any jurisdiction
in which any of the Collateral may at the time be located, the Company, the
Trustee and the Collateral Agent shall have the power to appoint, and shall take
all reasonable action to appoint, one or more Persons approved by the Trustee
and reasonably acceptable to the Company to act as co-Collateral Agent with
respect to any such Collateral, with such rights and powers limited to those
deemed necessary for the Company, the Trustee or the Collateral Agent to comply
with any such legal requirements with respect to such Collateral, and which
rights and powers shall not be inconsistent with the provisions of this
Indenture or any Notes Document. The Company shall from time to time promptly
pay all reasonable financing and continuation statement recording and/or filing
fees, charges and taxes relating to this Indenture, the Collateral Documents and
any amendments hereto or thereto and any other instruments of further assurance
required pursuant hereto or thereto.
Section 13.02    Opinions. Other than on the Issue Date, the Company shall
furnish to the Trustee and the Collateral Agent, at such times as would be
required by Trust Indenture Act Section 314(b) if this Indenture was qualified
thereunder, an Opinion of Counsel either (i) stating that, in the opinion of
such counsel, this Indenture and the Collateral Documents, financing statements
and fixture filings then executed and delivered, as applicable, and all other
instruments of further assurance or amendment then executed and delivered have
been properly recorded, registered and filed to the extent necessary to perfect
the security interests created by this Indenture and the Collateral Documents
and reciting the details of such action or referring to prior Opinions of
Counsel in which such details are given, and stating that as to such Collateral
Documents, financing statements, fixture filings, and other instruments, such
recording, registering and filing are the only recordings, registerings and
filings necessary to perfect such security interest and that no re-recordings,
re-registerings, or re-filings are necessary to maintain such perfection, and
further stating that all financing statements, fixture filings and continuation
statements have been filed that are necessary fully to preserve and protect the
rights of and perfect such security interests of the Collateral Agent for the
benefit of Notes Secured Parties, under the Collateral Documents or (ii) stating
that, in the Opinion of such Counsel, no such action is necessary to perfect any
security interest created under this Indenture, the Notes or any of the
Collateral Documents as intended by this Indenture, the Notes or any such
Collateral Document.
Section 13.03    Release of Collateral. The Collateral Agent shall not at any
time release Collateral from the security interests created by the Collateral
Documents unless such release is in accordance with the provisions of this
Indenture and the applicable Collateral Documents.


EX-104

--------------------------------------------------------------------------------





The release of any Collateral from the terms of the Collateral Documents shall
not be deemed to impair the security under this Indenture in contravention of
the provisions hereof if and to the extent the Collateral is released pursuant
to this Indenture and the Collateral Documents.
If requested in writing by the Company, the Trustee shall instruct the
Collateral Agent to execute and deliver such documents, instruments or
statements and to take such other action as the Company may request to evidence
or confirm that the Collateral falling under this Section 13.03 has been
released from the Liens of each of the Collateral Documents.
Section 13.04    Specified Releases of Collateral.
(a)    Subject to Section 13.03 hereof, Collateral may be released from the Lien
and security interest created by the Collateral Documents at any time or from
time to time in accordance with the provisions of the Collateral Documents, or
as provided hereby. Upon the request of the Company pursuant to an Officers’
Certificate and receipt of an Opinion of Counsel, in each case, stating that all
conditions precedent and covenants hereunder and under the other Notes Documents
have been met and meeting the other requirements of Section 12.04 and Section
12.05 hereof and without the consent of any Holder, the Company and the
Guarantors will be entitled to releases of assets included in the Collateral
from the Liens securing the obligations under the Notes and the Note Guarantees
under any one or more of the following circumstances:
(1)    Collateral that is sold, transferred, disbursed or otherwise disposed of
to a Person other than the Company or a Guarantor to the extent such sale,
transfer, disbursement or disposition is not prohibited by the provisions of
this Indenture; provided that any products or proceeds received by the Company
or a Guarantor in respect of any such Collateral shall continue to constitute
Collateral to the extent required by this Indenture and the Collateral
Documents;
(2)    the property and assets of a Guarantor upon the release of such Guarantor
from its Note Guarantee in accordance with Section 10.05 hereof;
(3)    any property or asset of the Company or a Guarantor that is or becomes an
Excluded Asset;
(4)    any Collateral upon consent of Holders of a majority in aggregate
principal amount of Notes outstanding; and
(5)    to the extent required by the Intercreditor Agreement;
provided that, notwithstanding any other provision of this Indenture or the
Collateral Documents, Liens securing all or substantially all of the Collateral
may be released only pursuant to Section 13.05 hereof.
Upon receipt of such Officers’ Certificate and Opinion of Counsel and any
necessary or proper instruments of termination, satisfaction or release prepared
by the Company, the Collateral Agent shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Indenture or the Collateral Documents.


EX-105

--------------------------------------------------------------------------------





Section 13.05    Release upon Satisfaction or Defeasance of All Outstanding
Obligations. The Liens on, and pledges of, all Collateral will also be
terminated and released upon (i) payment in full of the principal of, premium,
if any, on, and accrued and unpaid interest on the Notes and all other Notes
Debt hereunder and under the other Notes Documents that are due and payable at
or prior to the time such principal, premium, if any, accrued and unpaid
interest, and other Notes Debt are paid, (ii) a satisfaction and discharge of
this Indenture as described above under Article 11 hereof, (iii) the occurrence
of a Covenant Defeasance as described above under Article 8 hereof or (iv) the
consent of Holders of at least 66-2/3% in aggregate principal amount of the
Notes then outstanding; provided that, in the case of any release in whole
pursuant to clauses (i) through (iv) above, all amounts owing to the Trustee,
the Collateral Agent, and the Agents under this Indenture and the other Notes
Documents have been paid.
Section 13.06    Form and Sufficiency of Release. In the event that the Company
or any Guarantor has sold, exchanged, or otherwise disposed of or proposes to
sell, exchange or otherwise dispose of any portion of the Collateral that may be
sold, exchanged or otherwise disposed of by the Company or such Guarantor, and
the Company or such Guarantor requests in writing the Collateral Agent to
furnish a written disclaimer, release or quit-claim of any interest in such
property under this Indenture and the Collateral Documents, the Collateral Agent
shall execute, acknowledge and deliver to the Company or such Guarantor (in
proper form prepared by the Company or such Guarantor) such an instrument
promptly after satisfaction of the conditions set forth herein for delivery of
any such release. Notwithstanding the preceding sentence, all purchasers and
grantees of any property or rights purporting to be released herefrom shall be
entitled to rely upon any release executed by the Collateral Agent hereunder as
sufficient for the purpose of this Indenture and as constituting a good and
valid release of the property therein described from the Lien of this Indenture
or of the Collateral Documents.
Section 13.07    Purchaser Protected. No purchaser or grantee of any property or
rights purporting to be released herefrom shall be bound to ascertain the
authority of the Trustee or the Collateral Agent to execute the release or to
inquire as to the existence of any conditions herein prescribed for the exercise
of such authority; nor shall any purchaser or grantee of any property or rights
permitted by this Indenture to be sold or otherwise disposed of by the Company
be under any obligation to ascertain or inquire into the authority of the
Company to make such sale or other disposition.
Section 13.08    Authorization of Actions to Be Taken by the Collateral Agent
Under the Collateral Documents. Wilmington Savings Fund Society, FSB is hereby
appointed Collateral Agent. Subject to the provisions of the applicable
Collateral Documents, each Holder, by acceptance of its Note(s) agrees that (a)
the Collateral Agent shall execute and deliver the Collateral Documents and act
in accordance with the terms thereof, (b) the Collateral Agent may, in its sole
discretion and without the consent of the Trustee or the Holders, take all
actions it deems necessary or appropriate in order to (i) enforce any of the
terms of the Collateral Documents and (ii) collect and receive any and all
amounts payable in respect of the Notes Debt of the Company and the Guarantors
hereunder and under the other Notes Documents and (c) to the extent permitted by
this Indenture and the Collateral Documents, the Collateral Agent shall have
power to institute and to maintain such suits and proceedings as it may deem
expedient to prevent any impairment of the Collateral by any act


EX-106

--------------------------------------------------------------------------------





that may be unlawful or in violation of the Collateral Documents or this
Indenture, and suits and proceedings as the Collateral Agent may deem expedient
to preserve or protect its interests and the interests of the Trustee and the
Holders in the Collateral (including the power to institute and maintain suits
or proceedings to restrain the enforcement of or compliance with any legislative
or other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the security interest thereunder or be prejudicial to
the interests of the Collateral Agent, the Holders or the Trustee).
Notwithstanding the foregoing, the Collateral Agent may, at the sole expense of
the Company, request the direction of the Holders or the Trustee with respect to
any such actions and, upon receipt of the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Notes, shall
take such actions; provided that all actions so taken shall, at all times, be in
conformity with the requirements of the Intercreditor Agreement. Notwithstanding
any provision to the contrary in this Indenture or the other Notes Documents,
the Collateral Agent shall not have any duties or responsibilities except those
expressly set forth herein or therein, or any fiduciary relationship with any
Holder, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Indenture or any other Notes
Document or otherwise exist against the Collateral Agent.
Section 13.09    Authorization of Receipt of Funds by the Trustee Under the
Collateral Documents. The Collateral Agent is authorized to receive any funds
for the benefit of itself, the Trustee and the Holders distributed under the
Collateral Documents and to the extent not prohibited under the Intercreditor
Agreement for turnover to the Trustee to make further distributions of such
funds to itself, the Trustee and the Holders in accordance with the provisions
of Section 6.10 hereof and the other provisions of this Indenture.
Section 13.10    Intercreditor Agreement. Each Holder, by accepting the Notes,
(i) agrees that it will be bound by, and will take no actions contrary, to the
provisions of the Intercreditor Agreement, (ii) consents and agrees to the terms
of the Intercreditor Agreement, and (iii) authorizes and directs the Trustee and
Collateral Agent to enter into and perform their respective obligations under
the Intercreditor Agreement on behalf of such Holder and any amendments,
supplements, or joinders contemplated by the terms of the Intercreditor
Agreement. This Indenture and the Collateral Documents are subject to the terms,
limitations and conditions set forth in the Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Collateral Agent pursuant to this Indenture and the Collateral
Documents and the exercise of any right or remedy by the Collateral Agent
hereunder and thereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Indenture with respect to lien priority or rights and
remedies in connection with any Collateral that also secures the Senior Credit
Facility, the terms of the Intercreditor Agreement shall govern.


EX-107

--------------------------------------------------------------------------------





ARTICLE 14

CONVERSIONS
Section 14.01    Conversion Privilege and Conversion Rate.
(a)    Conversion Rights Generally. Upon compliance with the provisions of this
Article 14, a Holder will have the right, at such Holder’s option, to convert
all or any portion (if the portion to be converted is $1,000 principal amount,
or an integral multiple of $1.00 in excess thereof) of its Notes at any time
prior to the Close of Business on the Scheduled Trading Day immediately
preceding the Maturity Date, at a rate (the “Conversion Rate”) of 0.2654 shares
of Common Stock (subject to adjustment by the Company as provided in Section
14.04) per $1.00 principal amount of the Notes (the “Conversion Obligation”).
(b)    Conversion Upon a Fundamental Change.
(i)    In the event that the Company enters into any agreement with respect to a
transaction that is expected to constitute a Fundamental Change, the Company
shall disclose the material terms of such agreement in a current report on Form
8-K (or in a press release if the Company is not then required to file such
current reports on Form 8-K with the SEC). In the event that such a Fundamental
Change occurs, if a Holder exercises its right to convert its Notes during the
period from the effective date of the transaction until the Close of Business on
the Business Day immediately preceding the related Fundamental Change Repurchase
Date or, if there is no Fundamental Change Repurchase Date, the 35th Trading Day
immediately following the effective date of such transaction, then such
conversion shall be deemed to have occurred “in connection with a Fundamental
Change.”
(ii)    In a conversion in connection with a Fundamental Change:
(1)    for each $1.00 principal amount of Notes, the number of shares of Common
Stock issuable upon conversion shall equal the greater of (1) $1.00 divided by
the then applicable Conversion Price and (2) $1.00 divided by the Stock Price
with respect to such Fundamental Change (such greater number of shares, the
“Fundamental Change Conversion Number”), for which the form of settlement shall
be determined as provided below;
(2)    a Holder shall also be entitled to receive a cash payment for all accrued
and unpaid interest on any such Notes being converted to, but not including the
relevant date of settlement, in accordance with Section 14.02(j); and
(3)    settlement upon conversion may be in the form of cash, shares of Common
Stock or a combination thereof, in the Company’s sole discretion.
Not later than the Close of Business on the date a Fundamental Change occurs,
the Company shall provide to all Holders, the Trustee and the Conversion Agent
written notice of its Settlement Method for Notes surrendered for conversion in
connection with such Fundamental Change, and if the Company elects Combination
Settlement, such notice shall state the dollar amount of cash to


EX-108

--------------------------------------------------------------------------------





be paid for each $1.00 principal amount of Notes surrendered (the “Fundamental
Change Cash Amount”). Section 14.02(d), (e) (not later than the dates specified
below) and (f) through (j) shall apply to conversions of Notes in connection
with a Fundamental Change.
(iii)If the Company elects Cash Settlement for Notes surrendered for conversion
in connection with a Fundamental Change, for each $1.00 principal amount of
Notes so surrendered, prior to 11:00 a.m., Eastern Time, on the third Business
Day following the Conversion Date, the Company shall deliver to the converting
Holder an amount of cash equal to the Fundamental Change Conversion Number times
the 20-Day VWAP as of such Conversion Date (the “Fundamental Change Conversion
Value”). Where the term “Cash Settlement” is used in Section 14.04, in the case
of a conversion in connection with a Fundamental Change, such term shall be
deemed to refer to the foregoing settlement method.
(iv)If the Company elects Physical Settlement for Notes surrendered for
conversion in connection with a Fundamental Change, for each $1.00 principal
amount of Notes so surrendered, prior to 11:00 a.m., Eastern Time, on the third
Business Day following the Conversion Date, the Company shall deliver to the
converting Holder a number of shares of Common Stock equal to the Fundamental
Change Conversion Number. Where the term “Physical Settlement” is used in
Section 14.04, in the case of a conversion in connection with a Fundamental
Change, such term shall be deemed to refer to the foregoing settlement method.
(v)If the Company elects Combination Settlement for Notes surrendered for
conversion in connection with a Fundamental Change, for each $1.00 principal
amount of Notes so surrendered, prior to 11:00 a.m., Eastern Time, on the third
Business Day following the Conversion Date, the Company shall deliver to the
converting Holder the Fundamental Change Cash Amount plus a number of shares of
Common Stock equal to (x) the difference between (A) the Fundamental Change
Conversion Value minus (B) the Fundamental Change Cash Amount divided by (y) the
20-Day VWAP as of such Conversion Date. Where the term “Combination Settlement”
is used in Section 14.04, in the case of a conversion in connection with a
Fundamental Change, such term shall be deemed to refer to the foregoing
settlement method.
(vi)The settlement of the conversion of Notes in connection with a Fundamental
Change, as provided in this Section 14.01(b), and the payment of accrued
interest on such Notes in accordance with Section 14.02(j) shall satisfy the
Company’s Conversion Obligation with respect to such Notes. Where the term
“Observation Period” is used in Section 14.02(b)(ii)(B), Section 14.03 or
Section 14.04, in the case of a conversion in connection with a Fundamental
Change, such term shall be deemed to refer to the 20 consecutive VWAP Trading
Days used to calculate the 20-Day VWAP.
Section 14.02    Exercise of Conversion Privilege.
(a)    The Company may satisfy the Conversion Obligation by means of a Cash
Settlement, a Physical Settlement or a Combination Settlement based on the
Conversion Rate then in effect and the Settlement Method that applies to the
Note.


EX-109

--------------------------------------------------------------------------------





(i)    If a “Cash Settlement” applies to a conversion or a repurchase of a Note,
the Company will deliver an amount of cash, without any delivery of shares of
Common Stock (“Cash Settlement”) (i) in the case of a conversion in connection
with a Fundamental Change, determined in accordance with Section 14.01(b)(iii)
and (ii) in the case of any other conversion, determined in accordance with
Section 14.02(c)(i) and delivered simultaneously with the other consideration in
the Cash Settlement.
(ii)    If a “Physical Settlement” applies to a conversion or a repurchase of a
Note, the Company will deliver (“Physical Settlement”) (x) a whole number of
shares of Common Stock (i) in the case of a conversion in connection with a
Fundamental Change, determined in accordance with Section 14.01(b)(iv) and (ii)
in the case of any other conversion, in accordance with Section 14.02(c)(ii),
and (y) an amount of cash in lieu of fractional shares of Common Stock, if any,
in accordance with Section 14.03(a) and delivered simultaneously with the other
consideration in the Physical Settlement.
(iii)    If a “Combination Settlement” applies to a conversion or a repurchase
of a Note, the Company will deliver (“Combination Settlement”) (x) (i) in the
case of a conversion in connection with a Fundamental Change, an amount of cash
and a number of shares of Common Stock in accordance with Section 14.01(b)(v)
and (ii) in the case of any other conversion, an amount of cash in accordance
with Section 14.02(c)(iii) and a number of shares of Common Stock in accordance
with Section 14.02(c)(iii) and (y) an amount of cash in lieu of fractional
shares of Common Stock, if any, in accordance with Section 14.03(b) and
delivered simultaneously with the other consideration in the Combination
Settlement.
(b)    Settlement Method and Cash Amount Elections.
(i)    The Company will have the right to make an election, from time to time,
with respect to the Settlement Method that the Company chooses to satisfy its
Conversion Obligation (other than a conversion in connection with a Fundamental
Change, the terms of which shall be governed exclusively by Section 14.01(b)),
and if the Company elects Combination Settlement, the dollar amount up to which
the Company will settle such Conversion Obligation per $1.00 principal amount of
Notes in cash (the “Cash Amount”). Each such election shall be effective until
the Company provides a written notice of an election of a different Settlement
Method or Cash Amount, as applicable; provided that, the Company shall use the
same Settlement Method or Cash Amount, if applicable, for all conversions
occurring on any given Conversion Date. The Company will initially be deemed to
have elected Physical Settlement. If the Company chooses to elect a different
Settlement Method and/or change the Cash Amount in the future, it will provide
to all Holders, the Trustee and the Conversion Agent a written notice of the
newly chosen Settlement Method or Cash Amount, as applicable, and the effective
date of such newly chosen Settlement Amount or Cash Amount; provided that, the
Settlement Method or Cash Amount, as applicable, contained in such notice will
not apply to any conversion of Notes unless the Company has complied with its
notice obligations with respect thereto under this Section 14.02(b) on or prior
to the Close of Business on the Business Day immediately following the
Conversion Date for such converted Notes. If the newly chosen Settlement Method
is Combination Settlement and the Company fails to specify a Cash Amount in its
notice of such newly chosen Settlement Method, the Company will


EX-110

--------------------------------------------------------------------------------





be deemed to have elected that the Cash Amount equal $1.00. Simultaneously with
providing such notice, the Company will make the relevant information available
on the website of the Company.
(ii)    Any conversion of a Note will be deemed to have been effected on the
Conversion Date for such Note and, for any shares of Common Stock that the
Company issues upon conversion:
i.if Physical Settlement applies, the Person in whose name the certificate or
certificates for such shares will be registered will become the holder of record
of such shares as of the Close of Business on the Conversion Date; and
ii.if Combination Settlement applies, the Person in whose name the certificate
or certificates for such shares will be registered will become the holder of
record of such shares as of the Close of Business on the last VWAP Trading Day
of the Observation Period for the relevant Conversion Date.
On and after the Conversion Date with respect to a conversion of Notes pursuant
hereto, all rights of the Holders of such Notes will terminate, other than the
right to receive the consideration deliverable upon conversion of such Notes as
provided herein.
(c)    Settlement Methods.
(i)    If Cash Settlement applies to any Notes surrendered for conversion, for
each $1.00 principal amount of Notes surrendered, on the third Business Day
following the last VWAP Trading Day of the applicable Observation Period, the
Company will deliver to the converting Holder an amount of cash equal to the sum
of the Daily Conversion Values for each VWAP Trading Day during the relevant
Observation Period.
(ii)    If Physical Settlement applies to any Notes surrendered for conversion,
for each $1.00 principal amount of Notes surrendered, on the third Business Day
following the Conversion Date, the Company will deliver to the converting Holder
(x) a number of shares of Common Stock equal to the applicable Conversion Rate
on the Conversion Date plus (y) cash in lieu of fractional shares, if any, as
described in Section 14.03.
(iii)    If Combination Settlement applies to any Notes surrendered for
conversion, for each $1.00 principal amount of Notes surrendered, on the third
Business Day following the last VWAP Trading Day of the applicable Observation
Period, the Company will deliver to the converting Holder (1) an amount of cash
and a number of shares equal to the sum of the Daily Settlement Amounts for each
VWAP Trading Day of the relevant Observation Period plus (2) cash in lieu of
fractional shares, if any, as described in Section 14.03.
(d)    Before any Holder of a Note shall be entitled to convert the same as set
forth above, such Holder will (1) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and, if required, pay all
taxes or duties required pursuant to Section 14.02(g), if any, and (2) in the
case of a Note issued in certificated form, (A) complete and manually sign and
deliver an irrevocable written notice to the Conversion Agent in the form set
forth in the form of


EX-111

--------------------------------------------------------------------------------





Note attached hereto as Exhibit A hereto (or a facsimile thereof) (a “Notice of
Conversion”) at the office of the Conversion Agent and shall state in writing
therein the principal amount of Notes to be converted and the name or names
(with addresses) in which such Holder wishes the certificate or certificates for
any shares of Common Stock, if any, to be delivered upon settlement of the
Conversion Obligation to be registered, (B) surrender such Notes, duly endorsed
to the Company or in blank (and accompanied by appropriate endorsement and
transfer documents), at the office of the Conversion Agent and (C) if required,
pay all taxes or duties required pursuant to Section 14.02(g), if any. A Note
shall be deemed to have been converted immediately prior to the Close of
Business on the date (the “Conversion Date”) that the Holder has complied with
the requirements set forth in this Section 14.02(d).
No Notice of Conversion with respect to any Notes may be tendered by a Holder
thereof if such Holder has also tendered a Fundamental Change Repurchase Notice
and not validly withdrawn such Fundamental Change Repurchase Notice in
accordance with the applicable provisions of Section 15.01.
If more than one Note shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Notes, if any, that
shall be payable upon conversion shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted thereby) so surrendered.
(e)    Delivery of the amounts of cash and/or shares of Common Stock owing in
satisfaction of the Conversion Obligation will be made by the Company in no
event later than the date specified in Section 14.02(c). The Company will make
such delivery by paying the cash amount owed to the Holder of the Note
surrendered for conversion, or such Holder’s nominee or nominees, and/or by
issuing, or causing to be issued, and delivering to such Holder, or such
Holder’s nominee or nominees, certificates or a book-entry transfer through the
Depositary for the number of full shares of Common Stock, if any, to which such
Holder shall be entitled as part of such Conversion Obligation (together with
cash in lieu of any fractional share).
(f)    In case any Note shall be surrendered for partial conversion, the Company
will execute and the Trustee shall, as provided in an Authentication Order,
authenticate and deliver to or upon the written order of the Holder of the Note
so surrendered, without charge to such Holder, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Notes.
(g)    If a Holder submits a Note for conversion, subject to Section 14.07, the
Company shall pay all documentary, stamp and other similar issue or transfer
taxes or duties, if any, which may be imposed by the United States or any
political subdivision thereof or taxing authority thereof or therein with
respect to the issuance of shares of Common Stock, if any, upon the conversion.
However, the Holder shall pay any such tax which is due as a result of any
request by such Holder that any shares of Common Stock be issued in a name other
than the Holder’s name. The Company may refuse to deliver the certificates
representing the shares of Common Stock being issued in a name other than the
Holder’s name until the Company receives a sum sufficient to pay any tax which
will be due as a result of any request that shares be issued in a name other
than the Holder’s name. Nothing herein shall preclude any tax withholding
required by law or regulations.


EX-112

--------------------------------------------------------------------------------





(h)    Except as provided in Section 14.04, no adjustment will be made for
dividends on any shares of Common Stock issued upon the conversion of any Note
as provided in this Article 14.
(i)    The Company shall notify the Trustee in writing of any conversion of
Notes effected through any Conversion Agent other than the Trustee.
(j)    If Notes are converted after the Close of Business on a Regular Record
Date but prior to the corresponding Interest Payment Date, Holders of such Notes
as of the Close of Business on the Regular Record Date will receive the interest
payable on such Notes on the corresponding Interest Payment Date,
notwithstanding the conversion. Otherwise, in connection with any conversion of
Notes, the Company shall pay in cash to the Holders of such Notes all accrued
and unpaid interest on such Notes to, but not including the date of settlement
for such conversion.
Section 14.03    Fractions of Shares.
If more than one Note shall be surrendered for conversion at one time by the
same Holder, the number of full shares of Common Stock which shall be issuable
upon conversion thereof shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof) so surrendered. No
fractional share of Common Stock will be issued upon conversion of any Notes or
Notes. Instead of any fractional share of Common Stock that would otherwise be
issuable upon conversion of any Notes (or specified portions thereof), the
Company will calculate and pay a cash adjustment in respect of such fraction
(calculated to the nearest 1/10,000th of a share) in an amount based on:
(a)    the Last Reported Sale Price of the Common Stock on the relevant
Conversion Date, if Physical Settlement applies to the Notes surrendered for
conversion; or
(b)    the Daily VWAP on the last VWAP Trading Day of the relevant Observation
Period, if Combination Settlement applies to the Notes surrendered for
conversion.
Section 14.04    Adjustment of Conversion Rate. The Conversion Price or
Conversion Rate, as applicable, will be adjusted from time to time by the
Company as follows; provided that the Company will not make any adjustments to
the relevant Conversion Price or Conversion Rate if Holders of the Notes
participate (as a result of holding the Notes, and at the same time as holders
of the Common Stock participate) in any of the transactions described below as
if such Holders held a number of shares of Common Stock equal to the applicable
Conversion Rate, multiplied by the principal amount (expressed in thousands) of
Notes held by such Holders, without having to convert their Notes:
(a)    [reserved].
(b)    In case the Company shall exclusively issue shares of Common Stock as a
dividend or distribution on all or substantially all shares of Common Stock, or
shall effect a share split or share combination, the Conversion Rate shall be
adjusted based on the following formula:


EX-113

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
            CR´ = CRO  x
 
OS´
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OSO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

where,
CRo = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution or the effective date of such
share split or share combination, as the case may be;
CR´ = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Date for such dividend or distribution or effective date of such share
split or share combination, as the case may be;
OSo = the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Ex-Date for such dividend or distribution or effective
date of such share split or share combination, as the case may be; and
OS´ = the number of shares of Common Stock that will be outstanding immediately
after giving effect to such dividend, distribution, share split or share
combination.
Any adjustment to the Conversion Rate made under the foregoing formula in this
clause (b) will become effective immediately after the Open of Business on the
Ex-Date for such dividend or distribution or the effective date of such share
split or share combination, as the case may be. If any dividend or distribution
of the type described in this Section 14.04(b) is declared but not so paid or
made, the Conversion Rate will be immediately readjusted, effective as of the
date the Board of Directors determines not to pay such dividend or distribution,
to the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.
(c)    In case the Company shall issue to all or substantially all holders of
its outstanding shares of Common Stock any rights, options or warrants entitling
them for a period ending not more than 45 calendar days after the Ex-Date of
such issuance to subscribe for or purchase shares of Common Stock at a price per
share less than the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on the Trading Day immediately
preceding the declaration date of such issuance, the Conversion Rate will be
increased based on the following formula:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
            CR´ = CRO  x
 
OSO + X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OSO + Y
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

where,


EX-114

--------------------------------------------------------------------------------





CRo = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Date for such issuance;
CR´ = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Date for such issuance;
OSo = the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Ex-Date for such issuance;
X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and
Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Last
Reported Sale Prices of the Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Ex-Date for such issuance.
Any increase made under this Section 14.04(c) will be made successively whenever
any such rights, options or warrants are issued and shall become effective
immediately after the Open of Business on the Ex-Date for such issuance. To the
extent that shares of Common Stock are not delivered after the expiration of
such rights, options or warrants, the Conversion Rate shall be decreased to the
Conversion Rate that would then be in effect had the increase with respect to
the issuance of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so issued, the Conversion Rate will be
decreased to the Conversion Rate that would then be in effect if such Ex-Date
for such issuance had not occurred.
(d)    In case the Company shall distribute to all or substantially all holders
of its Common Stock shares of any class of Capital Stock of the Company,
evidences of its indebtedness, other assets or property of the Company, or
rights, options or warrants entitling them to acquire Capital Stock of the
Company or other securities (excluding: (i) dividends, distributions or
issuances as to which an adjustment was effected pursuant to Section 14.04(b) or
(c); (ii) dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 14.04(e); and (iii) any dividend and
distributions described below in this Section 14.04(d) with respect to
Spin-Offs) (any such shares of Capital Stock, evidences of indebtedness or other
assets or property of the Company, or rights, options or warrants entitling them
to acquire shares of Common Stock subject to clauses (i) — (iii) of the
immediately preceding parenthetical, the “Distributed Property”), then the
Conversion Rate will be increased based on the following formula:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
            CR´ = CRO  x
 
SPO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SPO - FMV
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



EX-115

--------------------------------------------------------------------------------





where,
CRo = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Date for such distribution;
CR´ = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Date for such distribution;
SPo = the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such distribution; and
FMV = the fair market value as reasonably determined by the Board of Directors
in good faith of the Distributed Property to be distributed with respect to each
outstanding share of Common Stock as of the Ex-Date for such distribution.
Any increase made under the portion of this Section 14.04(d) above will become
effective immediately after the Open of Business on the Ex-Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
will be decreased to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared. Notwithstanding the foregoing,
if “FMV” (as defined above) is equal to or greater than “SPo” (as defined
above), in lieu of the foregoing increase, each Holder of a Note shall receive,
in respect of each $1.00 principal amount thereof, at the same time and upon the
same terms as holders of the Common Stock, the amount and kind of Capital Stock
of the Company, evidences of its indebtedness, other assets or property of the
Company or rights, options or warrants to acquire Capital Stock of the Company
or other securities that such Holder would have received if such Holder owned a
number of shares of Common Stock equal to the Conversion Rate in effect on the
Ex-Date for the distribution.
With respect to an adjustment pursuant to this Section 14.04(d) where there has
been a payment of a dividend or other distribution on the Common Stock in shares
of Capital Stock of the Company of any class or series, or similar equity
interest, of or relating to a Subsidiary or other business unit of the Company,
and such Capital Stock or similar equity interest is listed or quoted (or will
be listed or quoted upon the consummation of the distribution) on a U.S.
national securities exchange or a reasonably comparable non-U.S. equivalent (a
“Spin-Off”), the Conversion Rate will be increased based on the following
formula:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
           CR´ = CRO  x
 
FMVO + MPO
 
 
 
 
 
 
 
 
 
 
 
 
MPO
 
 
 
 
 

where,
CRo = the Conversion Rate in effect immediately prior to the Close of Business
on the Ex-Date of such Spin-Off;


EX-116

--------------------------------------------------------------------------------





CR´ = the Conversion Rate in effect immediately after the Close of Business on
the Ex-Date of such Spin-Off;
FMVo = the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of Common Stock applicable to one
share of Common Stock (determined by reference to the Last Reported Sale Price
set forth above as if references therein to the Common Stock were to such
Capital Stock or similar equity interest) over the first 10 consecutive Trading
Day period immediately following, and including, the Ex-Date of the Spin-Off
(the “Valuation Period”); and
MPo = the average of the Last Reported Sale Prices of the Common Stock over the
Valuation Period.
Such increase under the immediately preceding formula will be determined as of
the Close of Business on the last Trading Day of the Valuation Period, but will
be given effect immediately after the Open of Business on the Ex-Date of the
Spin-Off. If a Holder converts a Note, Cash or Combination Settlement is
applicable to such Note, and the first VWAP Trading Day of the Observation
Period occurs after the first Trading Day of the Valuation Period for a Spin-Off
but on or before the last Trading Day of the Valuation Period for such Spin-Off,
the reference in the above definition of “FMV0” to 10 consecutive Trading Days
will be deemed replaced with such lesser number of Trading Days as have elapsed
since, and including, the effective date of such Spin-Off but before the first
VWAP Trading Day of the Observation Period. If a Holder converts a Note, Cash or
Combination Settlement is applicable to such Note and one or more VWAP Trading
Days of the Observation Period for such Notes occurs on or after the Ex-Date for
a Spin-Off, but on or prior to the first Trading Day of the Valuation Period for
such Spin-Off, such Observation Period will be suspended on the first such VWAP
Trading Day and will resume immediately after the first Trading Day of the
Valuation Period for such Spin-Off, with the reference in the above definition
of “FMV0” to 10 consecutive Trading Days deemed replace with a reference to one
(1) Trading Day.
(e)    In case the Company shall pay any cash dividends or distributions to all
or substantially all holders of Common Stock, the Conversion Rate will be
increased based on the following formula:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
            CR´ = CRO  x
 
SPO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SPO - C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

where,
CRo = the Conversion Rate in effect immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution;
CR´ = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Date for such dividend or distribution;


EX-117

--------------------------------------------------------------------------------





SPo = the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such dividend or distribution; and
C = the amount in cash per share distributed to holders of shares of Common
Stock in such dividend or distribution.
Such increase shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. If such dividend or distribution
is not so paid, the Conversion Rate will be decreased, effective as of the date
the Board of Directors determines not to make or pay such dividend or
distribution, to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared. Notwithstanding the foregoing,
if “C” (as defined above) is equal to or greater than “SPo” (as defined above),
in lieu of the foregoing increase, each Holder of a Note shall receive, for each
$1.00 principal amount of Notes, at the same time and upon the same terms as
holders of shares of Common Stock, the amount of cash that such Holder would
have received if such Holder owned a number of shares of Common Stock equal to
the Conversion Rate on the Ex-Date for such cash dividend or distribution.
(f)    In case the Company or any of its Subsidiaries makes a payment in respect
of a tender offer or exchange offer for the Common Stock (other than an odd lot
tender offer), to the extent that the cash and value of any other consideration
included in the payment per share of Common Stock exceeds the average of the
Last Reported Sale Prices of the Common Stock over the 10 consecutive Trading
Day period commencing on, and including, the Trading Day next succeeding the
last date on which tenders or exchanges may be made pursuant to such tender or
exchange offer (the “Expiration Date”), the Conversion Rate will be increased
based on the following formula:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
           CR´ = CRO  x
 
AC + (SP´ x OS´)
 
 
 
 
 
 
 
 
 
 
 
 
OSO - SP´
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

where,
CRo = the Conversion Rate in effect immediately prior to the Open of Business on
the Trading Day next succeeding the Expiration Date;
CR´ = the Conversion Rate in effect immediately after the Open of Business on
the Trading Day next succeeding the Expiration Date;
AC = the aggregate value of all cash and any other consideration as reasonably
determined by the Board of Directors of the Company in good faith paid or
payable for shares of Common Stock purchased in such tender or exchange offer;
OSo = the number of shares of Common Stock outstanding immediately prior to the
Close of Business on the Expiration Date (before giving effect to the purchase
of all


EX-118

--------------------------------------------------------------------------------





shares of Common Stock accepted for purchase or exchange in such tender offer or
exchange offer);
OS´ = the number of shares of Common Stock outstanding immediately after the
Close of Business on the Expiration Date (after giving effect to the purchase of
all shares of Common Stock accepted for purchase or exchange in such tender
offer or exchange offer); and
SP´ = the average of the Last Reported Sale Prices of the Common Stock over the
10 consecutive Trading Day period (the “Averaging Period”) commencing on, and
including, the Trading Day next succeeding the Expiration Date.
Such increase in the Conversion Rate under this Section 14.04(f) shall be
determined as of the Close of Business on the 10th Trading Day from, and
including, the Trading Day next succeeding the Expiration Date but will be given
effect as of the Open of Business on the Trading Day next succeeding the
Expiration Date. If a Holder converts a note, Cash or Combination Settlement is
applicable to such note, and the first VWAP Trading Day of the Observation
Period for such Note occurs after the first Trading Day of the Averaging Period
for a tender or exchange offer, but on or before the last Trading Day of the
Averaging Period for such tender or exchange offer, the reference in the above
definition “SP’ “ to “10” shall be deemed replaced with such lesser number of
Trading Days as have elapsed from, and including, the first Trading Day of the
Averaging Period for such tender or exchange offer to, but excluding, the first
VWAP Trading Day of such Observation Period. If a Holder converts a Note, Cash
or Combination settlement is applicable to such Note, and one or more VWAP
Trading Days of the Observation Period for such Note occurs on or after the
Expiration Date for a tender or exchange offer, but on or prior to the first
Trading Day in the Averaging Period for such tender or exchange offer, such
Observation Period will be suspended on the first such Trading Day and will
resume immediately after the first Trading Day of the Averaging Period for such
tender or exchange offer and the reference in the above definition “SP’ “ to “10
consecutive Trading Day period” shall be deemed replaced with a reference to
“one (1) Trading Day.”
(g)    In addition to those required by Sections 14.04(a) through (f), and to
the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for a period of at least 20 Business
Days if the Board of Directors determines (which determination shall be
conclusive) that such increase would be in the Company’s best interest. Whenever
the Conversion Rate is increased pursuant to the preceding sentence, the Company
shall deliver to the Holder of each Note, in the manner provided for in Section
14.01, a written notice of such increase at least 15 calendar days prior to the
date the increased Conversion Rate takes effect, in accordance with applicable
law, and such notice shall state the increased Conversion Rate and the period
during which it will be in effect. In addition, the Company may also (but is not
required to) increase the Conversion Rate to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock in connection with
any dividend or distribution of shares (or rights to acquire shares) or similar
event.
(h)    If a Holder converts a Note and


EX-119

--------------------------------------------------------------------------------





(i) Combination Settlement is applicable to such a Note;
(ii) the Record Date, Effective Date, or Expiration Date for any event that
requires an adjustment to the Conversion Rate under any of Sections 14.04(a)
through (f) occurs (x) on or after the first VWAP Trading Day of the related
Observation Period and (y) on or prior to the last VWAP Trading Day of such
Observation Period; and
(iii) the Daily Settlement Amount for any VWAP Trading Day in such Observation
Period that occurs on or prior to such Record Date, Effective Date or Expiration
Date (x) includes shares of Common Stock that do not entitle their holder to
participate in such event and (y) is calculated based on a Conversion Rate that
is not adjusted on account of such event;
then, on account of such conversion, the Company will, on such Record Date,
Effective Date or Expiration Date, treat such Holder, as a result of having
converted such Notes, as though it were the record holder of a number of shares
of Common Stock equal to the total number of shares of Common Stock that:
(x) are deliverable as part of the Daily Settlement Amount (A) for a VWAP
Trading Day in such Observation Period that occurs on or prior to such Record
Date, Effective Date or Expiration Date and (B) is calculated based on a
Conversion Rate that is not adjusted for such event; and
(y) if not for this Section 14.04(h) would not entitle such Holder to
participate in such event.
In the case of Combination Settlement of a conversion in connection with a
Fundamental Change, an adjustment similar to that described above for
Combination Settlement of such conversion in connection with a Fundamental
Change shall be made in good faith by the Board of Directors of the Company.
(i)    Except as stated in this Indenture, the Company will not adjust the
Conversion Rate for the issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities.
(j)    Without limiting the foregoing Section 14.04(i), no adjustment to the
Conversion Rate need be made:
(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan;
(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase shares of Common Stock pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries;


EX-120

--------------------------------------------------------------------------------





(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date of this Indenture;
(iv) for a change in the par value of the Common Stock; or
(v) for accrued and unpaid interest, if any.
(k)    The Company will not undertake any transaction that would result in its
being required, pursuant to this Indenture, to adjust the Conversion Rate such
that the Conversion Price per share of Common Stock will be less than the par
value of Common Stock.
(l)    All calculations and other determinations under this Article 14 shall be
made by the Company and shall be made to the nearest cent or to the nearest
one-ten thousandth (1/10,000) of a share, as the case may be. No adjustment
shall be made to the Conversion Rate unless such adjustment would require a
change of at least 1% in the Conversion Rate then in effect at such time. The
Company shall carry forward any adjustments that are less than 1% of the
Conversion Rate and make such carried forward adjustments, regardless of whether
the aggregate adjustment is less than 1% (i) annually, on the anniversary of the
Issue Date, (ii) on the Effective Date for any Fundamental Change and (iii)(x)
in the case of a Note to which Physical Settlement applies, upon the Conversion
Date and (y) in the case of any Note to which Cash Settlement or Combination
Settlement applies, on each VWAP Trading Day of the applicable Observation
Period.
(m)    In any case in which this Section 14.04 provides that an adjustment will
become effective immediately after (1) the Ex-Date for an event or (2) the last
date on which tenders or exchanges may be made pursuant to any tender or
exchange offer pursuant to Section 14.04(f) (each, an “Adjustment Determination
Date”), the Company may elect to defer until the occurrence of the applicable
Adjustment Event (x) issuing to the Holder of any Note converted after such
Adjustment Determination Date and before the occurrence of such Adjustment
Event, the additional cash and/or shares of Common Stock or other securities
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the amounts deliverable upon such conversion
before giving effect to such adjustment and (y) paying to such Holder any amount
in cash in lieu of any fraction of a share of Common Stock pursuant to Section
14.03. For purposes of this Section 14.04(m), the term “Adjustment Event” means
(i)    in any case referred to in clause (1), the date any dividend or
distribution of Common Stock, Distributed Property or cash is paid or made, the
effective date of any share split or combination or the date of expiration of
any options, rights or warrants, and
(ii)    in any case referred to in clause (2), the date a sale or exchange of
Common Stock pursuant to such tender or exchange offer is consummated and
becomes irrevocable.
(n)    For purposes of this Section 14.04, subject to Section 14.04(d) hereof,
the number of shares outstanding at any time will include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock, but will not include shares of Common Stock held in the treasury of the
Company.


EX-121

--------------------------------------------------------------------------------





(o)    Whenever any provision of this Indenture requires the Company to
calculate the Last Reported Sale Price, the Daily VWAP, the Daily Conversion
Value and/or the Daily Settlement Amount over a span of multiple days (including
with respect to an Observation Period or the Stock Price), the Company will make
appropriate adjustments (determined in good faith by the Board of Directors of
the Company) to each to account for any adjustment to the Conversion Rate that
becomes effective, or any event requiring an adjustment to the Conversion Rate
where the Ex-Date of the event occurs, at any time during the period when such
Last Reported Sale Price, Daily VWAP, Daily Conversion Value and/or Daily
Settlement Amount is to be calculated.
(p)    To the extent that the Company has a preferred stock rights plan in
effect upon conversion of the Notes into Common Stock, Holders will receive, in
addition to any Common Stock, (i) if Physical Settlement applies to their Notes,
on the Conversion Date for their Notes and (ii) if Combination Settlement
applies to their Notes, on each VWAP Trading Day in the Observation Period
applicable to their Notes, in either case, the rights under the rights plan,
unless prior to such Conversion Date or such VWAP Trading Day, as the case may
be, the rights have separated from the Common Stock, in which case the
Conversion Rate will be adjusted at the time of separation as if the Company
distributed to all holders of the Common Stock Distributed Property as described
in Section 14.04(d) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights.
Section 14.05    Notice of Adjustments of Conversion Rate. Whenever the
Conversion Rate is adjusted as herein provided:
(a)    the Company will compute the adjusted Conversion Rate in accordance with
Section 14.04 and prepare an Officers’ Certificate setting forth the adjusted
Conversion Rate and showing in reasonable detail the facts upon which such
adjustment is based, and promptly file such certificate with the Trustee and
with each Conversion Agent (if other than the Trustee); and
(b)    upon each such adjustment, the Company will provide a written notice to
all Holders, in the manner provided for in Section 14.01, stating that the
Conversion Rate has been adjusted and setting forth the adjusted Conversion
Rate.
Neither the Trustee nor any Conversion Agent will be under any duty or
responsibility with respect to any such certificate or the information and
calculations contained therein, except to exhibit the same to any Holder
desiring inspection thereof at its office during normal business hours.
Section 14.06    Company to Reserve Common Stock. The Company will at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued Common Stock, for the purpose of effecting the conversion of Notes,
the highest number of shares of Common Stock then issuable upon the conversion
of all outstanding Notes (assuming, for such purpose, that Physical Settlement
were applicable to all such Notes and such conversions could be effected in
connection with a Fundamental Change).
Section 14.07    Taxes on Conversions. Except as provided in the next sentence,
the Company will pay any and all taxes and duties that may be payable in respect
of the issue or delivery of shares of Common Stock on conversion of Notes
pursuant hereto. The Company will not, however, be


EX-122

--------------------------------------------------------------------------------





required to pay any tax or duty that may be payable in respect of (i) income of
the Holder, or (ii) any transfer involved in the issue and delivery of shares of
Common Stock in a name other than that of the Holder of the Note or Notes to be
converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.
Section 14.08    Certain Covenants. Before taking any action which would cause
an adjustment to the Conversion Rate that would result in reducing the
Conversion Price below the then par value, if any, of the shares of Common Stock
issuable upon conversion of the Notes, the Company will take all corporate
action which it reasonably determines may be necessary in order that the Company
may validly and legally issue such shares of Common Stock at such adjusted
Conversion Rate.
The Company covenants that all shares of Common Stock issued upon conversion of
Notes will be validly issued, fully paid and non-assessable by the Company and
free from all taxes, liens and changes with respect to the issue thereof.
The Company further covenants that if at any time the Common Stock will be
listed for trading on any other national securities exchange the Company shall,
if permitted and required by the rules of such exchange, list and keep listed,
so long as the Common Stock shall be so listed on such exchange, all Common
Stock issuable upon conversion of the Notes.
Section 14.09    Cancellation of Converted Notes. All Notes delivered for
conversion (other than Notes that are to be exchanged pursuant to Section
14.02(a)(iii)) will be delivered to the Trustee or its agent and canceled by the
Trustee as provided in Section 2.11.
Section 14.10    Provision in Case of Effect of Reclassification, Consolidation,
Merger or Sale. In the event of any:
(a)    recapitalization, reclassification or change of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a split, subdivision, or combination for
which an adjustment is made pursuant to Section 14.04(b));
(b)    consolidation, merger or combination involving the Company;
(c)    sale, conveyance, transfer or lease to another Person of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
substantially as an entirety; or
(d)    any statutory share exchange,
in each case as a result of which holders of the outstanding Common Stock would
be entitled to receive cash, securities or other property or assets (including
cash or any combination thereof) (the type, amount and kind (and in the same
proportions) of such cash, securities or other property or assets, the
“Reference Property”, and the amount of Reference Property that a holder of one
share


EX-123

--------------------------------------------------------------------------------





of Common Stock is (or is deemed to be) entitled to receive in the applicable
Merger Event, a “Unit of Reference Property”) for their shares of Common Stock
(each such event, a “Merger Event”), then, at the effective time of such Merger
Event, subject to the provisions of Section 14.01, the right to convert each
$1.00 principal amount of Notes based on a number of shares of Common Stock
equal to the applicable Conversion Rate will be changed into the right to
convert each $1.00 principal amount of Notes based on the Reference Property
that the Holders would have been entitled to receive if such Holders had held a
number of shares of Common Stock equal to the Conversion Rate then in effect
immediately prior to these events. However, at and after the effective time of
the Merger Event, (i) the Company will continue to have the right to determine
the form of consideration to be paid and/or delivered, as the case may be, upon
conversion of Notes, as set forth in Section 14.02 and (ii) (x) any amount
payable in cash upon conversion of the Notes as set forth in Section 14.02 will
continue to be payable in cash, (y) any shares of Common Stock that the Company
would have been required to deliver upon conversion of the Notes as set in
Section 14.02 will instead be deliverable in Units of Reference Property and (z)
the Daily VWAP will be calculated based on the components of a Unit of Reference
Property.
For purposes of this Section 14.10, in the case of a Merger Event that causes
the Common Stock to be converted into, or exchanged for, the right to receive
more than a single type of consideration (determined based in part upon any form
of stockholder election), the Reference Property that a Holder of one or more
shares of Common Stock would have been entitled to receive in such Merger Event
(and based on which the Notes will be convertible) will be deemed to be based on
(i) the weighted average of the types and amounts of consideration received by
the holders of the Common Stock that affirmatively make such an election or (ii)
if no holders of the Common Stock affirmatively make such an election, the types
and amounts of consideration actually received by such holders, in each case,
per share of Common Stock. The Company shall notify Holders of the weighted
average as soon as practicable after such determination is made. The Company
shall not become a party to any such Merger Event unless its terms are
consistent with the foregoing.
The Company and the Trustee (and any Successor Person, if applicable) will,
concurrently with the effective time of the Merger Event, execute a supplemental
indenture to effect the requirements therefor pursuant to this Indenture. If the
Reference Property for such Merger Event includes shares of stock or other
securities or assets of a Person other than the Company, then such other Person
will also execute such supplemental indenture and such supplemental indenture
will contain whatever additional provisions the Board of Directors of the
Company considers to be reasonably necessary to protect the Holders. The Company
will cause notice of the execution of such supplemental indenture to be mailed
to each Holder, in the manner provided for in Section 14.01, within 20 calendar
days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
In the event a supplemental indenture is executed pursuant to this Section
14.10, the Company will promptly file with the Trustee an Officers’ Certificate
briefly stating the reasons therefor, the type, amount and kind of cash,
securities or property that will constitute the Reference Property after any
such Merger Event, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with.


EX-124

--------------------------------------------------------------------------------





The above provisions of this Section 14.10 shall similarly apply to any
successive Merger Event.
Section 14.11    Responsibility of Trustee for Conversion Provisions. The
Trustee, subject to the provisions of Section 7.02, and any Conversion Agent
will not at any time be under any duty or responsibility to any Holder to
determine whether any facts exist which may require any adjustment of the
Conversion Rate, or with respect to the nature or extent of any such adjustment
when made, or with respect to the method employed, herein or in any supplemental
indenture provided to be employed, in making the same, or whether a supplemental
indenture need be entered into. Neither the Trustee, subject to the provisions
of Section 7.02, nor any Conversion Agent shall be accountable with respect to
the validity or value (or the kind or amount) of any shares of Common Stock, or
of any other securities or property or cash, which may at any time be issued or
delivered upon the conversion of any Notes; and it or they do not make any
representation with respect thereto. Neither the Trustee, subject to the
provisions of Section 7.02, nor any Conversion Agent shall be responsible for
any failure of the Company to make or calculate any cash payment or to issue,
transfer or deliver any shares of Common Stock or share certificates or other
securities or property or cash upon the surrender of any Note for the purpose of
conversion; and the Trustee, subject to the provisions of Section 7.02, and any
Conversion Agent shall not be responsible for any failure of the Company to
comply with any of the covenants of the Company contained in this Article 14.
Section 14.12    Notice to Holders Prior to Certain Actions. In case of any:
(a)    action by the Company or one of its Subsidiaries that would require an
adjustment to the Conversion Rate pursuant to Section 14.04;
(b)    Merger Event; or
(c)    voluntary or involuntary dissolution, liquidation or winding-up of the
Company or any of its Subsidiaries;
then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Company will cause to be delivered
to the Trustee and the Conversion Agent (if other than the Trustee) and to be
mailed or delivered to each Holder at its address appearing on the Register, as
promptly as possible but in any event at least 45 Scheduled Trading Days prior
to the applicable date hereinafter specified, a written notice stating (i) the
date on which a record is to be taken for the purpose of such action by the
Company or one of its Subsidiaries or, if a record is not to be taken, the date
as of which the holders of Common Stock of record are to be determined for the
purposes of such action by the Company or one of its Subsidiaries, or (ii) the
date on which such Merger Event, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such Merger
Event, dissolution, liquidation or winding-up. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such action by
the Company or one of its Subsidiaries, Merger Event, dissolution, liquidation
or winding-up.


EX-125

--------------------------------------------------------------------------------





Section 14.13    Certain Limitations on Settlement.
(a)    Notwithstanding any other provision of this Indenture or the Notes, for
so long as the Common Stock is registered under the Exchange Act, a Holder shall
not be entitled to receive shares of Common Stock upon conversion of any Notes
during any period of time in which the aggregate number of shares of Common
Stock that may be acquired by such Holder upon conversion of Notes shall, when
added to the aggregate number of shares of Common Stock deemed beneficially
owned, directly or indirectly, by such Holder and each person subject to
aggregation of common stock with such Holder under Section 13 or Section 16 of
the Exchange Act and rules promulgated thereunder at such time (an “Aggregated
Person”) (other than by virtue of the ownership of securities or rights to
acquire securities that have limitations on the Holder’s or such person’s right
to convert, exercise or purchase similar to this limitation), as determined
pursuant to the rules and regulations promulgated under Section 13(d) of the
Exchange Act, exceed 9.99% (the “Restricted Ownership Percentage”) of the total
issued and outstanding shares of Common Stock (the “Section 16 Conversion
Blocker”). Notwithstanding the foregoing, this Section 16 Conversion Blocker
shall not apply (i) with respect to a Holder if such Holder is subject to
Section 16(a) of the Exchange Act without regard to the aggregate number of
shares of Common Stock issuable upon conversion of the Notes and upon
conversion, exercise or sale of securities or rights to acquire securities that
have limitations on the Holder’s right to convert, exercise or purchase similar
to this limitation and (ii) in connection with an issuance of Common Stock by
the Company pursuant to, or upon a conversion in connection with a Fundamental
Change.
(b)    Notwithstanding the foregoing, the Company shall issue shares of Common
Stock upon conversion of such Holder’s Notes up to (but not exceeding) the
amount that would cause such Holder (together with any Aggregated Person) to
equal the Restricted Ownership Percentage; provided that each Holder shall have
the right at any time and from time to time to reduce the Restricted Ownership
Percentage applicable to such Holder immediately upon prior written notice to
the Company (provided that, for the avoidance of doubt, in such event, such
Holder may sell shares of Common Stock or Notes to reduce the aggregate number
of shares of Common Stock deemed beneficially owned by such Holder (together
with any Aggregated Person) to a level below the reduced Restricted Ownership
Percentage, in which case the Notes will be convertible by such Holder up to
(but will not exceed) the reduced Restricted Ownership Percentage) or increase
the Restricted Ownership Percentage applicable to such Holder (together with any
Aggregated Person) upon 65 days’ prior written notice to the Company.
ARTICLE 15

REPURCHASE AT OPTION OF HOLDERS UPON A FUNDAMENTAL CHANGE
Section 15.01    Right to Require Repurchase upon a Fundamental Change.
(a)    If a Fundamental Change occurs at any time, then each Holder shall have
the right, at such Holder’s option, to require the Company to repurchase all of
such Holder’s Notes or any portion of the principal amount thereof that is equal
to $1,000 or an integral multiple of $1.00 in excess thereof, for cash on the
date specified by the Company that is not less than 20 and not more than 35
Business Days after the date of the Fundamental Change Repurchase Right Notice


EX-126

--------------------------------------------------------------------------------





(such specified date, the “Fundamental Change Repurchase Date”) at a repurchase
price equal to 100% of the principal amount thereof, together with accrued and
unpaid interest thereon to, but excluding, the Fundamental Change Repurchase
Date, unless such Fundamental Change Repurchase Date falls after the Close of
Business on a Regular Record Date and on or prior to the Close of Business on
the corresponding Interest Payment Date, in which case the Company shall pay the
full amount of accrued and unpaid interest payable on such Interest Payment Date
to the Holder of record at the Close of Business on the corresponding Regular
Record Date (the “Fundamental Change Repurchase Price”).
Repurchases of Notes under this Section 15.01 shall be made, at the option of
the Holder thereof, upon:
(i)    delivery to the Paying Agent by a Holder (if Notes are Global Notes, in
accordance with Applicable Procedures) of a duly completed notice in the form
set forth on the form of Note attached hereto as Exhibit A (the “Fundamental
Change Repurchase Notice”) between the date of the Fundamental Change Repurchase
Right Notice and the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date; and
(ii)    delivery or book-entry transfer of the Notes to the Paying Agent at any
time on or before the Close of Business on the Business Day immediately
preceding the Fundamental Change Repurchase Date (together with all necessary
endorsements), such delivery being a condition to receipt by the Holder of the
Fundamental Change Repurchase Price therefor; provided that such Fundamental
Change Repurchase Price shall be so paid pursuant to this Section 15.01 only if
the Note so delivered to the Trustee (or other Paying Agent appointed by the
Company) shall conform in all respects to the description thereof in the related
Fundamental Change Repurchase Notice.
If such Notes are Definitive Notes, each Fundamental Change Repurchase Notice
shall state:
(1)    the certificate numbers of Notes to be delivered for repurchase;
(2)    the portion of the principal amount of Notes to be repurchased, which
must be $1,000 or an integral multiple of $1.00 in excess thereof; and
(3)    that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture.
If such Notes are Global Notes, the Fundamental Change Repurchase Notice shall
comply with the Applicable Procedures.
Any purchase by the Company contemplated pursuant to the provisions of this
Section 15.01 shall be consummated by the delivery of the Fundamental Change
Repurchase Price to be received by the Holder promptly following the later of
the Fundamental Change Repurchase Date and the time of the book-entry transfer
or delivery of the Note.


EX-127

--------------------------------------------------------------------------------





The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof in
accordance with the provisions of Section 15.01(c).
Any Note that is to be repurchased only in part shall be surrendered to the
Trustee (with, if the Company or the Trustee so requires, due endorsement by, or
a written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
make available for delivery to the Holder of such Note without service charge, a
new Note or Notes, containing identical terms and conditions, each in an
authorized denomination in aggregate principal amount equal to and in exchange
for the unrepurchased portion of the principal of the Note so surrendered.
(a)    After the occurrence of a Fundamental Change, but on or before the 10th
calendar day following the Effective Date of such Fundamental Change, the
Company shall provide to all Holders and the Trustee and Paying Agent a notice
(the “Fundamental Change Repurchase Right Notice”), in the manner provided for
in Section 15.01, of the occurrence of such Fundamental Change and of the
repurchase right, if any, at the option of the Holders, arising as a result
thereof.
Each Fundamental Change Repurchase Right Notice shall specify:
(i)    the events causing the Fundamental Change;
(ii)    the date of the Fundamental Change;
(iii)    the last date on which a Holder may exercise the repurchase right;
(iv)    the Fundamental Change Repurchase Date;
(v)    the Fundamental Change Repurchase Price;
(vi)    the name and address of the Paying Agent and the Conversion Agent;
(vii)    the applicable Conversion Rate and any adjustments to the applicable
Conversion Rate, if any;
(viii)    that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture;
(ix)    that the Holder must exercise the repurchase right on or prior to the
Close of Business on the Business Day immediately preceding the Fundamental
Change Repurchase Date (the “Fundamental Change Expiration Time”);
(x)    that the Holder shall have the right to withdraw any Notes surrendered
for repurchase prior to the Fundamental Change Expiration Time; and


EX-128

--------------------------------------------------------------------------------





(xi)    the procedures that Holders must follow to require the Company to
repurchase their Notes.
Simultaneously with providing the Fundamental Change Repurchase Right Notice,
the Company shall publish this above information on the Company’s website or
through such other public medium as the Company may use at that time.
No failure of the Company to give the foregoing notices or publish the foregoing
information and no defect therein shall limit the Holders’ repurchase rights or
affect the validity of the proceedings for the repurchase of the Notes pursuant
to this Section 15.01.
(b)    A Fundamental Change Repurchase Notice may be withdrawn in whole or in
part by means of a written notice of withdrawal delivered to the Paying Agent at
any time prior to the Fundamental Change Expiration Time, specifying:
(i)    if such Notes are Definitive Notes, the certificate numbers of the
withdrawn Notes,
(ii)    the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted, and
(iii)    the principal amount, if any, of such Notes that remain subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1.00 in excess thereof;
provided, however, that if the Notes are Global Notes, such notice must comply
with any Applicable Procedures.
(c)    The Company shall deposit with the Paying Agent, in accordance with
Section 4.01, an amount of money sufficient to repurchase on the Fundamental
Change Repurchase Date all of the Notes to be repurchased on such date at the
Fundamental Change Repurchase Price. Subject to receipt of funds and/or Notes by
the Paying Agent, payment for Notes surrendered for repurchase (and not
withdrawn) prior to the Fundamental Change Expiration Time shall be made
promptly after the later of (x) the Fundamental Change Repurchase Date with
respect to such Note (provided the Holder has satisfied the conditions to the
payment of the Fundamental Change Repurchase Price in this Section 15.01), and
(y) the time of book-entry transfer or the delivery of such Note to the Paying
Agent by the Holder thereof in the manner required by this Section 15.01 by
mailing checks for the amount payable to the Holders of such Notes entitled
thereto as they shall appear in the Register; provided, however, that payments
to the Depositary shall be made by wire transfer of immediately available funds
to the account of the Depositary or its nominee. The Paying Agent shall,
promptly after such payment and upon written demand by the Company, return to
the Company any funds in excess of the Fundamental Change Repurchase Price.
(d)    Subject to a Holder’s right to receive interest on the related Interest
Payment Date where the Fundamental Change Repurchase Date falls between a
Regular Record Date and the Interest Payment Date to which it relates, if the
Paying Agent holds money sufficient to


EX-129

--------------------------------------------------------------------------------





repurchase on the Fundamental Change Repurchase Date all of the Notes or
portions thereof that are to be purchased as of the Business Day following the
Fundamental Change Repurchase Date, then on and after the Fundamental Change
Repurchase Date (i) such Notes shall cease to be outstanding and interest shall
cease to accrue on such Notes, in either case, whether or not book-entry
transfer of the Notes has been made or the Notes have been delivered to the
Paying Agent and (ii) all other rights of the Holders of such Notes shall
terminate other than the right to receive the Fundamental Change Repurchase
Price and previously accrued and unpaid interest, if any.
(e)    No Notes may be repurchased on any date at the option of Holders upon a
Fundamental Change if the principal amount of the Notes has been accelerated,
and such acceleration has not been rescinded, on or prior to the applicable
Fundamental Change Repurchase Date (except in the case of an acceleration
resulting from a default by the Company in the payment of the applicable
Fundamental Change Repurchase Price with respect to such Notes).
(f)    In connection with any repurchase offer pursuant to a Fundamental Change
Repurchase Notice, the Company shall, if required: (i) comply with the
provisions of Rule 13e-4 under the Exchange Act, Rule 14e-1 under the Exchange
Act and any other tender offer rules under the Exchange Act that may then be
applicable; (ii) file a Schedule TO (or any successor schedule, form or report)
to the extent required or any other required schedule under the Exchange Act;
and (iii) otherwise comply with all federal and state securities laws in
connection with any offer by the Company to repurchase the Notes.
[Signatures on following page]






EX-130

--------------------------------------------------------------------------------






 
 
SIGNATURES
 
 
 
 
 
 
 
Dated as of August 31, 2017
 
 
 
 
 
 
 
 
 
 
 
A.M. CASTLE & CO.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: EVP, General Counsel, Secretary & Chief Administrative Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL PLASTICS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Vice President & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
A.M. CASTLE & CO. (CANADA) INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
HY-ALLOY STEELS COMPANY
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Vice President & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
KEYSTONE SERVICE, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Secretary
 
 
 
 
 
 
 
 
KEYSTONE TUBE COMPANY, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Secretary
 



EX-1

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
CASTLE METALS DE MEXICO, S.A. DE C.V.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
CASTLE METALS DE MEXICALI, S.A. DE C.V.
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
 
Name: Marec E. Edgar
 
 
 
 
Title: Vice President
 
 
 
 
 
 



EX-2

--------------------------------------------------------------------------------







WILMINGTON SAVINGS FUND SOCIETY, FSB,
not in its individual capacity but solely as Trustee
 
 
 
 
By:
/s/ Geoffrey J. Lewis
 
Name: Geoffrey J. Lewis
 
Title: Vice President
 
 
 
 
WILMINGTON SAVINGS FUND SOCIETY, FSB,
not in its individual capacity but solely as Collateral Agent
 
 
 
 
 
By:
/s/ Geoffrey J. Lewis
 
Name: Geoffrey J. Lewis
 
Title: Vice President
 
 







EX-3

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF NOTE]
[Insert the Global Note Legend, if applicable]
[Insert the Private Placement Legend, if applicable]
[Insert OID Legend, if applicable]
[Insert Intercreditor Legend]
CUSIP [ ]
5.00% / 7.00% Convertible Senior Secured PIK Toggle Notes due 2022
No. [ ] $[ ]
[as revised by the Schedule of Increases and
Decreases in Global Note attached hereto]*
A.M. CASTLE & CO.
A.M. Castle & Co., a Maryland corporation (the “Company”), promises to pay to [
] or registered assigns, the principal sum of [ ] DOLLARS[, as revised by the
Schedule of Increases and Decreases in Global Note attached hereto,]* Insert in
Global Note. on August 31, 2022.
Interest Payment Dates: March 31, June 30, September 30 and December 31
Record Dates: March 15, June 15, September 15 and December 15


EX-1

--------------------------------------------------------------------------------







Dated:
 
A.M. CASTLE & CO.
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
This is one of the Notes referred to
in the within-mentioned Indenture:
 
 
Wilmington Savings Fund Society, FSB,
 
As Trustee
 
 
 
 
 
By:
 
 
Authorized Signatory
 
 



EX-2

--------------------------------------------------------------------------------







5.00% / 7.00% Convertible Senior Secured PIK Toggle Notes due 2022
Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
(1)     Interest. A.M. Castle & Co., a Maryland corporation (the “Company”),
promises to pay interest on the principal amount of this Note at (i) in the case
of Cash Interest, 5.00% per annum, from (and including) the date of issuance
until maturity, or (ii) in the case of PIK Interest, 7.00% per annum, from (and
including) the date of issuance until maturity. PIK Interest may be payable
either (x) by increasing the principal amount of the outstanding Note by an
amount equal to the amount of PIK Interest for the applicable interest period
(rounded up to the nearest $1.00) or (y) by issuing PIK Notes in certificated
form in an aggregate principal amount equal to the amount of PIK Interest for
the period (rounded up to the nearest $1.00), and the Trustee will, at the
request of the Company, authenticate and deliver such PIK Notes in certificated
form for original issuance to the Holders on the relevant record date, as shown
by the records of the register of Holders. Following an increase in the
principal amount of the outstanding Global Notes as a result of a PIK Payment,
the Global Notes will bear interest on such increased principal amount from and
after the date of such PIK Payment. All Notes issued pursuant to a PIK Payment
will mature on August 31, 2022 and will be governed by, and subject to the
terms, provisions and conditions of, the Indenture and shall have the same
rights and benefits as Notes issued on the Issue Date. Any certificated PIK
Notes will be issued with the description PIK on the face of such PIK Note.
The Company will pay interest, quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (each such date, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date; provided, further, that
the first Interest Payment Date shall be [ ], 2017. The Company will pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal from time to time on demand at a rate that
is 1% per annum in excess of the rate then in effect to the extent lawful; it
will pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest or premium, if any, (without
regard to any applicable grace periods) from time to time on demand at the same
rate to the extent lawful. Interest will be computed on the basis of a 360-day
year of twelve 30-day months.
(2)     Method of Payment. For any interest payment period, the Company may
elect to pay interest on this Note (1) entirely in cash (“Cash Interest”) or (2)
if the payment of Cash Interest would be prohibited under the terms of the
Intercreditor Agreement, by increasing the principal amount of the outstanding
Notes or by issuing PIK Notes (“PIK Interest”), except that interest on this
Note with respect to the period from the Issue Date to the first anniversary
thereof (the “First Year”) shall be PIK Interest. For any interest payment
period following the First Year, the Company must elect the form and composition
of the interest payment with respect to such interest period by delivering


EX-3

--------------------------------------------------------------------------------





a notice to the Trustee at least 15 days prior to the interest payment due date
for such interest period. The Trustee shall deliver a corresponding notice to
the Holders. In the absence of such election for any interest period after the
First Year, interest on the Notes shall be payable according to the election for
the previous interest period.
The Company will pay interest on the Notes (except defaulted interest), to the
Persons who are registered Holders of Notes at the close of business on the
March 15, June 15, September 15 or December 15 immediately preceding the
Interest Payment Date, even if such Notes are canceled after such record date
and on or before such Interest Payment Date, except as provided in Section 2.12
of the Indenture with respect to defaulted interest. The Notes will be payable
as to principal, interest or premium, if any, at the office or agency of the
Company maintained for such purpose within or without the City and State of New
York, or, at the option of the Company, payment may be made by check mailed to
the Holders at their addresses set forth in the register of Holders; provided
that payment by wire transfer of immediately available funds will be required
with respect to principal of and interest or premium, if any, on all Global
Notes and all other Notes the Holders of which will have provided wire transfer
instructions to the Company or the Paying Agent. Such payment will be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.
If any payment with respect to any principal of, or premium or interest, if any,
on any Note (including any payment to be made on any date fixed for redemption
or purchase of any Note) is due on a day which is not a Business Day, then the
payment need not be made on such date, but may be made on the next Business Day
with the same force and effect as if made on such date, and no interest will
accrue for the intervening period.
(3)     Paying Agent, Registrar and Conversion Agent. Initially, Wilmington
Savings Fund Society, FSB, the Trustee under the Indenture, will act as Paying
Agent, Registrar and Conversion Agent. The Company may change any Paying Agent,
Registrar or Conversion Agent without notice to any Holder. The Company or any
of its Subsidiaries may act in any such capacity.
(4)     Indenture. The Company issued the Notes under an Indenture, dated as of
August 31, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Indenture”), among the Company, the Guarantors, the Trustee
and the Collateral Agent. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
Note conflicts with the express provisions of the Indenture or any other Note
Document, the provisions of the Indenture or such Note Document shall govern and
be controlling. The Notes are secured obligations of the Company, and such
security is subject to the Intercreditor Agreement.
(5)     Mandatory Redemption.
The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes, except that, under certain circumstances,
the Company may be required to offer to purchase Notes as described under
Sections 4.10 and 15.01 of the Indenture.


EX-4

--------------------------------------------------------------------------------





The Company and its Affiliates may at any time and from time to time purchase
Notes in the open market, by tender offer, negotiated transactions or otherwise.
(6)     Repurchase at the Option of Holder.
(a)    The Notes shall be subject to repurchase at the option of the Holder as a
result of certain Asset Sales under the circumstances described under
Section 4.10 of the Indenture.
(b)    Upon occurrence of a Fundamental Change, the Notes may be subject to
repurchase at the option of the Holders pursuant to Section 15.01 of the
Indenture.
(7)    Conversion. Subject to the provisions of the Indenture, the Holder hereof
has the right, at its option, during certain periods and upon the occurrence of
certain conditions specified in the Indenture, prior to the Close of Business on
the second Scheduled Trading Day immediately preceding the Maturity Date, to
convert any Notes or portion thereof that is $1,000, or an integral multiple of
$1.00 in excess thereof, into cash and/or shares of Common Stock, in each case,
at the Conversion Rate specified in the Indenture, as adjusted from time to time
as provided in the Indenture.
(9)    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1.00. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Notes for a period of 15 days before a selection of Notes to be
redeemed or during the period between a record date and the corresponding
Interest Payment Date.
(10)    Persons Deemed Owners. The registered Holder of a Note may be treated as
its owner for all purposes.
(11)    Amendment, Supplement and Waiver. The Notes may be amended or
supplemented in accordance with Sections 9.01 and 9.02 of the Indenture.
(12)    Defaults and Remedies. The Notes shall be subject to Events of Default
set forth in Section 6.01 of the Indenture.
(13)    Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not the Trustee.
(14)    No Recourse Against Others. No past, present or future director,
officer, employee, incorporator or stockholder of the Company or any Guarantor,
as such, will have any liability for any obligations of the Company or the
Guarantors under the Notes, the Indenture, the Note Guarantees, the Collateral
Documents or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such


EX-5

--------------------------------------------------------------------------------





liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the
federal securities laws.
(15)    Authentication. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
(16)    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENENT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
(17)    CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Company has caused CUSIP
numbers to be printed on the Notes, and the Trustee may use CUSIP numbers in
notices as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice, and reliance may be placed only on the other identification numbers
placed thereon.
(18)    GOVERNING LAW. THE INDENTURE, THE NOTES, THE NOTE GUARANTEES AND THE
COLLATERAL DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE INDENTURE, THE NOTES, THE GUARANTEES, THE COLLATERAL DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED BY THE INDENTURE.
The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:
A.M. Castle & Co.
1420 Kensington Court, Suite 220
Oak Brook, IL 60523
Facsimile No.: (847) 349-2583
Attention: Chief Financial Officer


EX-6

--------------------------------------------------------------------------------







ASSIGNMENT FORM
To assign this Note, fill in the form below:
(I) or (we) assign and transfer this Note to:

    (Insert assignee’s legal name)

    (Insert assignee’s soc. sec. or tax I.D. no.)




(Print or type assignee’s name, address and zip code)
and irrevocably appoint
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.
Date:
Your Signature:
(Sign exactly as your name appears on the face of this Note)
Signature Guarantee:*
 
 
*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 



EX-7

--------------------------------------------------------------------------------







CONVERSION NOTICE
To convert this Note into cash and/or shares of Common Stock of the Company,
check the box ¨ 
To convert only part of this Note, state the principal amount to be converted
(which must be $1,000 or an integral multiple of $1.00 in excess thereof):
If you want any stock certificate made out in another Person’s name fill in the
form below:
(Insert the other Person’s soc. sec. or tax ID no.)
(Print or type other Person’s name, address and zip code)
 
 
 
 
 
 
 
 
Date:
 
 
 
Your Signature:
 
 
(Sign exactly as your name appears on the other side of this Note)

 
 
 
 
Signature Guaranteed
 
 
Participant in a Recognized Signature
 
Guarantee Medallion Program
 
 
By:
 
 
Authorized Signatory





EX-8

--------------------------------------------------------------------------------







OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 15.01 of the Indenture, check the appropriate box below:
o Section 4.10    o Section 15.01
If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 15.01 of the Indenture, state the principal
amount you elect to have purchased:
Dollars ($ )
Date:
Your Signature:
(Sign exactly as your name appears on the face of this Note)
Tax Identification No.:
Signature Guarantee:*
 
 
*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 





EX-9

--------------------------------------------------------------------------------







SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
Date of Exchange
Amount of decrease
in Principal Amount
[at maturity] of this
Global Note
Amount of increase in
Principal Amount [at
maturity] of this
Global Note
Principal Amount [at
maturity] of this
Global Note following
such decrease (or
increase)
Signature of
authorized officer of
Trustee or Custodian
 
 
 
 
 



 
 
*   Include in Global Note.
 









EX-10

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
A.M. Castle & Co.
1420 Kensington Court, Suite 220
Oak Brook, IL 60523
Wilmington Savings Fund Society, FSB,
as Trustee
500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention:    Patrick Healy
Re: A.M. Castle & Co. – 5.00% / 7.00% Convertible Senior Secured PIK Toggle
Notes due 2022 (CUSIP)
Reference is hereby made to the Indenture, dated as of August 31, 2017 (the
“Indenture”), among A.M. Castle & Co., as issuer (the “Company”), the guarantors
party thereto and Wilmington Savings Fund Society, FSB, as trustee and as
collateral agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.
_________________, (the “Transferor”) owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of $ in such Note[s] or interests (the “Transfer”), to _________________ (the
“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1.    o Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.


EX-1

--------------------------------------------------------------------------------





2.    o Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Restricted
Definitive Note and in the Indenture and the Securities Act.
3.    o Check and complete if Transferee will take delivery of a beneficial
interest in the AI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):
(a) o such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;
or
(b) o such Transfer is being effected to the Company or a subsidiary thereof;
or
(c) o such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;
or
(d) o such Transfer is being effected to an Accredited Investor and pursuant to
an exemption from the registration requirements of the Securities Act, other
than Rule 144A, Rule 144, Rule 903 or Rule 904, and the Transferor hereby
further certifies that it has not engaged in any general solicitation within the
meaning of Regulation D under the Securities Act and the Transfer


EX-2

--------------------------------------------------------------------------------





complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Note or Restricted Definitive Notes and the requirements of
the exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in the form of Exhibit D to the Indenture and (2) an
opinion of counsel provided by the Transferor or the Transferee (a copy of which
the Transferor has attached to this certification), to the effect that such
Transfer is in compliance with the Securities Act. Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the AI Global
Note and/or the Restricted Definitive Notes and in the Indenture and the
Securities Act.
4.    o Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
(a) o Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.
(b) o Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
(c) o Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.


EX-3

--------------------------------------------------------------------------------





This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
[Insert Name of Transferor]
By:
Name:
Title:
Dated:


EX-4

--------------------------------------------------------------------------------







ANNEX A TO CERTIFICATE OF TRANSFER
(1) The Transferor owns and proposes to transfer the following:
[CHECK ONE OF (a) OR (b)]
(a) o a beneficial interest in the:

(i) o 144A Global Note (CUSIP ), or

(ii) o Regulation S Global Note (CUSIP ), or

(iii) o AI Global Note (CUSIP ); or

(b) o a Restricted Definitive Note.
(2) After the Transfer the Transferee will hold:
[CHECK ONE]
(a)    o a beneficial interest in the:

(i) o 144A Global Note (CUSIP ), or

(ii) o Regulation S Global Note (CUSIP ), or

(iii) o AI Global Note (CUSIP ); or

(iv) o Unrestricted Global Note (CUSIP ); or

(b) o a Restricted Definitive Note; or

(c) o an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.


(b)    


EX-5

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
A.M. Castle & Co.
1420 Kensington Court, Suite 220
Oak Brook, IL 60523
Wilmington Savings Fund Society, FSB,
as Trustee
500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention:    Patrick Healy
Re: A.M. Castle & Co. – 5.00% / 7.00% Convertible Senior Secured Toggle Notes
due 2022 (CUSIP)
Reference is hereby made to the Indenture, dated as of August 31, 2017 (the
“Indenture”), among A.M. Castle & Co., as issuer (the “Company”), the guarantors
party thereto and Wilmington Savings Fund Society, FSB, as trustee and as
collateral agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.
_________________, (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $ in such
Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:
1.     o     Exchange of Restricted Definitive Notes or Beneficial Interests in
a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note
(a) o     Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
(b) o     Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer,


EX-1

--------------------------------------------------------------------------------





(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.
(c) o     Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
(d) o     Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
2.    o     Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
(a) o     Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
(b) o     Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
144A Global Note, Regulation S Global Note, AI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the


EX-2

--------------------------------------------------------------------------------





Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation of the proposed Exchange in accordance
with the terms of the Indenture, the beneficial interest issued will be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the relevant Restricted Global Note and in the Indenture and the
Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
[Insert Name of Transferor]
By:
Name:
Title:
Dated:




EX-3

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING ACCREDITED INVESTOR
A.M. Castle & Co.
1420 Kensington Court, Suite 220
Oak Brook, IL 60523
Wilmington Savings Fund Society, FSB,
as Trustee
500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention:    Patrick Healy
Re: A.M. Castle & Co. – 5.00% / 7.00% Convertible Senior Secured PIK Toggle
Notes due 2022 (CUSIP)
Reference is hereby made to the Indenture, dated as of August 31, 2017 (the
“Indenture”), among A.M. Castle & Co., as issuer (the “Company”), the guarantors
party thereto and Wilmington Savings Fund Society, FSB, as trustee and as
collateral agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.
In connection with our proposed purchase of $ aggregate principal amount of:
(a) o     a beneficial interest in a Global Note, or
(b) o     a Definitive Note,
we confirm that:
1.    We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).
2.    We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an “accredited investor” (as defined below)
that, prior to such transfer, furnishes (or has furnished on its behalf by a
U.S. broker-dealer) to you and to the Company a signed letter substantially in
the form of this letter and an Opinion of Counsel in form reasonably acceptable
to the Trustee and the Company to the effect that such transfer is in compliance
with


EX-1

--------------------------------------------------------------------------------





the Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of Rule
144 under the Securities Act or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
Person purchasing the Definitive Note or beneficial interest in a Global Note
from us in a transaction meeting the requirements of clauses (A) through (E) of
this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.
3.    We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
4.    We are an “accredited investor” (as defined in Rule 501(a) of Regulation D
under the Securities Act) and have such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we and any accounts for which we are acting are
each able to bear the economic risk of our or its investment.
5.    We are acquiring the Notes or beneficial interest therein purchased by us
for our own account or for one or more accounts (each of which is an “accredited
investor”) as to each of which we exercise sole investment discretion.
You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
[Insert Name of Accredited Investor]
By:
Name:
Title:
Dated:


EX-2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
[          ], 201[ ], among (the “Guaranteeing Subsidiary”), a subsidiary of
A.M. Castle & Co. (or its permitted successor), a Maryland corporation (the
“Company”), the Company and Wilmington Savings Fund Society, FSB, as trustee (in
such capacity, the “Trustee”) and as collateral agent (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H
WHEREAS, the Company has heretofore executed and delivered to the Trustee and
the Collateral Agent an indenture, dated as of August 31, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Indenture”), providing for the issuance of 5.00% / 7.00% Convertible Senior
Secured PIK Toggle Notes due 2022 (the “Notes”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee and the
Collateral Agent a supplemental indenture pursuant to which the Guaranteeing
Subsidiary shall unconditionally guarantee all of the Company’s Obligations
under the Notes and the Indenture on the terms and conditions set forth herein
(the “Note Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee and the
Collateral Agent are each authorized to execute and deliver this Supplemental
Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary, the Trustee, and the Collateral Agent mutually covenant
and agree for the equal and ratable benefit of the Holders of the Notes as
follows:
(1)    Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
(2)    Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Indenture, including but not limited to Article 10 thereof.
(3)    No Recourse Against Others. No past, present or future director, officer,
employee, incorporator or stockholder of the Company or any Guarantor, as such,
will have any liability for any obligations of the Company or the Guarantors
under the Notes Documents or this Supplemental Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all


EX-1

--------------------------------------------------------------------------------





such liability. The waiver and release are part of the consideration for
issuance of the Notes. The waiver may not be effective to waive liabilities
under the federal securities laws.
(4)    GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE, THE INDENTURE AND THE OTHER
NOTES DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUPPLEMENTAL INDENTURE, THE INDENTURE, THE OTHER NOTES
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE INDENTURE.
(5)    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
(6)    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
(7)    The Trustee and Collateral Agent. The Trustee and the Collateral Agent
shall not be responsible in any manner whatsoever for or in respect of the
validity or sufficiency of this Supplemental Indenture or for or in respect of
the recitals contained herein, all of which recitals are made solely by the
Guaranteeing Subsidiary and the Company.


EX-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
Dated: _________________, 201
[GUARANTEEING SUBSIDIARY]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
A.M. CASTLE & CO.
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee and Collateral Agent
 
 
 
 
By:
 
 
Authorized Signatory
 
 





EX-3